Exhibit 10.1

SUBLEASE AGREEMENT

THIS SUBLEASE AGREEMENT (“Sublease”) is entered into as of the 18th day of
August, 2014, by and between DELCATH SYSTEMS, INC., a Delaware corporation with
an address of 810 Seventh Avenue, 35th Floor, New York, New York 10019
(“Sublandlord”), and ICV PARTNERS, LLC a Delaware limited liability company with
an address of 299 Park Avenue, 34th Floor, New York, NY 10171 (“Subtenant”).

WITNESSETH:

WHEREAS, Sublandlord entered into an Agreement of Lease with SLG 810 Seventh
Lessee LLC (“Prime Landlord”) dated as of February 5, 2010, as modified by a
Lease Modification, Extension and Additional Space Agreement between Sublandlord
and Prime Landlord dated as of September 27, 2010 and further addressed in a
letter from Prime Landlord to Sublandlord dated January 10, 2011 (collectively,
“Prime Lease”), whereby Sublandlord agreed to lease from Prime Landlord the
entire 35th floor, containing 17,320 rentable square feet of office space
(“Premises”), in the building known as and located at 810 Seventh Avenue, New
York, New York (“Building”), which Premises are more particularly described in
the Prime Lease, a copy of which is annexed hereto and made a part hereof as
Exhibit A. Terms used in this Agreement and not otherwise defined herein shall
have the respective meanings ascribed thereto in the Prime Lease; and

WHEREAS, Subtenant desires to sublease a portion of the Premises from
Sublandlord consisting of those certain premises located on and comprising a
rentable portion of the thirty fifth (35th) floor, designated as suite 3505,
deemed to consist of approximately 8,629 rentable square feet, approximately as
indicated by hatch marks on the plan annexed hereto and made a part hereof as
Exhibit B (“Subleased Premises”); and

WHEREAS, Subtenant also desires to purchase from Sublandlord the furniture and
fixtures listed in Exhibit C annexed hereto and made a part hereof
(collectively, “Purchased Items”); and

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby covenant and agree as follows:

1. DEMISE, TERM AND USE.

(a) Sublandlord hereby subleases to Subtenant, and Subtenant hereby subleases
from Sublandlord the Subleased Premises, for a term (“Term”) commencing on the
date which is the later of (i) the date upon which Sublandlord delivers
exclusive possession of the Subleased Premises to Subtenant in the condition
required by Section 10 hereof, or (b) the date that is three (3) business days
following Sublandlord’s notice to Subtenant of receipt of the Prime Landlord’s



--------------------------------------------------------------------------------

consent to this Sublease provided, however that in no event will such Term
commence before September 1, 2014 (“Commencement Date”) and ending on March 30,
2021 (“Expiration Date”), or such earlier date as the Term may end pursuant to
the provisions of the Prime Lease or this Sublease; provided however that should
the Commencement Date not occur by October 1, 2014, the Subtenant may cancel
this Sublease by giving Sublandlord notice of such election and upon such
cancelation receive a prompt refund of all funds deposited under this Sublease
as of such date and upon such refund, neither party shall have any rights
against or obligations owing to the other under this Sublease unless any
provision hereof is expressly stated to survive any such cancelation. As soon as
the Commencement Date is known, Sublandlord and Subtenant shall execute a
memorandum prepared by Sublandlord confirming the Commencement Date, and Rent
Commencement Date (as hereafter defined) within ten (10) days of written demand
therefor, but any failure to execute such a memorandum shall not affect such
dates as determined by Sublandlord.

(b) If Sublandlord is unable to give possession of the Subleased Premises on the
Commencement Date for any reason, including, without limitation, due to
Sublandlord’s inability to obtain Prime Landlord’s consent to this Sublease,
Sublandlord shall not be liable for failure to give possession on said date, and
the validity of this Sublease shall not be impaired under such circumstances,
nor shall the same be construed to extend the Term provided however that should
the Commencement Date not occur by October 1, 2014, the Subtenant may cancel
this Sublease by giving Sublandlord notice of such election and upon such
cancelation receive a prompt refund of all funds deposited under this Sublease
as of such date and upon such refund, neither party shall have any rights
against or obligations owing to the other under this Sublease unless any
provision hereof is expressly stated to survive any such cancelation.

(c) This Sublease shall not be effective unless and until Prime Landlord
executes and delivers the Consent of Prime Landlord annexed to this Sublease. In
furtherance hereof, the Sublandlord agrees that within (3) three business days
of its receipt of this Sublease executed by Subtenant and the payments of
Subtenant due on execution hereof, it shall, at its sole cost and expense,
comply with the provisions of Article 4 of the Prime Lease and in particular
Sections 4.02 and 4.06 thereof and furnish to Prime Landlord all such
documentation/information and fees required thereunder and thereafter diligently
and in good faith apply for the consent to this Sublease.

(d) The Subleased Premises are to be used and occupied by Subtenant only for
executive and general office use consistent with that found in Class “A”
high-rise office buildings located in midtown Manhattan and/or other uses
permitted by the Prime Lease and for no other purpose.

2. RENT.

(a) Commencing on the date four (4) months after the Commencement Date (the
“Rent Commencement Date”), Subtenant shall pay Sublandlord at the address set
forth above, or

 

2



--------------------------------------------------------------------------------

such other place as Sublandlord may from time to time designate in writing, a
fixed rental for the sublease of the Subleased Premises (“Base Rent”) in the
amount of Three Hundred Ninety Six Thousand Nine Hundred Thirty Four and 00/100
Dollars ($396,934) per annum, payable in monthly installments of Thirty Three
Thousand Seventy Seven Dollars and 84/100 Dollars ($33,077.84) each.

(b) Each monthly installment of Base Rent shall be due in advance on the first
day of each month during the Term without any set-off or deduction of any kind
whatsoever, except as may be expressly provided herein.

(c) The Base Rent shall increase by 2% annually, cumulative compounding. Such
increase shall commence beginning on the first day of the seventeenth month
following the Rent Commencement Date , with the annual Base Rent to be as
follows:

 

Period

   Annual Base Rent  

Months 5 through 16

   $ 396,934   

Months 17 through 28

   $ 404,873   

Months 29 through 40

   $ 412,970   

Months 41 through 52

   $ 421,230   

Months 53 through 65

   $ 429,654   

Months 66 through 77

   $ 438,247   

Months 78 through Expiration Date

   $ 447,012   

(d) Subtenant shall also be liable for and shall pay to Sublandlord, as
additional rent hereunder, within ten (10) days after written demand,
Subtenant’s pro rata share of any increase in the Real Estate Taxes over the
Real Estate Taxes assessed and payable by Prime Landlord on the Building Project
for the fiscal year July 1, 2014 through June 30, 2015 (the “Sublease Base Year
Taxes”). Subtenant’s pro rata share is 1.341 % (which shall be equal to Tenant’s
Share as set forth in the Prime Lease for suite 3505) and the parties
acknowledge that notwithstanding anything to the contrary in the Prime Lease,
the Base Tax Year for computing Subtenant’s share of any increases in the Real
Estate Taxes is different than that set forth in the Prime Lease and therefore
Sublandlord is to present Subtenant with an invoice for Subtenant’s payment of
this additional rent, which invoice shall include the amount of the Sublease
Base Year Taxes and the comparative year Real Estate Taxes upon which
Subtenant’s pro-rata share is calculated and the calculation of the amount due
hereunder. The parties acknowledge and agree that the manner and timing of the
payment of the Subtenant’s pro-rata share of any increase in the Real Estate
Taxes as set forth in this section 2(d) vary from the terms of section 32.02 of
the Prime Lease, and the parties acknowledge and agree that, if there is a
conflict between this section 2(d) and section 32.02 of the Prime Lease with
respect to the manner and timing of the payment of Subtenant’s pro-rata share of
any increase in the Real Estate Taxes, this section 2(d) shall govern.

(e) Subtenant shall also be liable for and shall pay to Sublandlord, as
additional rent hereunder, a fixed amount of $2,157.25 per month to compensate
Sublandlord for Subtenant’s electricity and gas usage at the Premises, to be
paid in advance on the first day of each month during the Term, without any
setoff or deduction whatsoever.

 

3



--------------------------------------------------------------------------------

(f) All amounts payable by Subtenant to Sublandlord pursuant to this Sublease,
including, without limitation, Base Rent and all items of Additional Rent
specified in this Section 2 (collectively, “Rent”), shall be deemed to
constitute rent (and shall be in lieu of the Fixed Annual Rent and Additional
Rents for tax escalation as set forth in Article 32 of the Prime Lease,
electricity as set forth in Article 41 of the Prime Lease and operating expenses
escalation as set forth in Article 49 of the Lease) and, in the event of any
non-payment thereof, Sublandlord shall have all of the rights and remedies
provided herein and in the Prime Lease or in law or at equity for non-payment of
Rent.

(g) In the event any Rent or other payment due under this Lease is not received
by Sublandlord by the fifth day following the date such Rent or other payment is
due, Subtenant shall pay, in addition to the amount owed, and not as a penalty,
a late charge at a rate of 2% of the amount overdue.

3. SUBTENANT IMPROVEMENT ALLOWANCE. Sublandlord shall provide Subtenant an
improvement allowance of $107,862.50, which shall be provided to Subtenant in
the form of a rent credit against Rent due hereunder as follows: (i) an
allowance of $53,931.25 (equal to fifty percent of the total allowance) will be
made available to Subtenant as a credit upon commencement of Subtenant’s
construction of the work as set forth in Exhibit D and which allowance shall be
used by Subtenant to make certain alterations of the Subleased Premises as
outlined in Exhibit D (“Subtenant’s Work”), and (ii) an allowance of $53,931.25
(equal to fifty percent of the total allowance) will be made available to
Subtenant as a credit upon Subtenant’s completion of such Subtenant’s Work and
delivery to Sublandlord of evidence of payment by Subtenant of the costs of such
Subtenant Work, which evidence may be in the form of a final lien waiver from
Subtenant’s contractors or invoices marked paid.

4. SECURITY DEPOSIT. Upon the execution of this Sublease, Subtenant shall
deposit with Sublandlord $132,311.36 (the “Security”) which shall be held by
Sublandlord as a security for the full and faithful performance by Subtenant of
the terms of this Sublease. Sublandlord may use any part of the Security to
satisfy any default of Subtenant after the expiration of any applicable notice
and grace period provided for in this Sublease or the Prime Lease, and any
expenses incurred by Sublandlord arising from such default, including but not
limited to reasonable legal fees and any damages or Rent deficiency. Subtenant
shall, upon demand, deposit with Sublandlord the full amount so used, and/or any
amount not so deposited by Subtenant, in order that Sublandlord shall have the
full Security deposit on hand at all times during the Term. In lieu of a cash
deposit, Subtenant shall be permitted to deliver to Sublandlord as and for
Security hereunder a clean, irrevocable and unconditional letter of credit in an
amount equal to the Security required to be deposited by Subtenant pursuant
hereto which shall comply and conform in all material respects with the form
annexed hereto and made a part hereof as

 

4



--------------------------------------------------------------------------------

Exhibit E and be issued by a bank reasonably acceptable to Sublandlord. If
Subtenant faithfully performs all the covenants and conditions on Subtenant’s
part to be performed, the Security shall be returned to Subtenant within thirty
(30) days after the end of the term of this Sublease.

5. PURCHASED ITEMS. Subject to Section 14 of this Agreement, Sublandlord shall
sell to Subtenant the Purchased Items for One Dollar ($1.00), and Sublandlord
shall deliver to Subtenant all such Purchased Items free and clear of all liens,
security interests and other encumbrances and shall evidence such conveyance to
Subtenant by delivery of a Bill of Sale in the form annexed as “Exhibit F” upon
the Commencement Date. Subtenant covenants with Sublandlord that it will remove
the Purchased Items from the Subleased Premises at the end of the Term.

6. THE PRIME LEASE.

(a) This Sublease is and shall be at all times subject and subordinate to the
Prime Lease. Except as set forth herein, all of the terms and provisions of the
Prime Lease are incorporated by reference as if fully rewritten herein, and
Subtenant shall be entitled to all of the benefits, and subject to all of the
conditions and obligations of, the Sublandlord as tenant under the Prime Lease
as it relates to the Subleased Premises, except as otherwise provided herein.

(b) The terms, conditions and respective obligations of Sublandlord and
Subtenant to each other under this Sublease shall be the terms and conditions of
the Prime Lease except for those provisions of the Prime Lease which are
directly contradicted by this Sublease, in which event the terms of this
Sublease shall control over the Prime Lease and for the avoidance of doubt the
Subtenant shall have no obligation with respect to any provisions of the Prime
Lease which would be construed to have Subtenant perform any act as respects, or
which relates to, any portion of the Premises not subleased hereunder (i.e. the
Additional Space) and Subtenant shall have no obligation to comply with the
following provisions of the Prime Lease; to wit: Article 3, Article 17,
Article 22, Article 31, Article 40, Article 41 (except for section 41.07),
Article 49, sections 32.01(b)(iii) and 32.01(b)(iv), Exhibits B, E and F and the
Lease Modification, Extension And Additional Space Agreement, but excluding all
references to the extension of the Term of the Prime Lease which shall be
applicable to this Sublease. Subject to the foregoing, for the purposes of this
Sublease, wherever in the Prime Lease the word “Landlord” is used, it shall be
deemed to mean Sublandlord, and wherever in the Prime Lease the word “Tenant” is
used, it shall be deemed to mean Subtenant. Notwithstanding the foregoing,
Subtenant acknowledges and agrees that Sublandlord shall not be deemed a
guarantor of the performance by Prime Landlord of Prime Landlord’s obligations
under the Prime Lease, and that Subtenant shall look solely to Prime Landlord
for the performance of Prime Landlord’s obligations and Sublandlord’s sole
obligation with respect thereto shall be to request Prime Landlord to perform
its obligations under the Prime Lease. It is likewise agreed that Sublandlord
shall have no liability to Subtenant for any default or other act of Prime
Landlord under the Prime Lease (so long as Prime Landlord’s acts are not the
result, directly or indirectly, of any act or omission of Sublandlord or any
third party claiming under or through Sublandlord other than Subtenant) and that
Sublandlord shall not be obligated to provide any services to Subtenant or
otherwise perform any obligations in connection with this Sublease except as
specifically set forth herein.

 

5



--------------------------------------------------------------------------------

(c) During the term of this Sublease, Subtenant does hereby expressly assume and
agree to perform and comply with, for the benefit of Sublandlord and Prime
Landlord, the obligations of Sublandlord under the Prime Lease to the extent
that such obligations are not excluded by the terms of this Sublease and are
applicable to the Subleased Premises.

(d) If the Prime Lease terminates through any event that is not caused by a
default of Subtenant or Sublandlord under this Sublease, this Sublease shall be
deemed to have been terminated on the date that is one (1) day prior to the date
of termination of the Prime Lease, and the parties hereto shall be relieved of
any further liability or obligation under this Sublease, except that any prepaid
portion of Base Rent or additional rents not yet earned by Sublandlord shall be
promptly returned to Subtenant. If the Prime Lease terminates, in no event shall
Sublandlord be required to act beyond its obligations as tenant in the Prime
Lease or as Sublandlord in this Sublease.

7. INSURANCE, RISK OF LOSS AND INDEMNIFICATION.

(a) Subtenant shall obtain and keep in full force and effect during the Term, at
its own cost and expense, insurance meeting all of the requirements of the Prime
Lease, including the requirements relating to alterations, protecting as
insureds Prime Landlord and Sublandlord and any other parties designated by
Prime Landlord, and in such amounts as required by the Prime Lease and shall
deliver to Sublandlord and Prime Landlord all documentation concerning insurance
required to be delivered by Tenant pursuant to the Prime Lease. Subtenant shall
pay all premiums and charges therefor, and upon the continued failure to do so
following Sublandlord’s notice to Subtenant, then Prime Landlord or Sublandlord,
as the case may be, may, but shall not be obligated to, make such payments, and
in such latter event Subtenant agrees to pay the amount thereof to Sublandlord
within ten (10) days after demand and said sum shall be deemed to be additional
rent and in each instance collectible on the first day of any month following
the date of notice to Subtenant in the same manner as though it were Rent
originally reserved hereunder.

(b) Subtenant hereby releases Sublandlord from any liability for and waives its
right of recovery against Sublandlord for loss or damage to Subtenant’s
equipment, improvements, trade fixtures or other property whatsoever located
within the Sublease Premises due to any cause whatsoever. If any of Subtenant’s
property insurance policies require an endorsement to effect a waiver of
subrogation by such insurer against Sublandlord, Subtenant shall cause such
policies to be so endorsed. To the extent permitted under such policies,
Subtenant hereby waives on behalf of such insurer all rights of subrogation
against Sublandlord for any such loss or damage.

 

6



--------------------------------------------------------------------------------

(c) Sublandlord hereby releases Subtenant from any liability for and waives its
right of recovery against Subtenant for loss or damage to Sublandlord’s
equipment, improvements, trade fixtures or other property whatsoever, located
within the Premises, due to any cause whatsoever. If any of Sublandlord’s
property insurance policies require an endorsement to effect a waiver of
subrogation by such insurer against Subtenant, Sublandlord shall cause such
policies to be so endorsed. To the extent permitted under such policies,
Sublandlord hereby waives on behalf of such insurer all rights of subrogation
against Subtenant for any such loss or damage.

(d) Subtenant hereby indemnifies Prime Landlord and Sublandlord, their
respective members, officers, directors, shareholders and employees
(individually and collectively, “Indemnitee”) against and saves them harmless
from any liability, damage, cost or expense, including Indemnitee’s reasonable
attorneys’ and consultants’ fees and disbursements, which may be imposed upon or
incurred by or asserted against Indemnitee by any person, corporation or other
entity by reason of any of the following: (i) the Subtenant’s use and occupancy
of the Subleased Premises, Subtenant’s Work, or from any work, installation or
thing whatsoever done or omitted by Subtenant, or by its employees, agents,
invitees, licensees or contractors, in or about the Subleased Premises during
the Term or during the period prior to the Term, if any, that Subtenant shall
have exclusive possession of the Subleased Premises, (ii) any default by
Subtenant in the performance of Subtenant’s obligations under this Sublease,
(iii) any affirmative acts, omissions, negligence or misconduct of Subtenant or
any person claiming through Subtenant, or the employees, agents, contractors,
licensees or invitees of Subtenant or any such person, in or about the Subleased
Premises or the Building either prior to, during or after the Term or (iv) any
injuries to persons or damage to property occurring in, on or about the
Subleased Premises during the Term; provided that Subtenant shall not be
obligated to indemnify as aforesaid to the extent that such liability, damage,
cost or expense shall have been caused by or due to the negligence or willful
misconduct of Sublandlord, or any contractor, agent, invitee, employee or
licensee of Sublandlord. If any action or proceeding shall be brought against
Indemnitee by reason of any such claim as to which Subtenant is obligated to
indemnify Indemnitee, Subtenant upon notice from Indemnitee, at Subtenant’s
expense, shall resist and defend such action or proceeding and employ counsel
reasonably satisfactory to Indemnitee, provided that any counsel appointed by
the insurance carrier defending such loss or claim for Subtenant shall be deemed
satisfactory to Indemnitee and Subtenant shall not, without Sublandlord’s
consent (which shall not be unreasonably withheld), settle any such action in
any manner that contains an admission of fault or liability on behalf of
Sublandlord (except that if the claim is defended under an insurance policy that
does not offer the insured to have a say on the disposition of a claim, then
this restriction shall not apply). Subtenant shall pay to Indemnitee within ten
(10) days after demand all sums which may be owing to Indemnitee by reason of
this Section. Subtenant’s obligations under this Section shall survive the
Expiration Date or earlier termination of this Sublease.

(e) Sublandlord hereby indemnifies Subtenant and its members, officers,
directors and employees (individually and collectively, “ST Indemnitee”) against
and saves any or all of them harmless from any liability, damage, judgment,
loss, cost or expense, including such ST

 

7



--------------------------------------------------------------------------------

Indemnitee’s reasonable attorneys’ and consultants’ fees and disbursements,
which may be imposed upon or incurred by any or all ST Indemnitee(s) by reason
of any claim, action, proceeding or investigation asserted by any person,
corporation or other entity by reason of any of the following or otherwise
incurred as a result of: (i) the Sublandlord’s or any party claiming under or
through Sublandlord (other than Subtenant) use and occupancy of the Subleased
Premises prior to the Commencement Date or from any work, installation or
anything whatsoever done or omitted by Sublandlord or such party claiming
through Sublandlord and Sublandlord and such third parties, its employees,
agents, invitees, licensees or contractors, in or about the Subleased Premises
at any time prior to the Commencement Date, (ii) any default by Sublandlord in
the performance of Sublandlord’s obligations under this Sublease, (iii) any
negligence or misconduct of Sublandlord or any person claiming through
Sublandlord (other than Subtenant), or the employees, agents, contractors,
licensees or invitees of Sublandlord or any such person, in or about the
Subleased Premises or the Building either prior to, during or after the Term
hereof, (iv) any injuries to persons or damage to property occurring in, on or
about the Subleased Premises prior to the Commencement Date, or (v) any claims
arising from Sublandlord’s use or occupancy of the Subleased Premises prior to
the Commencement Date; provided that Sublandlord shall not be obligated to
indemnify any ST Indemnitee as aforesaid to the extent that such liability,
damage, cost or expense shall have been caused by or due to the negligence or
willful misconduct of Subtenant or any contractor, agent, invitee, employee or
licensee of Subtenant. If any action or proceeding shall be brought against ST
Indemnitee by reason of any such claim as to which Sublandlord is obligated to
indemnify any such ST Indemnitee, Sublandlord upon notice from any such ST
Indemnitee, at Sublandlord’s expense, shall resist and defend such claim, action
or proceeding and employ counsel reasonably satisfactory to Subtenant, provided
that any counsel appointed by the insurance carrier defending such loss or claim
for Sublandlord shall be deemed satisfactory to ST Indemnitee and Sublandlord
shall not, without Subtenant’s consent (which shall not be unreasonably
withheld), settle any such action in any manner that contains an admission of
fault or liability on behalf of Subtenant (except that if the claim is defended
under an insurance policy that does not offer the insured to have a say on the
disposition of a claim, then this restriction shall not apply). Sublandlord
shall pay to ST Indemnitee within ten (10) days after demand all sums which may
be owing to ST Indemnitee by reason of this Section. Sublandlord’s obligations
under this Section shall survive the Expiration Date or earlier termination of
this Sublease.

8. ENVIRONMENTAL COVENANTS. Subtenant will, at all times comply with, and will
not violate in connection with the rental, use, maintenance or operation of its
business within the Subleased Premises, the provisions of the Prime Lease with
respect to environmental covenants, representations or warranties.

9. WASTE AND NUISANCE. Subtenant shall not commit, or suffer to be committed,
any waste on the Subleased Premises, nor shall it maintain, commit, or permit
the maintenance or commission of any nuisance on the Subleased Premises or use
the Subleased Premises for any unlawful purpose.

 

8



--------------------------------------------------------------------------------

10. POSSESSION.

(a) No warranties or representations, expressed or implied, are made or intended
to be made by Sublandlord in respect of the Subleased Premises, its physical
condition, the uses to which the Subleased Premises may be put, or any other
matter pertaining thereto. Except as stated in this Sublease, Subtenant accepts
the Subleased Premises and the Purchased Items on the Commencement Date in “AS
IS” condition. Subtenant agrees and acknowledges that neither Sublandlord nor
any agent, attorney, employee or representative of Sublandlord has made any
representation respecting the Subleased Premises or has made any warranty,
whatsoever, express or implied, regarding the Subleased Premises except as may
be expressly set forth herein. Notwithstanding the foregoing, or anything in
this Sublease to the contrary, Sublandlord shall deliver the Subleased Premises
on the Commencement Date, vacant (other than the Purchased Items which shall be
in the Subleased Premises) and ready for Subtenant’s exclusive occupancy, broom
clean and with all electrical, data cabling, plumbing, heating, ventilation and
air conditioning (inclusive of the supplemental air conditioning system) systems
and such systems’ fixtures servicing the Subleased Premises in good working
order.

(b) During the Term, Subtenant shall have access to and use of the Sublease
Premises at all times permitted under the Prime Lease for the conduct of its
business therefrom.

(c) Subtenant shall have no right to hold possession of the Subleased Premises
after the expiration or termination of the Term of this Sublease.

(d) Subtenant shall not occupy or use the Subleased Premises (or permit the use
or occupancy of the Subleased Premises) for any purpose or in any manner which:
(i) is unlawful or in violation of applicable legal, governmental or
quasi-governmental requirement, ordinance or rule (including the Board of Fire
Underwriters); (ii) may be dangerous to persons or property; (iii) may
invalidate or increase the amount of premiums for any policy of insurance
affecting the Building; (iv) creates a nuisance, disturbs any other tenant of
the Building or the occupants of neighboring property or injures the reputation
of the Building in which the Subleased Premises is located; or (v) violates the
Prime Lease.

(e) Subtenant shall not make any alterations (including re-painting and
re-carpeting) to the Subleased Premises without obtaining Sublandlord’s prior
written consent. Subtenant shall submit for Sublandlord’s approval all floor
plans and plans for alterations or improvements. Subtenant acknowledges that any
such consent and/or approval shall also be contingent upon receiving Prime
Landlord’s consent and/or approval regarding such alterations, floor plans
and/or improvements. In furtherance hereof, Sublandlord acknowledges its review
of Subtenant’s Work as outlined in Exhibit D and approves the same. Subtenant
shall perform such work in accordance with the Prime Lease and procure, as
applicable, Prime Landlord’s consent.

11. MODIFICATION OF SUBLEASE. In the event any future mortgagee of Sublandlord
or Prime Landlord requires that certain modifications be made to this Sublease,

 

9



--------------------------------------------------------------------------------

Subtenant agrees to execute any and all documents reasonably necessary to effect
such modifications; provided, however, that nothing contained in this Section
shall be construed as a requirement that Subtenant agree to a modification which
in any way (i) increases Subtenant’s financial and other obligations hereunder
including, but not limited to, Rent; (ii) affects the size or location of the
Subleased Premises; or (iii) prevents Subtenant from deriving any of the
material benefits of this Sublease.

12. SURRENDER OF SUBLEASED PREMISES.

(a) Subtenant shall, without demand therefor and at its own cost and expense,
prior to the expiration or sooner termination of the Term, remove all property
belonging to Subtenant including but not limited to the Purchased Items and all
alterations, additions, or improvements, and fixtures which Subtenant installed
in the Subleased Premises, provided however that Subtenant shall not have any
obligation to remove any Subtenant’s Work, Landlord’s Work or Specialty
Alterations (unless Subtenant installs a Specialty Alteration and the Prime
Landlord requires its removal). Upon such removal, Subtenant shall, at its sole
cost and expense, repair all damage to the Subleased Premises caused by such
removal, and restore the Subleased Premises to substantially the same condition
it was in prior to the installation of the property so removed. Any property not
so removed shall be deemed to have been abandoned by Subtenant and may be
retained or disposed of by the Sublandlord or the Prime Landlord, as applicable,
and Subtenant shall pay the cost of such removal, and restoration of the
Subleased Premises immediately, as additional rent, upon receipt from
Sublandlord or Prime Landlord of an invoice for such costs.

(b) Subtenant agrees to and shall, on the expiration or sooner termination of
the Term, promptly quit and surrender possession of the Subleased Premises to
Sublandlord without demand therefor broom clean and in good condition, ordinary
wear and tear and damage by the elements, fire, or act of God, or by other cause
beyond the reasonable control of Subtenant, excepted.

13. CONDEMNATION. If during the Term the Subleased Premises should be taken for
any public or quasi-public use by any governmental authority under any law,
ordinance, or regulation or by right of eminent domain, or should the Subleased
Premises be sold to the condemning authority under threat of condemnation, this
Sublease shall terminate and the Rent shall be abated for the unexpired portion
of this Sublease Term, effective as of the date of the taking of the Subleased
Premises by the condemning authority or termination of the Sublease. Subtenant
agrees that Sublandlord shall have all rights to any leasehold interest in the
event of any condemnation, and Subtenant hereby assigns to the Sublandlord all
of its right, title and interest to any such award. Subtenant shall, however, be
entitled to claim, prove and receive in such condemnation proceedings such award
as may be allowed for fixtures and other equipment installed by it but only if
such award shall be in addition to the award for the land and building (or
portion thereof) containing the Subleased Premises.

 

10



--------------------------------------------------------------------------------

14. DEFAULTS AND REMEDIES.

(a) Any act or omission by Subtenant in the observance and/ performance of the
terms, covenants and conditions under this Sublease that would constitute a
default under the Prime Lease shall, subject to the same notice and cure
provisions provided therein, less (i) in the case of monetary default three
(3) days (so long as the cure period in the Prime Lease is five (5) days or
more) or (ii) in the case of non-monetary default five (5) days (so long as the
cure period in the Prime Lease is longer than twenty days), be deemed a default
by Subtenant under this Sublease, provided however that as stated in the Prime
Lease if the nature of the default is such that it cannot be completely cured
within the period stated herein for such cure, then there shall be no default of
this Sublease if Subtenant within such cure period promptly proceeds to cure
such default and diligently prosecutes and completes the cure provided further
that no default under the Prime Lease shall be declared. In addition, any
failure by Subtenant to perform any other obligations required under this
Sublease shall be deemed a default hereunder, if such non-performance continues
for ten (10) days following Sublandlord’s notice to Subtenant of such default.

(b) Subtenant agrees not to do anything which will subject the Prime Lease to
termination by Prime Landlord under the provisions of the Prime Lease. It is
also agreed that if Subtenant is in default of the provisions of this Sublease
which is a default under the Prime Lease, and such default remains uncured
following the applicable notice and cure period set forth above, then in such
event Sublandlord may, but need not, cure said default specifically on behalf of
and for the account of Subtenant, in which case all costs, damages and expenses
incurred by Sublandlord in connection therewith shall be paid by Subtenant to
Sublandlord immediately upon its demand as additional rent hereunder. In so
curing Subtenant’s default, Sublandlord shall not be deemed to have waived any
of its rights, nor to have released Subtenant from any of its obligations under,
this Sublease.

(c) It is further agreed that Sublandlord may cure Subtenant’s default under
this Sublease which is a default under the Prime Lease on and for Sublandlord’s
own account to preserve its interest in the Prime Lease, and may terminate this
Sublease by reason of said default pursuant to the terms hereof, if Subtenant
does not pay as Additional Rent to Sublandlord all costs, damages and expenses
incurred by it in connection with such cure within the applicable grace period
provided for in the Prime Lease. In the event of such termination, Sublandlord
shall be entitled to all remedies and damages provided to Prime Landlord in the
Prime Lease, or as otherwise provided by law. Additionally, in the event of such
termination, the Subtenant hereby agrees to sell to the Sublandlord the
Purchased Items for One Dollar ($1.00).

(d) Sublandlord agrees not to do anything which will subject the Prime Lease to
termination by Prime Landlord under the provisions of the Prime Lease. It is
also agreed that if Sublandlord is in default of the provisions of the Prime
Lease, and such default remains uncured following the applicable notice and cure
period set forth in the Prime Lease less in each case three (3) days, then in
such event Subtenant may, but need not, cure said default specifically on behalf
of and for the account of Sublandlord, in which case all costs, damages and
expenses

 

11



--------------------------------------------------------------------------------

incurred by Subtenant in connection therewith shall be paid by Sublandlord to
Subtenant immediately upon its demand or at the option of Subtenant be credited
against the Rents next coming due from Subtenant hereunder and/or may be
recoverable as damages. In so curing Sublandlord’s default, Subtenant shall not
be deemed to have waived any of its rights, nor to have released Sublandlord
from any of its obligations under this Sublease and all such rights shall
survive the termination of this Sublease.

15. INSPECTION. Subtenant shall permit Sublandlord, Prime Landlord, and their
agents to enter into and upon the Subleased Premises at all reasonable times and
upon reasonable advance notice for the purpose of inspecting the same or for the
purpose of maintaining or making repairs or alterations to the Building.

16. ASSIGNMENT AND SUBLETTING. Sublandlord may assign this Sublease through the
transfer of a majority of the issued and outstanding capital stock of
Sublandlord and/or the sale of all or substantially all of Sublandlord’s assets,
however accomplished, and whether in a single transaction or in a series of
related or unrelated transactions. Subtenant shall not assign this Sublease or
sublet the whole or any part of the Subleased Premises without the prior written
consent of both the Prime Landlord and Sublandlord. Sublandlord’s consent shall
not be unreasonably withheld or delayed and Prime Landlord’s consent shall be
governed by the terms of the Prime Lease and Subtenant shall comply with the
provisions of the Prime Lease regarding assignment and subletting, except that
Sublandlord shall not have any recapture rights as set forth in Section 4.02,
4.03 and 4.04. In the event both the Prime Landlord and Sublandlord consent to a
proposed assignment or sublet by Subtenant of its interest hereunder, Subtenant
shall remain fully liable and obligated for the performance of all of the
Subtenant’s obligations under this Sublease, including without limitation, the
payment of all Rent and all other sums due and owing hereunder.

17. SUBMISSION TO JURISDICTION. Subtenant and Sublandlord irrevocably submit to
the jurisdiction of any New York State or Federal court sitting in the County
and State of New York over any suit, action or proceeding arising out of or
relating to this Sublease. Subtenant and Sublandlord hereby agree that either
party shall have the option, in its sole discretion, to lay the venue of any
such suit, action or proceeding, in the courts of the State of New York for New
York County or the Federal court of the United States of America for the
Southern District of New York.

18. WAIVER OF JURY TRIAL AND COUNTERCLAIMS. Subtenant and Sublandlord hereby
waive trial by jury of all issues in any action, proceeding or counterclaim
between them or their successors or assigns arising out of or in any way
connected with the Subleased Premises, this Sublease, the relationship of
Subtenant and Sublandlord under this Sublease, or Subtenant’s use or occupancy
of the Subleased Premises. If Sublandlord commences any proceeding to recover
possession of the Subleased Premises, to recover unpaid Rent or any other sums
due from Subtenant to Sublandlord under this Sublease, or to require

 

12



--------------------------------------------------------------------------------

Subtenant to perform any of Subtenant’s obligations under this Sublease,
Subtenant shall not, and hereby waives the right to, interpose any counterclaim
or setoff of any nature or description in that litigation, except any
counterclaims which if not asserted in such litigation commenced by Sublandlord
could not be asserted in a separate action brought by Subtenant.

19. MISCELLANEOUS.

(a) All notices to be given under this Sublease shall be given in the manner
provided in the Prime Lease to the parties at the following addresses:

 

If to Sublandlord:   

Delcath Systems, Inc.

566 Queensbury Avenue

Queensbury, New York 12804

   Attention:    Graham G. Miao, Interim Co-President and Co-Chief      

Executive Officer, Executive Vice President, Chief

Financial Officer

with a copy to:   

Bond, Schoeneck & King, PLLC

111 Washington Avenue

Albany, New York 12210

Attention: Jennifer Tsyn, Esq.

If to Subtenant:   

ICV Partners

810 Seventh Avenue, 35th Floor

New York, New York 10019

Attention: Greg Nolff, Chief Financial Officer

with a copy of any    default notice to:   

Okin Edelman P.C.

3000 Marcus Avenue, Suite 3W10

Lake Success, New York 11042

Attention: Glen S. Edelman, Esq.

Any such addresses for the giving of notice may be changed by either party by
giving notice thereof in writing to the other in accordance with such notice
provision. The parties hereto authorize their respective attorneys to give any
notice on behalf of such party, and any such notice shall have the same validly
as if given by such party.

(b) This Sublease shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, executors, administrators, legal
representatives, successors, and assigns when permitted hereby.

 

13



--------------------------------------------------------------------------------

(c) In case any one or more of the provisions contained in this Sublease shall
for any reason be held to be invalid, illegal, or unenforceable, no other
provision hereof shall be affected thereby and this Sublease shall be construed
as if such invalid, illegal or unenforceable provision had never been contained
herein.

(d) This Sublease constitutes the sole and only agreement of the parties hereto
and supersedes any prior understandings or written or oral agreements between
the parties respecting the subject matter hereof.

(e) No amendment, modification, or alteration of the terms hereof shall be
binding unless the same shall be in writing, dated subsequent to the date
hereof, and duly executed by the parties hereto.

(f) The rights and remedies provided by this Sublease are cumulative and the use
of any one right or remedy by either party shall not preclude or waive its right
to use any or all other remedies. Said rights and remedies are given in addition
to any other rights the parties may have by law, statute, ordinance, or
otherwise.

(g) No waiver by the parties hereto of any default or breach of any term,
condition, or covenant of this Sublease shall be deemed to be a waiver of any
other subsequent breach of the same or any other term, condition, or covenant
contained herein.

(h) Time is of the essence with respect to Subtenant’s and Sublandlord’s
obligations under this Sublease.

(i) Sublandlord and Subtenant each represents and warrants to the other that the
execution, delivery and performance by such party of this Sublease are within
its powers, have been duly authorized by all necessary corporate/company action
and do not contravene such party’s organizational documents.

(j) Subtenant and Sublandlord each represents and warrants that it has not
hired, retained or dealt with any finder, consultant, broker, firm or salesman
in connection with this Sublease other than Studley, Inc. (“Studley”) and
Newmark Grubb Knight Frank (“NGKF”),. Sublandlord represents that Sublandlord
shall be solely responsible for any commissions, fees or other amounts due to
Studley, and that Studley will pay a portion of the commissions, fees or other
amounts due to Studley to NGKF pursuant to a separate agreement between Studley
and NGFK. Subtenant and Sublandlord each shall defend, indemnify and hold the
other harmless from and against any and all claims for brokerage fees or other
commissions or fees which may at any time be asserted against the other founded
upon the acts or failure to act of one party which is contrary to such party’s
representation and warranty stated herein, as the case may be, and such party
who is in breach of such representation and warranty shall also pay to the other
party any and all losses, damages, costs and expenses (including reasonable
attorneys’ fees and disbursements) relating to such claims or arising therefrom
or incurred by the non-breaching Sublandlord or Subtenant, as the case may be,
and for any such expenses (including reasonable legal fees) incurred in
connection with the enforcement of this indemnification provision.

 

14



--------------------------------------------------------------------------------

(k) This Sublease may be executed in two or more counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
together constitute one in the same instrument. Signatures transmitted via
facsimile or PDF transmission shall be as effective as original signatures.

(1) This Sublease shall be construed and enforced in accordance with the laws of
the State of New York. If any term or provision of this Sublease or the
application thereof to any person or circumstances shall, to any extent be
invalid or unenforceable, the remainder of this Sublease, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Sublease shall be valid and be enforced to the
fullest extent permitted by law.

(m) Sublandlord to induce Subtenant to enter into this Sublease makes the
following additional representations:

(i) Exhibit A annexed hereto is a true copy of the Prime-Lease and that it has
not been further modified or amended (other than the Lease Modification ,
Extension And Additional Space Agreement dated September 27, 2010), (ii) that
Sublandlord has not received nor given any notice to the effect that the
Sublandlord as Tenant and/or the Prime Landlord as Landlord are in default of
the Prime-Lease, and to Sublandlord’s best knowledge, no condition(s) exist
and/or no events have occurred now or with the passage of time, and/or the
giving of applicable notice and expiration of a cure period, will or can ripen
into a default of the Prime Lease or be deemed a default under this Sublease,
(iii) Sublandlord has not received any notice to perform repairs to the Leased
Premises or Building, nor has Sublandlord given any notice to Prime Landlord to
perform any such repairs to the Subleased Premises and/or the Building that was
not complied with; (iv) that Sublandlord has performed all alterations or other
work that were required by them under the Prime Lease through the date hereof;
(v) that the Supplemental air conditioning system has been routinely serviced
and is in good working order; (vi) that all heating, air conditioning,
electrical and plumbing systems and each such systems’ fixtures servicing the
Sublease Premises are in good working order and shall be as of the Sublease
Commencement Date.

(n) Notices. Subtenant and Sublandlord shall give each other, promptly following
receipt, true copies of any notice that either may receive from the Prime
Landlord, pertaining to the rents and/or Subleased Premises and/or Prime-Lease
defaults, except that Subtenant need not forward to Sublandlord general notices
it receives that are also sent to other tenants of the Building.

[Signature Page Follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sublandlord and Subtenant have caused this Sublease to be
executed by their duly authorized representatives as of the day and year first
above written.

 

SUBLANDLORD: DELCATH SYSTEMS, INC. By:   LOGO [g795852ex10_1pg016.jpg]  

 

Name:   Graham G. Miao Title:   Interim Co-Chief Executive Officer and
President, Chief Financial Officer SUBTENANT: ICV PARTNERS, LLC By:   LOGO
[g795852ex10_1pg017.jpg]  

 

Name:   Willie E. Woods Title:   President

CONSENT OF PRIME LANDLORD

SLG 810 Seventh Lessee LLC, as Prime Landlord under the Prime Lease, hereby
consents to the foregoing Sublease Agreement as of the      day of             ,
2014.

 

SLG 810 SEVENTH LESSEE LLC By:  

 

Name:   Title:  

 

16



--------------------------------------------------------------------------------

EXHIBIT A

Prime Lease

See Attached

 

A-1



--------------------------------------------------------------------------------

Execution Copy

 

 

 

AGREEMENT OF LEASE

between

SLG 810 Seventh Lessee LLC

Landlord

and

Delcath Systems, Inc.

Tenant

Dated as of February 5, 2010

Portion of the 35th Floor

810 Seventh Avenue

New York, New York

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

TABLE OF CONTENTS    I ARTICLE 1  

DEMISE; PREMISES AND PURPOSE

   1 ARTICLE 2  

TERM

   2 ARTICLE 3  

RENT AND ADDITIONAL RENT

   2 ARTICLE 4  

ASSIGNMENT/SUBLETTING

   3 ARTICLE 5  

DEFAULT

   8 ARTICLE 6  

RELETTING, ETC.

   9 ARTICLE 7  

LANDLORD MAY CURE DEFAULTS

   10 ARTICLE 8  

ALTERATIONS

   10 ARTICLE 9  

LIENS

   14 ARTICLE 10  

REPAIRS

   14 ARTICLE 11  

FIRE OR OTHER CASUALTY

   14 ARTICLE 12  

END OF TERM

   16 ARTICLE 13  

SUBORDINATION AND ESTOPPEL, ETC.

   17 ARTICLE 14  

CONDEMNATION

   20 ARTICLE 15  

REQUIREMENTS OF LAW

   21 ARTICLE 16  

CERTIFICATE OF OCCUPANCY

   22 ARTICLE 17  

POSSESSION

   22 ARTICLE 18  

QUIET ENJOYMENT

   23 ARTICLE 19  

RIGHT OF ENTRY

   24 ARTICLE 20  

INDEMNITY

   24 ARTICLE 21  

LANDLORD’S LIABILITY, ETC.

   24 ARTICLE 22  

CONDITION OF PREMISES

   26 ARTICLE 23  

CLEANING

   27 ARTICLE 24  

JURY WAIVER

   28 ARTICLE 25  

NO WAIVER, ETC.

   28 ARTICLE 26  

OCCUPANCY AND USE BY TENANT

   29

 

i



--------------------------------------------------------------------------------

ARTICLE 27  

NOTICES

   29 ARTICLE 28  

WATER

   30 ARTICLE 29  

SPRINKLER SYSTEM

   30 ARTICLE 30  

HEAT, ELEVATOR, ETC.

   30 ARTICLE 31  

SECURITY DEPOSIT

   32 ARTICLE 32  

TAX ESCALATION

   33 ARTICLE 33  

RENT CONTROL

   36 ARTICLE 34  

SUPPLIES

   37 ARTICLE 35  

AIR CONDITIONING

   37 ARTICLE 36  

SHORING

   40 ARTICLE 37  

EFFECT OF CONVEYANCE, ETC.

   40 ARTICLE 38  

RIGHTS OF SUCCESSORS AND ASSIGNS

   40 ARTICLE 39  

CAPTIONS

   40 ARTICLE 40  

BROKERS

   41 ARTICLE 41  

ELECTRICITY

   41 ARTICLE 42  

LEASE SUBMISSION

   44 ARTICLE 43  

INSURANCE

   44 ARTICLE 44  

SIGNAGE

   46 ARTICLE 45  

[INTENTIONALLY DELETED]

   47 ARTICLE 46  

FUTURE CONDOMINIUM CONVERSION

   47 ARTICLE 47  

MISCELLANEOUS

   47 ARTICLE 48  

[INTENTIONALLY DELETED]

   48 ARTICLE 49  

OPERATING EXPENSE ESCALATION

   48 ARTICLE 50  

EXTENSION OPTION

   53 ARTICLE 51  

EXPANSION OPTION

   55 ARTICLE 52  

RULES AND REGULATIONS

   60

 

ii



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

TERM    PAGE

Accelerated Option Space Notice

   55

Additional Rent

   2

Alterations

   11

alternative charge

   43

Base Insurance Expenses

   48

Base Tax Year

   33

Base Year

   48

Brokers

   41

Building

   1

Building Cleaning Contractor

   27

Building Insurance Expenses

   49

Building Project

   33, 48

Business Days

   30

Business Hours

   30

Cancellation Date

   16

Comparative Insurance Year

   49

Comparative Year

   33, 49

Consultant Costs

   42

Declaration

   47

Delivery Personnel

   1

Escalated Rent

   53

Excessive Water

   30

Expense Payment

   51

Expenses

   49

Expiration Date

   2

Extension Right

   53

Extension Term

   53

Extension Term Comm. Date

   53

Fixed Annual Rent

   2

FMRV

   53

Force Majeure

   16, 31

Freight Items

   31

Heating Season

   30

Independent Broker

   54

Insurance Expense Payment

   51

Interest Rate

   28

Interruption in Services

   25

KW

   42

KWH

   42

 

iii



--------------------------------------------------------------------------------

Land

   47

Landlord

   1

Landlord’s Restoration Work

   14

Landlord’s Work

   26

Landlord’s Broker

   53

Landlord’s Broker’s Letter

   54

Landlord’s Cost

   42

Landlord’s Cost Rate

   42

Lease

   1

Leaseback Area

   4

Major Casualty

   15

Midtown

   53

Named Tenant

   55

Option Space

   55

Option Space Commencement Date

   55

Option Space Election Notice

   55

Option Space FMRV

   56

Percentage

   48

Premises

   1

Qualifying Nondisturbance Agreement

   20

Real Estate Taxes

   33

Recapture Date

   4

Rent

   3

Security

   32

Specialty Alterations

   11

Submetering System

   42

Superior Interests

   20

Tenant

   1

Tenant Cleaning Services

   27

Tenant’s Move

   31

Tenant’s Recapture Offer

   4

Tenant’s Share

   33

Tenant’s Broker

   53

Tenant’s Broker’s Letter

   54

 

iv



--------------------------------------------------------------------------------

LEASE (this “Lease”) made as of the 5th day of February 2010 between SLG 810
Seventh Lessee LLC, a limited liability company having an office c/o SL Green
Realty Corp., at 420 Lexington Avenue, New York, New York, 10170, hereinafter
referred to as “Landlord”, and Delcath Systems, Inc., a Delaware corporation
having an office at Rockefeller Center, 600 Fifth Avenue, 23rd Floor, New York,
New York 10020, hereinafter referred to as “Tenant”.

W I T N E S S E T H

Landlord and Tenant, in consideration of the mutual agreements herein contained
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, hereby covenant and agree as follows:

ARTICLE 1

DEMISE; PREMISES AND PURPOSE

1.01 Landlord hereby leases and demises to Tenant, and Tenant hereby hires and
takes from Landlord, those certain premises located on and comprising a rentable
portion of the thirty fifth (35th) floor designated as Suite 3505, deemed to
consist of approximately 8,629 square feet, approximately as indicated by hatch
marks on the plan annexed hereto and made a part hereof as “Exhibit A” (the
“Premises”) in the building known as and located at 810 Seventh Avenue, New
York, New York (the “Building”) subject to the provisions of this Lease.

1.02 The Premises shall be used and occupied for executive and general office
use consistent with that found in Class “A” high-rise office buildings located
in midtown Manhattan (the “Permitted Use”) only and for no other purpose.

1.03 Neither the Premises, nor the halls, corridors, stairways, elevators or any
other portion of the Building shall be used by Tenant or Tenant’s servants,
employees, licensees, invitees or visitors in connection with the aforesaid
Permitted Use or otherwise so as to cause any congestion of the public portions
of the Building or the entranceways, sidewalks or roadways adjoining the
Building whether by trucking or by the congregating or loitering thereon of
Tenant and/or the servants, employees, licensees, invitees or visitors of
Tenant.

1.04 Tenant shall not permit messengers, delivery personnel or other individuals
providing such services to Tenant (“Delivery Personnel”) to: (i) assemble,
congregate or to form a line outside of the Premises or the Building or
otherwise impede the flow of pedestrian traffic outside of the Premises or
Building or (ii) park or otherwise leave bicycles, wagons or other delivery
carts outside of the Premises or the Building except in locations outside of the
Building designated by Landlord from time-to-time. Tenant shall require all
Delivery Personnel to comply with rules reasonably promulgated by Landlord from
time-to-time regarding the use of outside messenger services.

 

1



--------------------------------------------------------------------------------

ARTICLE 2

TERM

2.01 The Premises are leased for a term of approximately seven (7) years and six
(6) months (the “Term”) which shall commence on the date (the “Commencement
Date”) which shall be the earlier of:

(x) the date upon which Landlord’s Work (hereinafter defined in Article 22
hereof) are deemed to be substantially completed in accordance with
Section 22.05 hereof, or

(y) the date Tenant or anyone claiming by, under or through Tenant first shall
occupy any part of the Premises for the conduct of Tenant’s business,

and shall end on the last day of the sixth (6th) calendar month following the
month which the seventh (7th) anniversary of the Commencement Date occurs (the
“Expiration Date”) or on such earlier date upon which the term of this Lease
shall expire, be canceled or terminated pursuant to any of the conditions or
covenants of this Lease or pursuant to law. As soon as the Commencement Date and
the Expiration Date are known, Landlord and Tenant shall execute a memorandum
prepared by Landlord confirming the same within ten (10) days of written demand
therefor, but any failure to execute such a memorandum shall not affect such
dates as determined by Landlord. Landlord shall endeavor to provide Tenant with
seven (7) days prior notice (which may be given in person or by telephone) of
Landlord’s reasonable estimate of the Commencement Date; provided, however, that
Landlord’s failure to provide such notice and/or such date estimated to be the
Commencement Date shall not affect the actual Commencement Date of this Lease.

ARTICLE 3

RENT AND ADDITIONAL RENT

3.01 Tenant shall pay fixed annual rent without electricity (the “Fixed Annual
Rent”) at the rates provided for in the schedule annexed hereto and made a part
hereof as “Exhibit B” in equal monthly installments in advance on the first
(1st) day of each calendar month during the Term, except that the first (1st)
monthly installment of Fixed Annual Rent shall be paid by Tenant upon its
execution of this Lease. All sums other than Fixed Annual Rent payable hereunder
shall be deemed to be “Additional Rent” and shall be payable from and after the
Commencement Date within ten (10) days after demand, unless other payment dates
are hereinafter provided. Tenant shall pay all Fixed Annual Rent and Additional
Rent due hereunder at the office of Landlord or such other place as Landlord may
designate, payable in United States legal tender, by cash, or by good and
sufficient check drawn on a New York City bank which is a member of the New York
Clearing House or a successor thereto, and without any set off or deduction
whatsoever, except as expressly provided for

 

2



--------------------------------------------------------------------------------

in this Lease. The term “Rent” as used in this Lease shall mean Fixed Annual
Rent and Additional Rent. Landlord may apply payments made by Tenant towards the
payment of any item of Fixed Annual Rent and/or Additional Rent payable
hereunder notwithstanding any designation by Tenant as to the items against
which any such payment should be credited.

3.02 Subject to the provisions hereof, if and so long as Tenant is not in
default under this Lease, the first six (6) monthly installment(s) of Fixed
Annual Rent (without electricity) accruing under the Lease shall be abated by
the sum of $38,111.42 per month (for a total abatement of $228,668.50).

ARTICLE 4

ASSIGNMENT/SUBLETTING

4.01 Neither Tenant nor Tenant’s legal representatives or successors in interest
by operation of law or otherwise, shall assign, mortgage or otherwise encumber
this Lease, or sublet or permit all or part of the Premises to be used by
others, without the prior written consent of Landlord, which shall be granted or
withheld in each instance in accordance with the terms of this Lease, subject,
however, to the provisions of Section 4.09 hereof. The transfer of a majority of
the issued and outstanding capital stock of any corporate tenant or sublessee of
this Lease or a majority of the total interest in any partnership tenant or
sublessee or company, however accomplished, and whether in a single transaction
or in a series of related or unrelated transactions, the conversion of a tenant
or sublessee entity to either a limited liability company or a limited liability
partnership or the merger or consolidation of a corporate tenant or sublessee,
shall be deemed an assignment of this Lease or of such sublease. If this Lease
is assigned, or if the Premises or any part thereof is underlet or occupied by
any person or entity other than Tenant, Landlord may, after default by Tenant,
collect rent from the assignee, undertenant or occupant, and apply the net
amount collected to the rent herein reserved, but no assignment, underletting,
occupancy or collection shall be deemed a waiver of the provisions hereof, the
acceptance of the assignee, undertenant or occupant as tenant, or a release of
Tenant from the further performance by Tenant of covenants on the part of Tenant
herein contained. The consent by Landlord to an assignment or underletting shall
not in any way be construed to relieve Tenant from obtaining the express consent
in writing of Landlord to any further assignment or underletting. In no event
shall any permitted sublessee assign or encumber its sublease or further sublet
all or any portion of its sublet space, or otherwise suffer or permit the sublet
space or any part thereof to be used or occupied by others, without Landlord’s
prior written consent in each instance, except in accordance with the terms of
this Lease. A modification, amendment or extension of a sublease shall be deemed
a sublease. The listing of the name of a party or entity other than that of
Tenant on the Building or floor directory or on or adjacent to the entrance door
to the Premises shall neither grant such party or entity any right or interest
in this Lease or in the Premises nor constitute Landlord’s consent to any
assignment or sublease to, or occupancy of the Premises by, such party or
entity. If any lien is filed against the Premises or the Building of which the
same form a part for brokerage services claimed to have been performed for
Tenant in connection with any such assignment or sublease, whether or not
actually performed, the same shall be discharged within twenty (20) days

 

3



--------------------------------------------------------------------------------

thereafter, at Tenant’s expense, by filing the bond required by law, or
otherwise, and paying any other necessary sums, and Tenant agrees to indemnify
Landlord and its agents and hold them harmless from and against any and all
claims, losses or liability resulting from such lien for brokerage services
rendered.

4.02 If Tenant desires to assign this Lease or to sublet all or any portion of
the Premises, it shall first submit in writing to Landlord the documents
described in Section 4.06 hereof, and shall offer in writing (“Tenant’s
Recapture Offer”), (i) with respect to a prospective assignment, to assign this
Lease to Landlord without any payment of moneys or other consideration therefor,
or, (ii) with respect to a prospective subletting, to sublet to Landlord the
portion of the Premises involved (“Leaseback Area”) for the term specified by
Tenant in its proposed sublease or, at Landlord’s option in the event such
prospective subletting is of all or substantially all of the Premises, for the
balance of the term of the Lease less one (1) day, and in any such case of a
prospective subletting at the lower of (a) Tenant’s proposed subrental or
(b) the rate of Fixed Annual Rent and Additional Rent, and otherwise on the same
terms, covenants and conditions (including provisions relating to escalation
rents), as are contained herein and as are allocable and applicable to the
portion of the Premises to be covered by such subletting. Tenant’s Recapture
Offer shall specify the date when the Leaseback Area will be made available to
Landlord, which date shall be in no event earlier than forty five (45) days nor
later than one hundred eighty (180) days following the acceptance of Tenant’s
Recapture Offer (the “Recapture Date”). If an offer of sublease is made, and if
the proposed sublease will result in all or substantially all of the Premises
being sublet for the balance or substantially the balance of the Term hereof,
then Landlord shall have the option to extend the term of its proposed sublease
for the balance of the term of this Lease less one (1) day. Landlord shall have
a period of thirty (30) days from the receipt of such Tenant’s Recapture Offer
to either accept or reject Tenant’s Recapture Offer or, with respect to a
proposed assignment of this Lease or sublease of all or substantially all of the
Premises for the balance or substantially the balance of the Term, to terminate
this Lease, Notwithstanding anything contained herein to the contrary, but
subject to the provisions of Section 4.09 of this Article, the provisions of
this Section 4.02 shall not apply to an assignment of this Lease or sublet of
the Premises or portion thereof to a “Related Entity” (defined below).

4.03. If Landlord exercises its option to terminate this Lease pursuant to
Section 4.02 of this Article, then (i) the term of this Lease shall end on the
Recapture Date and (ii) Tenant shall surrender to Landlord and vacate the
Premises on or before such date in the same condition as is otherwise required
upon the expiration of this Lease by its terms, (iii) the Rent and Additional
Rent due hereunder shall be paid and apportioned to such date, and (iv) Landlord
shall be free to lease the Premises (or any portion thereof) to any individual
or entity including, without limitation, Tenant’s proposed assignee or
subtenant.

4.04. If Landlord shall accept Tenant’s Recapture Offer Tenant shall then
execute and deliver to Landlord, or to anyone designated or named by Landlord,
an assignment or sublease, as the case may be, in either case in a form
reasonably satisfactory to Landlord’s counsel.

 

4



--------------------------------------------------------------------------------

If a sublease is so made it shall expressly:

(i) permit Landlord to make further subleases of all or any part of the
Leaseback Area and (at no cost or expense to Tenant) to make and authorize any
and all changes, alterations, installations and improvements in such space as
necessary;

(ii) provide that Tenant will at all times permit reasonably appropriate means
of ingress to and egress from the Leaseback Area;

(iii) negate any intention that the estate created under such sublease be merged
with any other estate held by either of the parties;

(iv) provide that Landlord shall accept the Leaseback Area “as is” except that
Landlord, at Tenant’s expense, shall perform all such work and make all such
alterations as may be required physically to separate the Leaseback Area from
the remainder of the Premises and to permit lawful occupancy, it being intended
that Tenant shall have no other cost or expense in connection with the
subletting of the Leaseback Area;

(v) provide that at the expiration of the term of such sublease Tenant will
accept the Leaseback Area in its then existing condition, subject to the
obligations of Landlord to make such repairs thereto as may be necessary to
preserve the Leaseback Area in good order and condition, ordinary wear and tear
excepted.

4.05 Landlord shall indemnify and save Tenant harmless from all obligations
under this Lease as to the Leaseback Area during the period of time it is so
sublet, except for Fixed Annual Rent and Additional Rent, if any, due under the
within Lease, which are in excess of the rents and additional sums due under
such sublease (and the amount of Fixed Annual Rent and Additional Rent payable
by Tenant hereunder shall be reduced by the amount of Fixed Annual Rent and
Additional Rent for which Landlord is indemnifying Tenant pursuant to the
provisions of this Section 4.05). Subject to the foregoing, performance by
Landlord, or its designee, under a sublease of the Leaseback Area shall be
deemed performance by Tenant of any similar obligation under this Lease and any
default under any such sublease shall not give rise to a default under a similar
obligation contained in this Lease, nor shall Tenant be liable for any default
under this Lease or deemed to be in default hereunder if such default is
occasioned by or arises from any act or omission of the tenant under such
sublease or is occasioned by or arises from any act or omission of any occupant
holding under or pursuant to any such sublease.

4.06 If Tenant requests Landlord’s consent to a specific assignment or
subletting, it shall submit in writing to Landlord (i) the name and address of
the proposed assignee or sublessee, (ii) a duly executed counterpart of the
proposed agreement of assignment or sublease, (iii) reasonably satisfactory
information as to the nature and character of the business of the proposed
assignee or sublessee and as to its proposed use of the space, and (iv) banking,
financial or other credit information relating to the proposed assignee or
sublessee reasonably sufficient to enable Landlord to determine the financial
responsibility and character of the proposed assignee or sublessee.

 

5



--------------------------------------------------------------------------------

4.07. If Landlord shall not have accepted Tenant’s Recapture Offer and Landlord
shall not have terminated this Lease, as provided for in Section 4.02 hereof,
then Landlord will not unreasonably withhold or delay its consent to Tenant’s
request for consent to such specific assignment or subletting for the use
permitted under this Lease, provided that:

(i) The Premises shall not, without Landlord’s prior consent, have been listed
or otherwise publicly advertised for assignment or subletting at a rental rate
lower than the higher of (a) the Fixed Annual Rent and all Additional Rent then
payable, or (b) the then prevailing rental rate for other space in the Building;
provided, however that this Section 4.07(i) shall not be deemed to prevent
Tenant from effectuating an assignment or sublease at a rental rate lower than
the then prevailing rental rate for other space in the Building;

(ii) The proposed assignee or subtenant shall have a financial standing, be of a
character, be engaged in a business, and propose to use the Premises, in a
manner consistent with the Permitted Use or otherwise acceptable to Landlord (in
Landlord’s sole discretion) and in keeping with the standards of the Building;

(iii) The proposed assignee or subtenant shall not then be a tenant, subtenant,
assignee or occupant of any space in the Building, nor shall the proposed
assignee or subtenant be a person or entity who has dealt with Landlord or
Landlord’s agent (directly or through a broker) with respect to space in the
Building during the six (6) months immediately preceding Tenant’s request for
Landlord’s consent, provided that in any such case, Landlord then has comparable
space for a reasonably comparable term available or becoming available for lease
in the Building;

(iv) The character of the business to be conducted in the Premises by the
proposed assignee or subtenant shall not be likely to increase operating
expenses or the burden on existing cleaning services, elevators or other
services and/or systems of the Building;

(v) In case of a subletting, the subtenant shall be expressly subject to all of
the obligations of Tenant under this Lease and the further condition and
restriction that such sublease shall not be assigned, encumbered or otherwise
transferred or the Premises further sublet by the subtenant in whole or in part,
or any part thereof suffered or permitted by the subtenant to be used or
occupied by others, without the prior written consent of Landlord in each
instance;

(vi) No subletting shall end later than one (1) day before the Expiration Date
nor shall any subletting be for a term of less than one (1) year unless it
commences less than one (1) year before the Expiration Date;

(vii) At no time shall there be more than two (2) occupants, including Tenant,
in the Premises;

(viii) Tenant shall reimburse Landlord on demand for any reasonable costs,
including reasonable attorneys’ fees and disbursements that may be incurred by
Landlord in connection with reviewing said assignment or sublease;

(ix) The character of the business to be conducted in the Premises by the
proposed assignee or subtenant shall not require any alterations, installations,
improvements, additions or other physical changes to be performed, or made to,
any portion of the Building or the Real Property other than the Premises; and

(x) The proposed assignee or subtenant shall not be any entity which is entitled
to diplomatic or sovereign immunity or which is not subject to service of
process in the State of New York or to the jurisdiction of the courts of the
State of New York and the United States located in New York County.

 

6



--------------------------------------------------------------------------------

4.08 Any consent of Landlord under this Article shall be subject to the terms of
this Article and conditioned upon there being no default by Tenant, beyond any
grace period, under any of the terms, covenants and conditions of this Lease at
the time that Landlord’s consent to any such subletting or assignment is
requested and on the date of the commencement of the term of any proposed
sublease or the effective date of any proposed assignment. Tenant acknowledges
and agrees that no assignment or subletting shall be effective unless and until
Tenant, upon receiving any necessary Landlord’s written consent (and unless it
was theretofore delivered to Landlord) causes a duly executed copy of the
sublease or assignment to be delivered to Landlord within ten (10) days after
execution thereof. Any such sublease shall provide that the sublessee shall
comply with all applicable terms and conditions of this Lease to be performed by
Tenant hereunder. Any such assignment of this Lease shall contain an assumption
by the assignee of all of the terms, covenants and conditions of this Lease to
be performed by Tenant.

4.09. Anything hereinabove contained to the contrary notwithstanding, so long as
Tenant is not in default under this Lease beyond the grace period applicable to
such default, if any, Landlord’s consent shall not be required for an assignment
of this Lease, or sublease of all or part of the Premises for the uses permitted
hereunder, to a Related Entity provided that (i) Landlord is given prior notice
thereof and reasonably satisfactory proof that the requirements of this Lease
have been met and Tenant agrees to remain primarily liable, jointly and
severally, with any transferee or assignee, for the obligations of Tenant under
this Lease and (ii) in Landlord’s reasonable judgment the proposed assignee or
subtenant is engaged in a business and the Premises, or the relevant part
thereof, will be used in a manner which (x) is in keeping with the standards of
the Building and (y) would not adversely affect or increase Landlord’s cost in
the operation of the Building.

4.10. For purposes of this Article:

(i) a “Related Entity” shall mean (x) a wholly-owned subsidiary of Tenant or any
corporation or entity which controls or is controlled by Tenant or is under
common control with Tenant or (y) any entity (i) to which substantially all the
assets of Tenant are transferred or (ii) into which Tenant may be merged or
consolidated, provided that in either such case both the net worth and ratio of
current assets to current liabilities (exclusive of good will) of such
transferee or of the resulting or surviving corporation or other business
entity, as the case may be, as certified by the certified public accountants of
such transferee or the resulting or surviving business entity in accordance with
generally accepted accounting principles, consistently applied, is not less than
Tenant’s net worth and ratio of current assets to current liabilities (exclusive
of good will), as so certified, as of (a) the Commencement Date or (b) the day
immediately prior to such transaction, whichever is greater, and provided also
that any such transaction complies with the other provisions of this Article;
and

(ii) the term “control” shall mean, in the case of a corporation or other
entity, ownership or voting control, directly or indirectly, of at least fifty
(50%) percent of all of the general or other partnership (or similar) interests
therein.

 

7



--------------------------------------------------------------------------------

4.11 If Landlord shall not have accepted Tenant’s Recapture Offer hereunder and
Landlord has not elected to terminate this Lease, and Tenant effects any
assignment or subletting, then Tenant thereafter shall pay to Landlord a sum
equal to fifty percent (50%) of (a) any rent or other consideration paid to
Tenant in connection with such sublease or assignment by any subtenant or
assignee which is in excess of the rent allocable to the subleased or assigned
space which is then being paid by Tenant to Landlord pursuant to the terms
hereof, and (b) any other profit or gain realized by Tenant from any such
subletting or assignment. In computing such excess amount and/or profit or gain,
any actual reasonable out-of-pocket expenses incurred by Tenant for advertising,
legal fees, brokerage commissions, work allowances, rent concessions and cost of
work performed for such subtenant or assignee in connection with such assignment
or subleasing shall be deducted.

4.12. In no event shall Tenant be entitled to make, nor shall Tenant make, any
claim, and Tenant hereby waives any claim, for money damages (nor shall Tenant
claim any money damages by way of set-off, counterclaim or defense) based upon
any claim or assertion by Tenant that Landlord has unreasonably withheld or
unreasonably delayed its consent or approval to a proposed assignment or
subletting as provided for in this Article. Tenant’s sole remedy shall be an
action or proceeding to enforce any such provision, or for specific performance,
injunction or declaratory judgment.

ARTICLE 5

DEFAULT

5.01 Landlord may terminate this Lease on ten (10) Business Days’ notice: (a) if
Fixed Annual Rent or Additional Rent is not paid within five (5) days after
written notice from Landlord that the same is past due; or (b) if Tenant shall
have failed to cure a default in the performance of any covenant of this Lease
(except the payment of Rent), or any rule or regulation hereinafter set forth,
within thirty (30) days after written notice thereof from Landlord, or if
default cannot be completely cured in such time, if Tenant shall not promptly
proceed to cure such default within said thirty (30) days, or shall not complete
the curing of such default with due diligence; or (c) when and to the extent
permitted by law, if a petition in bankruptcy shall be filed by or against
Tenant or if Tenant shall make a general assignment for the benefit of
creditors, or receive the benefit of any insolvency or reorganization act; or
(d) if a receiver or trustee is appointed for any portion of Tenant’s property
and such appointment is not vacated within sixty (60) days; or (e) if an
execution or attachment shall be issued under which the Premises shall be taken
or occupied or attempted to be taken or occupied by anyone other than Tenant; or
(f) if Tenant shall default beyond any grace period under any other lease
between Tenant and Landlord. At the expiration of the ten (10) Business Day
notice period, this Lease and any rights of renewal or extension thereof shall
terminate as completely as if that were the date originally fixed for the
expiration of the Term of this Lease, but Tenant shall remain liable as
hereinafter provided.

 

8



--------------------------------------------------------------------------------

5.02 In the event that Tenant is in arrears for Fixed Annual Rent or any item of
Additional Rent, Tenant waives its right, if any, to designate the items against
which payments made by Tenant are to be credited and Landlord may apply any
payments made by Tenant to any items which Landlord in its sole discretion may
elect irrespective of any designation by Tenant as to the items against which
any such payment should be credited.

5.03 Tenant shall not seek to remove and/or consolidate any summary proceeding
brought by Landlord with any action commenced by Tenant in connection with this
Lease or Tenant’s use and/or occupancy of the Premises (provided, however, that
nothing contained herein shall preclude Tenant from asserting a compulsory
counterclaim in any such proceeding).

5.04 In the event of a default by Landlord hereunder, no property or assets of
Landlord, or any principals, shareholders, officers, directors, partners or
members of Landlord, whether disclosed or undisclosed, other than the Building
in which the Premises are located and the land upon which the Building is
situated, shall be subject to levy, execution or other enforcement procedure for
the satisfaction of Tenant’s remedies under or with respect to this Lease, the
relationship of Landlord and Tenant hereunder or Tenant’s use and occupancy of
the Premises.

ARTICLE 6

RELETTING, ETC.

6.01 If Landlord shall re-enter the Premises following the default of Tenant
after the giving of any required notice and the expiration of the grace period
applicable thereto, if any, by summary proceedings or otherwise: (a) Landlord
may re-let the Premises or any part thereof, as Tenant’s agent, in the name of
Landlord, or otherwise, for a term shorter or longer than the balance of the
term of this Lease, and may grant concessions or free rent; (b) Tenant shall pay
Landlord any deficiency between the rent hereby reserved and the net amount of
any rents collected by Landlord for the remaining term of this Lease, through
such re-letting. Such deficiency shall become due and payable monthly, as it is
determined. Landlord shall have no obligation to re-let the Premises, and its
failure or refusal to do so, or failure to collect rent on re-letting, shall not
affect Tenant’s liability hereunder. In computing the net amount of rents
collected through such re-letting, Landlord may deduct all reasonable expenses
incurred in obtaining possession or re-letting the Premises, including
reasonable legal expenses and fees, reasonable brokerage fees, the reasonable
cost of restoring the Premises to good order, and the reasonable cost of all
alterations and decorations deemed necessary by Landlord to effect re-letting.
In no event shall Tenant be entitled to a credit or repayment for rerental
income which exceeds the sums payable by Tenant hereunder or which covers a
period after the original term of this Lease; (c) Tenant hereby expressly waives
any right of redemption granted by any present or future law. “Re-enter” and
“re-entry” as used in this Lease are not restricted to their technical legal
meaning. In the event of a breach or threatened breach of any of the covenants
or provisions hereof, Landlord shall have the right of injunctive relief.
Mention herein of any

 

9



--------------------------------------------------------------------------------

particular remedy shall not preclude Landlord from any other available remedy;
(d) Landlord shall recover as liquidated damages, in addition to accrued rent
and other charges, if Landlord’s re-entry is the result of Tenant’s bankruptcy,
insolvency, or reorganization, the full rental for the maximum period allowed by
any act relating to bankruptcy, insolvency or reorganization.

6.02 If Landlord re-enters the Premises for any cause, or if Tenant abandons the
Premises, or after the expiration of the term of this Lease, any property left
in the Premises by Tenant shall be deemed to have been abandoned by Tenant, and
Landlord shall have the right to retain or dispose of such property in any
manner without any obligation to account therefor to Tenant. If Tenant shall at
any time default hereunder, and if Landlord shall institute an action or summary
proceeding against Tenant based upon such default, and Landlord prevails on its
claim, then Tenant will reimburse Landlord for the reasonable legal expenses and
fees thereby incurred by Landlord.

ARTICLE 7

LANDLORD MAY CURE DEFAULTS

7.01 If Tenant shall default in performing any covenant or condition of this
Lease, after any required notice is given to Tenant and expiration of the grace
period applicable to such default hereunder, if any, (provided, however, that
notice under this Article shall not be required in the event of an imminent
danger to health or safety or in the event that the failure to promptly remedy
such default may result in potential criminal or other liability or a default by
Landlord under a mortgage, ground lease or other agreement) Landlord may perform
the same for the account of Tenant, and if Landlord, in connection therewith, or
in connection with any default by Tenant, makes any expenditures or incurs any
obligations for the payment of money, including but not limited to reasonable
attorney’s fees, such sums so paid or obligations incurred shall be deemed to be
Additional Rent hereunder, and shall be paid by Tenant to Landlord within five
(5) days of rendition of any bill or statement therefor, and if Tenant’s lease
term shall have expired at the time of the making of such expenditures or
incurring of such obligations, such sums shall be recoverable by Landlord as
damages.

ARTICLE 8

ALTERATIONS

8.01 (A) Tenant shall make no decoration, alteration, addition or improvement in
the Premises, without the prior written consent of Landlord, and then only by
contractors or mechanics and in such manner and time, and with such materials,
as approved by Landlord. Subject to all of the other provisions of this Article
8, Landlord shall not unreasonably withhold its consent to the performance of
work and improvements in the Premises by contractors employing union labor with
the proper jurisdictional qualifications provided, however, that (i) all work
affecting the Building’s “Class E” system shall be performed by Landlord’s
designated contractor and all plan filings with the Department of Buildings
shall be performed by Landlord’s designated expeditor and

 

10



--------------------------------------------------------------------------------

Landlord’s designated consulting engineer provided that the hourly rates and/or
fees charged by any of the foregoing must be consistent with those found in
Class “A” high-rise office buildings located in midtown Manhattan, and
(ii) Landlord’s previous experience with a contractor, and concerns regarding
the financial stability of, and any criminal proceedings currently or previously
pending against, a contractor or mechanic may form a basis upon which Landlord
may withhold its consent. All alterations, additions or improvements to the
Premises, including air-conditioning equipment and duct work, except movable
office furniture and trade equipment installed at the expense of Tenant, shall,
unless Landlord elects otherwise in writing, become the property of Landlord,
and shall be surrendered with the Premises, at the expiration or sooner
termination of the term of this Lease. Any such alterations, additions and
improvements which Landlord shall designate shall be removed by Tenant and any
damage repaired, at Tenant’s expense, prior to the expiration of this Lease.
Landlord shall make such designation at the time that consent to such
alteration, addition or improvement is given provided that Tenant attaches, as
part of its request for such consent, a separate written notice specifically
referencing this provision and advising Landlord that Landlord is required to
make such designation as part of any such consent given by Landlord hereunder.

(B) Notwithstanding anything contained in this Lease to the contrary, Tenant
shall not be obligated to remove any Alterations (as hereinafter defined)
hereinafter performed in or to the Premises except for Specialty Alterations.
For purposes of this Section 8.01 (B), “Specialty Alterations” shall mean
Alterations consisting of kitchens, pantries, executive bathrooms, raised
computer floors, computer installations, vaults, libraries, filing systems,
internal staircases, dumbwaiters, pneumatic tubes, vertical and horizontal
transportation systems, any Alterations which are structural in nature or
penetrate or otherwise affects any floor slab, and other Alterations of a
similar character which are not customary for general office use in
non-institutional office buildings in midtown Manhattan. Any Alterations
performed in the Premises as part of Landlord’s Work shall not constitute a
Specialty Alteration for purposes of this Section 8.01(B). Tenant shall, at
Tenant’s cost and expense, remove any Specialty Alteration designated by
Landlord, repair any damage to the Premises or the Building due to such removal,
cap all electrical, plumbing and waste disposal lines in accordance with sound
construction practice and restore the Premises to the condition existing prior
to the making of such Specialty Alteration. All such work shall be performed in
accordance with plans and specifications first approved by Landlord and all
applicable terms, covenants, and conditions of this Lease. If Landlord’s
insurance premiums increase as a result of any Specialty Alterations, Tenant
shall pay each such increase each year as Additional Rent upon receipt of a bill
therefore from Landlord.

8.02 Anything hereinabove to the contrary notwithstanding, Landlord will not
unreasonably withhold or delay approval of written requests of Tenant to make
nonstructural interior alterations, additions and improvements (herein referred
to as “Alterations”) in the Premises, provided that such Alterations do not
affect utility services or plumbing and electrical lines or other systems of the
Building and do not affect and are not visible from any portion of the Building
outside of the Premises (and purely decorative changes shall not require the
consent of Landlord, subject, however, to all other applicable provisions of
this Lease). Notwithstanding anything to the contrary set forth herein, Tenant
shall have the right, without the prior consent of Landlord, to make Alterations
in the Premises provided that such Alterations: (a) cost no more than Twenty
Thousand and 00/100 ($20,000.00) Dollars, (b) are nonstructural, (c) do not
require a building permit or change

 

11



--------------------------------------------------------------------------------

in the certificate of occupancy for the Building, (d) do not directly or
indirectly affect building systems, (e) do not directly or indirectly affect any
portion of the Building outside of the Premises, and (f) are not visible from
any portion of the Building outside of the Premises. All Alterations shall be
performed in accordance with the following conditions:

(i) Prior to the commencement of any Alterations requiring Landlord’s consent
under this Article 8, Tenant shall first submit to Landlord for its approval
detailed dimensioned coordinated plans and specifications, including layout,
architectural, mechanical, electrical, plumbing and structural drawings for each
proposed Alteration. Landlord shall be given, in writing, a good description of
all other Alterations.

(ii) All Alterations in and to the Premises shall be performed in a good and
workmanlike manner and in accordance with the Building’s rules and regulations
governing Tenant Alterations. Prior to the commencement of any such Alterations,
Tenant shall, at its sole cost and expense, obtain and exhibit to Landlord any
governmental permit required in connection with such Alterations. In order to
compensate Landlord for its general conditions and the costs incurred by
Landlord in connection with Tenant’s performance of Alterations in and/or to the
Premises (including, without limitation, the costs incurred by Landlord in
connection with the coordination of Alterations which may affect systems or
services of the Building or portions of the Building outside of the Premises),
Tenant shall pay to Landlord a fee equal to three (3%) percent of the cost of
such Alterations requiring Landlord’s consent under this Article 8 (excluding,
however Landlord’s Work and all other work performed in the Premises in order to
prepare the same for Tenant’s initial occupancy therein). Such fee shall be paid
by Tenant as Additional Rent hereunder within fifteen (15) days following
receipt of an invoice therefor.

(iii) All Alterations shall be done in compliance with all other applicable
provisions of this Lease and with all applicable laws, ordinances, directions,
rules and regulations of governmental authorities having jurisdiction,
including, without limitation, the Americans with Disabilities Act of 1990 and
New York City Local Law No. 57/87 and similar present or future laws, and
regulations issued pursuant thereto, and also New York City Local Law No. 76 and
similar present or future laws, and regulations issued pursuant thereto, on
abatement, storage, transportation and disposal of asbestos and other hazardous
materials, which work, if required, shall be effected at Tenant’s sole cost and
expense, by contractors and consultants approved by Landlord and in strict
compliance with the aforesaid rules and regulations and with Landlord’s rules
and regulations thereon.

(iv) All work shall be performed with union labor having the proper
jurisdictional qualifications.

(v) Tenant shall keep the Building and the Premises free and clear of all liens
for any work or material claimed to have been furnished to, on behalf of or
through Tenant or its contractors or subtenants.

(vi) Prior to the commencement of any work by or for Tenant, Tenant shall
furnish to Landlord certificates evidencing the existence of the following
insurance maintained by either Tenant or Tenant’s contractor:

(a) Workmen’s compensation insurance covering all persons employed for such work
and with respect to whom death or bodily injury claims could be asserted against
Landlord, Tenant or the Premises.

 

12



--------------------------------------------------------------------------------

(b) Broad form general liability insurance written on an occurrence basis naming
Tenant as an insured and naming Landlord and its designees as additional
insureds, with limits of not less than $3,000,000 combined single limit for
personal injury in any one occurrence, and with limits of not less than $500,000
for property damage (the foregoing limits may be revised from time to time by
Landlord to such higher limits as Landlord from time to time reasonably
requires). Tenant, at its sole cost and expense, shall cause all such insurance
to be maintained at all time when the work to be performed for or by Tenant is
in progress. All such insurance shall be obtained from a company authorized to
do business in New York and shall provide that it cannot be canceled without
thirty (30) days prior written notice to Landlord. All polices, or certificates
therefor, issued by the insurer and bearing notations evidencing the payment of
premiums, shall be delivered to Landlord. Blanket coverage shall be acceptable,
provided that coverage meeting the requirements of this paragraph is assigned to
Tenant’s location at the Premises.

(vii) [Intentionally Deleted.]

(viii) All work to be performed by Tenant shall be done in a manner which will
not interfere with or disturb other tenants and occupants of the Building.

(ix) The review and/or approval by Landlord, its agents, consultants and/or
contractors, of any Alteration or of plans and specifications therefor and the
coordination of such Alteration work with the Building, as described in part
above, are solely for the benefit of Landlord, and neither Landlord nor any of
its agents, consultants or contractors shall have any duty toward Tenant; nor
shall Landlord or any of its agents, consultants and/or contractors be deemed to
have made any representation or warranty to Tenant, or have any liability, with
respect to the safety, adequacy, correctness, efficiency or compliance with laws
of any plans and specifications, Alterations or any other matter relating
thereto.

(x) Promptly following the substantial completion of any Alterations requiring
Landlord’s consent under this Article 8, Tenant shall submit to Landlord:
(a) one (1) sepia and one (1) copy on floppy disk (using a current version of
Autocad or such other similar software as is then commonly in use) of final,
“as-built” plans for the Premises showing all such Alterations and demonstrating
that such Alterations were performed substantially in accordance with plans and
specifications first approved by Landlord and (b) an itemization of Tenant’s
total construction costs, detailed by contractor, subcontractors, vendors and
materialmen; bills, receipts, lien waivers and releases from all contractors,
subcontractors, vendors and materialmen; architects’ and Tenant’s certification
of completion, payment and acceptance, and all governmental approvals and
confirmations of completion for such Alterations.

 

13



--------------------------------------------------------------------------------

ARTICLE 9

LIENS

9.01 Tenant at its expense shall cause any lien filed against the Premises or
the Building, for work or materials claimed to have been furnished to Tenant, to
be discharged of record within fifteen (15) days after notice thereof.

ARTICLE 10

REPAIRS

10.01 Tenant shall take good care of the Premises and the fixtures and
appurtenances therein, and shall make all repairs necessary to keep them in good
working order and condition, including structural repairs to the extent
necessitated by the act, omission or negligence of Tenant or its agents,
employees, invitees or contractors, subject to the provisions of Article 11
hereof. During the term of this Lease, Tenant may have the use of any
air-conditioning equipment servicing the Premises, subject to the provisions of
Article 35 of this Lease, and shall reimburse Landlord, in accordance with
Article 41 of this Lease, for electricity consumed by such equipment. The
exterior walls and roofs of the Building, the mechanical rooms, service closets,
shafts, areas above any hung ceiling and the windows and the portions of all
window sills outside same are not part of the Premises demised by this Lease,
and Landlord hereby reserves all rights to such parts of the Building. Tenant
shall not paint, alter, drill into or otherwise change the appearance of the
windows including, without limitation, the sills, jambs, frames, sashes, and
meeting rails.

10.02 Landlord shall maintain and repair the structural elements and the common
facilities, equipment and systems of the Building (other than the distribution
portions of the Building’s systems located in the Premises) and the perimeter
heating and air conditioning systems servicing the Premises. Notwithstanding
anything to the contrary contained herein, Landlord’s aforesaid obligation shall
be performed at the expense of Tenant to the extent that the need for same
arises out of the negligence or willful misconduct of Tenant, its employees,
agents or invitees, or Tenant’s breach of the terms, covenants or conditions of
this Lease.

ARTICLE 11

FIRE OR OTHER CASUALTY

11.01 Damage by fire or other casualty to the Building and to the core and shell
of the Premises (i.e., exterior Building walls, core Building walls and doors,
Premises demising walls, utility risers, elevators and other Building facilities
serving the Premises), (excluding the tenant improvements and betterments and
Tenant’s personal property) shall be repaired at the expense of Landlord
(“Landlord’s Restoration Work”), but without prejudice to the rights of
subrogation, if any,

 

14



--------------------------------------------------------------------------------

of Landlord’s insurer to the extent not waived herein. Landlord shall not be
required to repair or restore any of Tenant’s property or any alteration,
installation or leasehold improvement made in and/or to the Premises. If, as a
result of such damage to the Building or to the core and shell of the Premises,
the Premises are rendered untenantable, the Rent shall abate in proportion to
the portion of the Premises not usable by Tenant from the date of such fire or
other casualty until Landlord’s Restoration Work is substantially completed.
Landlord shall not be liable to Tenant for any delay in performing Landlord’s
Restoration Work, Tenant’s sole remedy being the right to an abatement of Rent,
as provided above. Tenant shall cooperate with Landlord in connection with the
performance by Landlord of Landlord’s Restoration Work. If the Premises are
rendered wholly untenantable by fire or other casualty and if Landlord shall
decide not to restore the Premises, or if the Building shall be so damaged that
Landlord shall decide to demolish it or not to rebuild it (whether or not the
Premises have been damaged), Landlord may within ninety (90) days after such
fire or other cause give written notice to Tenant of its election that the term
of this Lease shall automatically expire no less than ten (10) days after such
notice is given provided that Landlord shall have canceled leases covering at
least seventy-five (75%) percent of the office space in the Building pursuant to
which it may, under such circumstances, exercise a right of termination.
Notwithstanding the foregoing, each party shall look first to any insurance in
its favor before making any claim against the other party for recovery for loss
or damage resulting from fire or other casualty, and to the extent that such
insurance is in force and collectible and to the extent permitted by law,
Landlord and Tenant each hereby releases and waives all right of recovery
against the other or any one claiming through or under each of them by way of
subrogation or otherwise. The foregoing release and waiver shall be in force
only if both releasors’ insurance policies contain a clause providing that such
a release or waiver shall not invalidate the insurance and also, provided that
such a policy can be obtained without additional premiums. Tenant hereby
expressly waives the provisions of Section 227 of the Real Property Law and
agrees that the foregoing provisions of this Article shall govern and control in
lieu thereof.

11.02 In the event that the Premises has been damaged or destroyed and this
Lease has not been terminated in accordance with the provisions of this Article,
Tenant shall (i) cooperate with Landlord in the restoration of the Premises and
shall remove from the Premises as promptly as reasonably possible all of
Tenant’s salvageable inventory, movable equipment, furniture and other property
and (ii) repair the damage to the tenant improvements and betterments and
Tenant’s personal property and restore the Premises within one hundred eighty
(180) days following the date upon which the core and shell of the Premises
shall have been substantially repaired by Landlord.

11.03 Provided that Landlord does not elect to terminate this Lease in
accordance with the provisions of this Article, within ninety (90) days
following the date of any fire or other casualty to the Building, Landlord shall
notify Tenant of Landlord’s good faith estimate of the period necessary for
Landlord to perform Landlord’s Restoration Work. If (i) the core and shell of
the Premises have been damaged or destroyed or the Building has been damaged or
destroyed to the extent that Tenant’s access to the Premises has been
substantially impaired (a ‘‘Major Casualty’’) and (ii) the estimated time by
Landlord to restore the core and shell of the Premises is more than nine
(9) months after the occurrence of such Major Casualty or to restore Tenant’s
access to the Premises is more than nine (9) months after the occurrence of such
Major Casualty, as the case may be, Tenant shall have the option, within thirty
(30) days of the date such notice is given to Tenant, to elect by written notice
to Landlord to terminate this Lease on a date not less than ten (10) nor more
than thirty (30) days after the date Tenant’s notice is given.

 

15



--------------------------------------------------------------------------------

11.04 Provided that Landlord does not elect to terminate this Lease in
accordance with the provisions of this Article and Tenant does not elect to
terminate this Lease in accordance with the provisions of Section 11.03 of this
Article, in the event of a Major Casualty, if: (i) there has been substantial
damage or destruction to any portion or portions of the Building and Landlord
shall not have substantially restored Tenant’s access to the Premises within
nine (9) months from the date of such Major Casualty, or within such period
after such date (not exceeding three (3) months) as shall equal the aggregate
period Landlord may have been delayed in doing so by reasons of Force Majeure
(defined below); or (ii) if damage is confined substantially to the Premises and
Landlord shall not have substantially completed the making of the required
repairs to the core and shell of the Premises within nine (9) months from the
date of such Major Casualty, or within such period after such date (not
exceeding three (3) months) as shall equal the aggregate period Landlord may
have been delayed in doing so by reasons of Force Majeure, then, and in such
event, Tenant may elect to terminate this Lease upon giving written notice to
Landlord within thirty (30) days after the end of such nine (9) month period, as
the case may be, and as the same may be extended in accordance with the
provisions hereof, and the term of this Lease shall expire on the date set forth
therein which shall be not less than thirty (30) days after the date such notice
is given (the “Cancellation Date”) provided that Landlord does not substantially
complete the required repairs to the Building or to the core and shell of the
Premises, as the case may be, prior to the Cancellation Date. For purposes of
this Article, “Force Majeure” shall mean the inability of Landlord to perform an
obligation accruing under this Article by reason of accidents, strikes, the
inability to secure a proper supply of fuel, gas, steam, water, electricity,
labor or supplies, governmental restrictions, regulations or controls or by
reason of any other similar cause beyond the reasonable control of Landlord.

11.05 For purposes of this Article 11, the term “untenantable” shall mean that
the Premises are unsuitable for Tenant’s normal business operations in the
Premises.

ARTICLE 12

END OF TERM

12.01 Tenant shall surrender the Premises to Landlord at the expiration or
sooner termination of this Lease in good order and condition, except for
reasonable wear and tear and damage by fire or other casualty, and Tenant shall
remove all of its property. Tenant agrees it shall indemnify and save Landlord
harmless against all costs, claims, loss or liability resulting from delay by
Tenant in so surrendering the Premises, including, without limitation, any
claims made by any succeeding tenant founded on such delay. The parties
recognize and agree that the damage to Landlord resulting from any failure by
Tenant timely to surrender the Premises will be substantial, will exceed the
amount of monthly Rent theretofore payable hereunder, and will be impossible of
accurate measurement. Tenant therefore agrees that if possession of the Premises
is not surrendered

 

16



--------------------------------------------------------------------------------

to Landlord within one (1) day after the date of the expiration or sooner
termination of the Term of this Lease, then Tenant will pay Landlord as
liquidated damages for each month and for each portion of the first and second
month during which Tenant holds over in the Premises after expiration or
termination of the Term of this Lease, a sum equal to one and one-half (1 1⁄2)
times the average Rent which was payable per month under this Lease during the
last six months of the Term thereof and for the third and subsequent months
during which Tenant holds over in the Premises after expiration or termination
of the Term of this Lease, a sum equal to two (2) times the Rent which was
payable per month under this Lease during the last month of the Term thereof.
Tenant shall also pay all Additional Rent as incurred in the normal course of
operations under the Lease. The aforesaid obligations shall survive the
expiration or sooner termination of the Term of this Lease. At any time during
the Term of this Lease, Landlord may exhibit the Premises to prospective
purchasers or mortgagees of Landlord’s interest therein upon reasonable advance
notice to Tenant (which may be given in person or by telephone). During the last
year of the term of this Lease, Landlord may exhibit the Premises to prospective
tenants upon reasonable advance notice to Tenant (which may be given in person
or by telephone).

ARTICLE 13

SUBORDINATION AND ESTOPPEL, ETC.

13.01 This Lease, and all rights of Tenant hereunder, are, and shall continue to
be, subject and subordinate in all respects to:

(1) all ground leases, overriding leases and underlying leases of the land
and/or the building now or hereafter existing;

(2) all mortgages that may now or hereafter affect the land, the Building and/or
any of such leases, whether or not such mortgages shall also cover other lands
and/or buildings;

(3) each and every advance made or hereafter to be made under such mortgages;

(4) all renewals, modifications, replacements and extensions of such leases and
such mortgages; and

(5) all spreaders and consolidations of such mortgages.

13.02 The provisions of Section 13.01 of this Article shall be self-operative,
and no further instrument of subordination shall be required. In confirmation of
such subordination, Tenant shall execute and deliver any instrument that
Landlord, the lessor of any such lease, the holder of any mortgage or any of its
successors in interest shall reasonably request to evidence such subordination

 

17



--------------------------------------------------------------------------------

and, in the event that Tenant shall fail to execute and deliver any such
instrument within ten (10) days after request therefor, and provided Landlord
gives Tenant a reminder notice of such failure, and Tenant continues to fail to
deliver such statement to Landlord within five (5) days after such reminder
notice is deemed given, pursuant to Section 27.01 hereof, then Tenant shall
irrevocably constitute and appoint Landlord as Tenant’s attorney-in-fact,
coupled with an interest, to execute and deliver any such instrument for and on
behalf of Tenant; provided that such subordination does not increase any
monetary obligations, materially increase any non-monetary obligations, or
materially decrease the rights of Tenant under this Lease. The leases to which
this Lease is, at the time referred to, subject and subordinate pursuant to this
Article 13 are herein sometimes called “superior leases”, the mortgages to which
this Lease is, at the time referred to, subject and subordinate are herein
sometimes called “superior mortgages”, the lessor of a superior lease or its
successor in interest at the time referred to is sometimes herein called a
“lessor” and the mortgagee under a superior mortgage or its successor in
interest at the time referred to is sometimes herein called a “mortgagee”.

13.03 In the event of any act or omission of Landlord that would give Tenant the
right, immediately or after lapse of a period of time, to cancel or terminate
this Lease, or to claim a partial or total eviction, Tenant shall not exercise
such right until:

(i) it has given written notice of such act or omission to the mortgagee of each
superior mortgage and the lessor of such superior lease whose name and address
shall previously have been furnished to Tenant; and

(ii) a reasonable period for remedying such act or omission shall have elapsed
following the giving of such notice and following the time when such mortgagee
or lessor shall have obtained possession of the Premises and become entitled
under such superior mortgage or superior lease, as the case may be, to remedy
the same (which reasonable period shall in no event be less than the period to
which Landlord would be entitled under this Lease or otherwise, after similar
notice, to effect such remedy). Nothing contained herein shall obligate such
lessor or mortgagee to remedy such act or omission.

13.04 If the lessor of a superior lease or the mortgagee of a superior mortgage
shall succeed to the rights of Landlord under this Lease, whether through
possession or foreclosure action or delivery of a new lease or deed, then, at
the request of such party so succeeding to Landlord’s rights (hereinafter
sometimes called a “successor landlord”), and upon such successor landlord’s
written agreement to accept Tenant’s attornment, Tenant shall attorn to and
recognize such successor landlord as Tenant’s landlord under this Lease, and
shall promptly execute and deliver any instrument that such successor landlord
may reasonably request to evidence such attornment. Upon such attornment this
Lease shall continue in full force and effect as, or as if it were, a direct
lease between such successor landlord and Tenant upon all of the terms,
conditions and covenants as are set forth in this Lease and shall be applicable
after such attornment, except that such successor landlord shall not be subject
to any offset or liable for any previous act or omission of Landlord under this
Lease except for the repair, maintenance and service obligations of the Landlord
under the Lease which accrued or are continuing on or after such successor
landlord shall have obtained possession of the Premises; provided that nothing
herein shall be construed to limit Tenant’s rights and remedies against the
Landlord under the Lease.

 

18



--------------------------------------------------------------------------------

13.05 If, in connection with obtaining financing or refinancing for the
Building, a banking, insurance, or other lender shall request reasonable
modifications to this Lease as a condition to such financing or refinancing,
Tenant shall not unreasonably withhold, delay, or defer its consent thereto,
provided that such modifications do not increase the obligation, or decrease the
rights, of Tenant hereunder (except to a de minimus extent, in each instance).
In no event shall a requested modification of this Lease requiring Tenant to do
the following be deemed to adversely affect the leasehold interest hereby
created:

(i) give notice of any default by Landlord under this Lease to such lender
and/or permit the curing of such defaults by such lender; and

(ii) obtain such lender’s consent for any modification of this Lease.

13.06 This Lease may not be modified or amended so as to reduce the Rent,
shorten the term, or otherwise materially affect the rights of Landlord
hereunder, or be canceled or surrendered, without the prior written consent in
each instance of the ground lessors and of any mortgagees whose mortgages shall
require such consent. Any such modification, agreement, cancellation or
surrender made without such prior written consent shall be null and void.

13.07 Tenant agrees that if this Lease terminates, expires or is canceled for
any reason or by any means whatsoever by reason of a default under a ground
lease or mortgage, and if prior to Tenant having vacated the Premises as a
result of such termination (provided a reasonable period of time has elapsed
before Tenant vacates the Premises as a result of such termination), the
applicable ground lessor or mortgagee so elects by written notice to Tenant,
this Lease shall automatically be reinstated for the balance of the term which
would have remained but for such termination, expiration or cancellation, at the
same rental, and upon the same agreements, covenants, conditions, restrictions
and provisions herein contained, with the same rental, and upon the same
agreements, covenants, conditions, restrictions and provisions herein contained,
with the same force and effect as if no such termination, expiration or
cancellation had taken place. Tenant covenants to execute and deliver any
instrument required to confirm the validity of the foregoing.

13.08 From time to time, Tenant, on at least fifteen (15) days’ prior written
request by Landlord, shall deliver to Landlord a statement in writing certifying
that this Lease is unmodified and in full force and effect (or if there shall
have been modifications, that the same is in full force and effect as modified
and stating the modifications) and the dates to which the Rent and other charges
have been paid and stating whether or not Landlord is in default in performance
of any covenant, agreement or condition contained in this Lease and, if so,
specifying each such default, and provided Landlord gives Tenant a reminder
notice of such failure, and Tenant continues to fail to deliver such statement
to Landlord within five (5) days after such reminder notice is deemed given,
Then Tenant hereby irrevocably constitutes and appoints Landlord the
attorney-in-fact of Tenant to execute, acknowledge and deliver any such
statements or certificates for and on behalf of Tenant in the event that Tenant
fails to so execute any such statement or certificate.

 

19



--------------------------------------------------------------------------------

13.09 Provided that Tenant occupies the entire rentable portion of the thirty
fifth (35th) floor of the Building, Landlord will use commercially reasonable
efforts to obtain for the benefit of Tenant a subordination, attornment and
non-disturbance agreement with all future mortgagees of the Building, the
Premises or the Land (collectively, the “Superior Interests”), in the standard
form of each such Superior Interest which shall provide, in substance, that so
long as Tenant is not in default under this Lease, then each Superior Interest
will not terminate this Lease or take any action to recover possession of the
Premises, notwithstanding any termination of the Landlord’s interest in the
Building, the Premises or the Land, provided Tenant on request promptly attorns
to the Superior Interests or their designee or, on request, enters into a new
lease with the Superior Interests or their designee for the remaining term of
this Lease and otherwise on the same terms, covenants, conditions and rentals as
herein provided (each, a “Qualifying Nondisturbance Agreement”). Under no
circumstances shall the Superior Interests be subject to any offsets or defenses
not expressly provided for in this Lease which Tenant may have against Landlord
or bound by any credit for Fixed Annual Rent or Additional Rent which may have
been paid by Tenant to Landlord for more than the then current month unless
expressly approved in writing by the Superior Interests. Landlord shall have no
liability to Tenant for its failure to obtain any Qualifying Nondisturbance
Agreement. Landlord’s agreement to use commercially reasonable efforts hereunder
shall not impose any obligation upon Landlord (i) to incur any cost or expense
or (ii) to institute any legal or other proceeding in connection with obtaining
such Qualifying Nondisturbance Agreement. Any fees or costs imposed by the
Superior Interests or their attorneys in connection with obtaining such
Qualifying Nondisturbance Agreement shall be paid by Tenant promptly following
demand.

13.10 Notwithstanding anything contained herein to the contrary, if Tenant shall
fail to execute, acknowledge and return any such Qualifying Nondisturbance
Agreement within ten (10) days after receipt thereof, and such failure shall
continue for five (5) days after notice of such failure shall have been given to
Tenant, then Tenant shall be deemed to have executed and delivered such
Qualifying Nondisturbance Agreement and Landlord will be deemed to have obtained
such Qualifying Nondisturbance Agreement for the benefit of Tenant,
notwithstanding the fact that Tenant has not, in fact, executed and delivered
such Qualifying Nondisturbance Agreement. Tenant hereby irrevocably constitutes
and appoints Landlord the attorney-in-fact of Tenant to execute, acknowledge and
deliver such Qualifying Nondisturbance Agreement for and on behalf of Tenant in
the event that Tenant fails to so execute, acknowledge and deliver any such
Qualifying Nondisturbance Agreement.

ARTICLE 14

CONDEMNATION

14.01 If the whole or any substantial part of the Premises shall be condemned by
eminent domain or acquired by private purchase in lieu thereof, for any public
or quasi-public purpose, this Lease shall terminate on the date of the vesting
of title through such proceeding or purchase, and Tenant shall have no claim
against Landlord for the value of any unexpired portion of the Term of this
Lease, nor shall Tenant be entitled to any part of the condemnation award or
private purchase price. If less than a substantial part of the Premises is
condemned, this Lease shall not terminate, but Rent shall abate in proportion to
the portion of the Premises condemned. Nothing contained herein shall preclude
Tenant from filing a separate claim for the value of its trade fixtures and
moving expenses provided that such claim does not diminish Landlord’s claim
hereunder.

 

20



--------------------------------------------------------------------------------

ARTICLE 15

REQUIREMENTS OF LAW

15.01 Tenant at its expense shall comply with all laws, orders and regulations
of any governmental authority having or asserting jurisdiction over the
Premises, which shall impose any violation, order or duty upon Landlord or
Tenant with respect to the Premises or the Building or the use or occupancy
thereof, including, without limitation, compliance in the Premises with the
Americans with Disabilities Act of 1990 (the “ADA”), and all City, State and
Federal laws, rules and regulations on the disabled or handicapped, on fire
safety and on hazardous materials (collectively, “Applicable Laws”). The
foregoing shall not require Tenant to do work to the Building or to the Premises
unless the requirement for the performance of any such work is attributable to
(i) Tenant’s particular manner of use of the Premises or method of operation
therein, (ii) the particular nature of any Alterations or tenant improvements in
the Premises, (iii) a breach by Tenant of its obligations under the Lease or
(iv) the negligence or willful misconduct of Tenant, its agents, servants,
contractors, invitees, subtenants and/or any person or entity entering or
occupying the Premises or any portion thereof with the consent of Tenant or any
such parties. Landlord shall comply with all Applicable Laws except to the
extent that Tenant is required to comply with such Applicable Laws hereunder,
subject to Landlord’s right to defer compliance therewith for so long as
Landlord is contesting in good faith the validity or applicability thereof to
the Premises, the Building or the land thereunder, and provided that Landlord’s
election under this Section 15.01 does not prohibit Tenant’s use of the Premises
for office purposes.

15.02 Tenant will not clean, nor require, permit, suffer or allow, any window in
the Premises to be cleaned from the outside, in violation of Section 202 of the
Labor Law and the rules of any governmental authority having or asserting
jurisdiction.

15.03 Tenant at its expense shall comply with all requirements of the New York
Board of Fire Underwriters, or any other similar body affecting the Premises,
and shall not use the Premises in a manner which shall increase the rate of fire
insurance of Landlord or of any other tenant, over that in effect prior to this
Lease. If Tenant’s use of the Premises increases the fire insurance rate, Tenant
shall reimburse Landlord for all such increased costs. That the Premises are
being used for the purpose set forth in Article 1 hereof shall not relieve
Tenant from the foregoing duties, obligations and expenses.

 

21



--------------------------------------------------------------------------------

ARTICLE 16

CERTIFICATE OF OCCUPANCY

16.01 Tenant will at no time use or occupy the Premises in violation of the
certificate of occupancy issued for the Building. The statement in this Lease of
the nature of the business to be conducted by Tenant shall not be deemed to
constitute a representation or guaranty by Landlord that such use is lawful or
permissible in the Premises under the certificate of occupancy for the Building.

ARTICLE 17

POSSESSION

17.01 If Landlord shall be unable to give possession of the Premises on the
Commencement Date because of the retention of possession of any occupant
thereof, alteration or construction work, or for any other reason, Landlord
shall not be subject to any liability for such failure. In such event, this
Lease shall stay in full force and effect, without extension of its Term.
However, the Rent hereunder and the rent abatement set forth in Section 3.02
hereof shall not commence until the Premises are available for occupancy by
Tenant. If delay in possession is due to work, changes or decorations being made
by or for Tenant (other than on account of Landlord’s Work) or is otherwise
caused by Tenant, there shall be no rent abatement and the Rent (and the
abatement provided for in Section 3.02 hereof) shall commence on the date
specified in this Lease. If permission is given to Tenant to occupy the Premises
or other Premises prior to the date specified as the commencement of the Term,
such occupancy shall be deemed to be pursuant to the terms of this Lease, except
that the parties shall separately agree as to the obligation of Tenant to pay
Rent for such occupancy.

17.02 Notwithstanding anything contained herein to the contrary:

(i) in the event that the Commencement Date shall not have occurred on or before
the 1st Penalty Date (as such term is hereinafter defined), then, in addition to
the rent abatement provided for in Section 3.02 hereof, Tenant shall receive a
rent credit in an amount equal to one half (1/2) day’s Fixed Annual Rent payable
hereunder for each day of delay after the 1st Penalty Date until the earlier of
(a) the day immediately preceding the 2nd Penalty Date (as such term is
hereinafter defined) or (b) the Commencement Date, provided, however, the 1st
Penalty Date shall be extended by one day for each day of delay which is due to
a Tenant Delay (as such term is hereinafter defined) or Force Majeure (as such
term is hereinafter defined); and

(ii) in the event that the Commencement Date shall not have occurred on or
before the 2nd Penalty Date (as such term is hereinafter defined), then, in
addition to the rent abatement provided for in Section 3.02 hereof, Tenant shall
receive a rent credit in an amount equal to one (1) day’s Fixed Annual Rent
payable hereunder for each day of delay after the 2nd Penalty Date until the
Commencement Date shall have occurred, provided, however, the 2nd Penalty Date
shall be extended by one day for each day of delay which is due to a Tenant
Delay or Force Majeure, and

 

22



--------------------------------------------------------------------------------

(iii) in the event that the Commencement Date shall not have occurred on or
before the Outside Delivery Date (as such term is hereinafter defined), then
Tenant may by written notice given to Landlord on or before the date that is ten
(10) days following the Outside Delivery Date elect to terminate and cancel this
Lease effective on the date (the “Cancellation Date”) occurring ten (10) days
following the date such notice is given, in which event (provided that the
Commencement Date has not occurred prior to the Cancellation Date) this Lease
shall be null and void and of no further force and effect, and neither Landlord
nor Tenant shall have any further rights or obligations hereunder; provided
further, however, that the representations and indemnifications contained in
Article 40 hereof shall survive such termination), all monies paid by Tenant
hereunder for rent and security shall be immediately returned to Tenant and the
Outside Delivery Date shall be extended by one day for each day of delay which
is due to a Tenant Delay or Force Majeure.

17.03 For purposes of Section 17.02 of this Article, the following terms shall
have the following meanings: (I) the “1st Penalty Date” shall mean the date that
is fifty two (52) days following the date (the “Work Permit Date”) Landlord
receives from the New York City Department of Buildings a building permit for
the performance of Landlord’s Work; (II) the “2nd Penalty Date” shall mean the
date that is eighty two (82) days following the Work Permit Date; (III) the
“Outside Delivery Date” shall mean the date that is two hundred forty (240) days
following the Work Permit Date; (IV) “Tenant Delay” means any delay which
Landlord may encounter in the performance of Landlord’s obligations hereunder by
reason of any act or omission of any nature of Tenant, Tenant’s agents or
contractors, including, without limitation, delays due to changes in or
additions to the work set forth herein requested by Tenant, delays by Tenant in
submission of information or giving authorizations or approvals or delays due to
the postponement of any such work at the request of Tenant; and (V) “Force
Majeure” shall mean any of the following: (i) a strike, (ii) lock-out or other
labor trouble, (iii) governmental preemption of priorities or other controls in
connection with a public emergency or (iv) shortages of fuel, supplies or labor
or failure or defect in the supply, quantity or quality of electricity or water
as the result of governmental preemption or by reason of any legal requirement
or act or omission of a public utility. Upon Landlord’s receipt of a written
request from Tenant, Landlord shall provide Tenant with a copy of the building
permit referred to in subsection (I) of this Section 17.03 provided that such
permit is then in the possession of Landlord.

17.04 The provisions of this Article are intended to constitute an “express
provision to the contrary” within the meaning of Section 223(a), New York Real
Property Law.

ARTICLE 18

QUIET ENJOYMENT

18.01 Landlord covenants that if Tenant pays the Rent and performs all of
Tenant’s other obligations under this Lease, Tenant may peaceably and quietly
enjoy the Premises, subject to the terms, covenants and conditions of this Lease
and to the ground leases, underlying leases and mortgages hereinbefore
mentioned.

 

23



--------------------------------------------------------------------------------

ARTICLE 19

RIGHT OF ENTRY

19.01 Tenant shall permit Landlord to erect, construct and maintain pipes,
conduits and shafts in and through the Premises. Landlord or its agents shall
have the right to enter or pass through the Premises at all times, upon
reasonable advance notice to Tenant (which may be given in person or by
telephone) and, in the event of an emergency, by master key, reasonable force or
otherwise, to examine the same, and to make such repairs, alterations or
additions as it may deem necessary or desirable to the Premises or the Building,
and to take all material into and upon the Premises that may be required
therefor. Such entry and work shall not constitute an eviction of Tenant in
whole or in part, shall not be grounds for any abatement of Rent, and shall
impose no liability on Landlord by reason of inconvenience or injury to Tenant’s
business. Landlord shall use reasonable efforts to minimize interference with
Tenant’s normal business activities within the Premises provided, however, that
Tenant acknowledges and agrees that at, Landlord’s election, all such work shall
be performed on normal business days during normal business hours, unless Tenant
requests and pays Landlord incremental difference in cost for overtime or
premium labor. Landlord shall have the right at any time, without the same
constituting an actual or constructive eviction, and without incurring any
liability to Tenant, to change the arrangement and/or location of entrances or
passageways, windows, corridors, elevators, stairs, toilets, or other public
parts of the Building, and to change the designation of rooms and suites and the
name or number by which the Building is known.

ARTICLE 20

INDEMNITY

20.01 Tenant shall indemnify, defend and save Landlord harmless from and against
any liability or expense arising from the use or occupation of the Premises by
Tenant, or anyone on the Premises with Tenant’s permission, or from any breach
of Tenant’s obligations under this Lease except to the extent arising out of the
gross negligence or willful misconduct of Landlord, its employees or agents
(subject, however, to the provisions of Articles 11 and 43 hereof).

ARTICLE 21

LANDLORD’S LIABILITY, ETC.

21.01 This Lease and the obligations of Tenant hereunder shall not in any way be
affected because Landlord is unable to fulfill any of its obligations or to
supply any service, by reason of strike or other cause not within Landlord’s
control. Landlord shall have the right, without

 

24



--------------------------------------------------------------------------------

incurring any liability to Tenant, to stop any service because of accident or
emergency, or for repairs, alterations or improvements, necessary or desirable
in the judgment of Landlord, until such repairs, alterations or improvements
shall have been completed. Landlord shall undertake such repairs, alterations or
improvements promptly and shall proceed with reasonable diligence and shall use
reasonable efforts to minimize interference with Tenant’s normal business
activities within the Premises provided, however, that Tenant acknowledges and
agrees that at, Landlord’s election, all such work shall be performed on normal
business days during normal business hours, unless Tenant requests and pays
Landlord incremental difference in cost for overtime or premium labor. Landlord
shall not be liable to Tenant or anyone else, for any loss or damage to person,
property or business; nor shall Landlord be liable for any latent defect in the
Premises or the Building. Nothing contained herein shall relieve Landlord from
its liability for its negligence or willful misconduct. Neither the partners,
entities or individuals comprising Landlord, nor the agents, directors, or
officers or employees of any of the foregoing shall be liable for the
performance of Landlord’s obligations hereunder. Tenant agrees to look solely to
Landlord’s estate and interest in the land and Building, or the lease of the
Building or of the land and Building, and the Premises, for the satisfaction of
any right or remedy of Tenant for the collection of a judgment (or other
judicial process) requiring the payment of money by Landlord, and in the event
of any liability by Landlord, no other property or assets of Landlord or of any
of the aforementioned parties shall be subject to levy, execution or other
enforcement procedure for the satisfaction of Tenant’s remedies under or with
respect to this Lease, the relationship of Landlord and Tenant hereunder, or
Tenant’s use and occupancy of the Premises or any other liability of Landlord to
Tenant.

21.02 The failure by Landlord to make any repair or provide any service Landlord
is obligated to provide under this Lease, including heat and/or air conditioning
(hereinafter referred to as an “Interruption in Services”) shall not render
Landlord liable to Tenant in any respect, nor be construed as an eviction of
Tenant or breach of any implied warranty of suitability, habitability or
otherwise, or relieve Tenant from the obligation to fulfill any covenant or
agreement hereof, and except as hereinafter provided, Tenant shall have no claim
for offset or abatement of Rent or damages on account of any interruption in
services under this Lease. If as a result of an Interruption in Services, Tenant
shall be not able to use and shall have discontinued its occupancy of all or any
affected portion of the Premises for a period of twelve (12) consecutive days or
more after written notice thereof to Landlord specifying the particular
Interruption in Service(s) then, except as provided in Article 10 hereof, Tenant
shall be entitled to an abatement of rent with respect to the Fixed Annual Rent
and Additional Rent allocable to such portion of the Premises which is not
usable and is unoccupied for each day after said twelve (12) consecutive day
period until said repair is substantially completed or services substantially
restored by Landlord; provided further, however, Tenant shall not be entitled to
an abatement of Rent in the event that such failure results from (i) any
installation, alteration or improvement which is not performed by Tenant in a
good workmanlike manner; (ii) Tenant’s failure to perform its obligations
hereunder; (iii) reasons beyond Landlord’s reasonable control; or (iv) the
negligence or tortious conduct of Tenant. The provisions of this Section shall
not be applicable with respect to a casualty or condemnation, which shall be
subject to Articles 11 and 14 of this Lease.

 

25



--------------------------------------------------------------------------------

ARTICLE 22

CONDITION OF PREMISES

22.01 The parties acknowledge that Tenant has inspected the Premises and the
Building and is fully familiar with the physical condition thereof and Tenant
agrees to accept the Premises at the commencement of the Term in its then “as
is” condition, except to the extent expressly provided for in this Article 22.
Tenant acknowledges and agrees that Landlord shall have no obligation to do any
work in or to the Premises in order to make it suitable and ready for occupancy
and use by Tenant, except to the extent expressly provided for in this Article
22.

22.02 Landlord shall perform the work set forth on the schedule annexed hereto
as “Exhibit C” in a building standard manner using building standard materials
(“Landlord’s Work”) in compliance with all Applicable Laws. Landlord, or
Landlord’s designated agent, shall perform Landlord’s Work with reasonable
dispatch, subject to delay by causes beyond its control or by the action or
inaction of Tenant. Tenant acknowledges and agrees that the performance of
Landlord’s Work is expressly conditioned upon compliance by Tenant with all the
terms and conditions of this Lease.

22.03 Any changes in or additions to Landlord’s Work, which shall be
(a) requested by Tenant or Tenant’s designated agents, (b) consented to by
Landlord, and (c) made by Landlord, or its agents, shall be paid for by Tenant
promptly when billed at the net additional out of pocket cost to Landlord plus
5% for overhead. Any further changes in or additions to the Premises after
Landlord’s Work has been completed, which shall be (a) requested by Tenant or
Tenant’s designated agents, (b) consented to by Landlord and (c) made by
Landlord, shall be paid for by Tenant promptly when billed at cost plus 1 1⁄4%
for insurance, 5% for overhead and 5% for general conditions, and in the event
of the failure of Tenant so to pay for said changes or additions, Landlord at
its option may consider the cost thereof, plus the above percentages, as
Additional Rent payable by Tenant and collectible as such hereunder, as part of
the rent for the next ensuing months.

22.04 If Landlord’s Work is not substantially completed and is delayed by acts,
omissions or changes made or requested by Tenant, its agents, designers,
architects or any other party acting on Tenant’s behalf, then Tenant shall pay
as hereinbefore provided rent and additional rent on a per diem basis for each
day of delay of Landlord’s substantial completion caused by Tenant or any of the
aforementioned parties. Landlord shall notify Tenant promptly after becoming
aware of any such delay.

22.05 Landlord’s Work shall be deemed to be substantially completed
notwithstanding that (i) minor or non-material details of construction,
mechanical adjustment or decoration remain to be performed which do not
materially interfere with Tenant’s use of the Premises for the conduct of
Tenant’s business (collectively, the “Punch List Items”) or (ii) a portion of
Landlord’s Work is incomplete because construction scheduling requires that such
work be done after incomplete finishing or after other work to be done by or on
behalf of Tenant is completed, provided that Tenant may use the Premises for its
intended purpose hereunder without material interference as a result of such
incomplete work. Landlord hereby agrees that within thirty (30) days after
Landlord’s receipt of a written notice from Tenant identifying any purported
Punch List Items that require Landlord’s completion, Landlord shall complete
said Punch List Items.

 

26



--------------------------------------------------------------------------------

ARTICLE 23

CLEANING

23.01 Landlord, at its sole cost and expense, shall cause the Premises to be
kept clean in accordance with the cleaning specifications annexed hereto and
made a part hereof as “Exhibit D”, provided they are kept in order by Tenant.
Landlord, its cleaning contractor and their employees shall have after-hours
access to the Premises and the use of Tenant’s light, power and water in the
Premises as may be reasonably required for the purpose of cleaning the Premises.
If requested by Tenant, Landlord shall remove Tenant’s extraordinary refuse from
the Building and Tenant shall pay the cost thereof at commercially reasonable
rates.

23.02 Tenant acknowledges that Landlord has designated a cleaning contractor for
the Building, Tenant agrees to employ said cleaning contractor or such other
contractor as Landlord shall from time to time designate (the “Building Cleaning
Contractor”) to perform all cleaning services Tenant elects to have performed
within the Premises in addition to the items and services listed on “Exhibit D”
hereto and for any other waxing, polishing, and other cleaning and maintenance
work of the Premises and Tenant’s furniture, fixtures and equipment
(collectively, “Tenant Cleaning Services”) provided that the prices charged by
said contractor are comparable to the prices customarily charged by other
reputable cleaning contractors employing union labor in midtown Manhattan for
the same level and quality of service. Tenant acknowledges that it has been
advised that the cleaning contractor for the Building may be a division or
affiliate of Landlord. Tenant agrees that it shall not employ any other cleaning
and maintenance contractor, nor any individual, firm or organization for such
purpose, without Landlord’s prior written consent. In the event that Landlord
and Tenant cannot agree on whether the prices then being charged by the Building
Cleaning Contractor for such cleaning services are comparable to those charged
by other reputable contractors as herein provided, then Landlord and Tenant
shall each obtain two (2) bona fide bids for such services from reputable
cleaning contractors performing such services in comparable buildings in midtown
Manhattan employing union labor, and the average of the four bids thus obtained
shall be the standard of comparison. In the event that the Building Cleaning
Contractor does not agree to perform such cleaning services for Tenant at such
average price, Landlord shall not unreasonably withhold its consent to the
performance of Tenant Cleaning Services by a reputable cleaning contractor
designated by Tenant employing union labor with the proper jurisdictional
qualifications provided, however, that, without limitation, Landlord’s
experience with such contractor or any criminal proceedings pending or
previously filed against such contractor may form a basis upon which Landlord
may withhold or withdraw its consent.

 

27



--------------------------------------------------------------------------------

ARTICLE 24

JURY WAIVER

24.01 Landlord and Tenant hereby waive trial by jury in any action, proceeding
or counterclaim involving any matter whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, Tenant’s use
or occupancy of the Premises or involving the right to any statutory relief or
remedy. Tenant will not interpose any counterclaim of any nature (other than a
compulsory counterclaim) in any summary proceeding unless the failure to assert
the same would result in the waiver of such claim.

ARTICLE 25

NO WAIVER, ETC.

25.01 No act or omission of Landlord or its agents shall constitute an actual or
constructive eviction, unless Landlord shall have first received written notice
of Tenant’s claim and shall have had a reasonable opportunity to meet such
claim. In the event that any payment herein provided for by Tenant to Landlord
shall become overdue for a period in excess of ten (10) days, then at Landlord’s
option a “late charge” shall become due and payable to Landlord, as Additional
Rent, from the date it was due until payment is made, at a rate (the “Interest
Rate”) equal to one (1%) percent above the prime rate of interest charged by JP
Morgan Chase, New York, (or the successor thereto) at the time such payment
first becomes due. No act or omission of Landlord or its agents shall constitute
an acceptance of a surrender of the Premises, except a writing signed by
Landlord. The delivery or acceptance of keys to Landlord or its agents shall not
constitute a termination of this Lease or a surrender of the Premises.
Acceptance by Landlord of less than the Rent herein provided shall at Landlord’s
option be deemed on account of earliest Rent remaining unpaid. No endorsement on
any check, or letter accompanying Rent, shall be deemed an accord and
satisfaction, and such check may be cashed without prejudice to Landlord. No
endorsement on any check, or letter accompanying Rent, shall be deemed an accord
and satisfaction, and such check may be cashed without prejudice to Landlord. No
waiver of any provision of this Lease shall be effective, unless such waiver be
in writing signed by the party to be charged. In no event shall Tenant be
entitled to make, nor shall Tenant make any claim, and Tenant hereby waives any
claim for money damages (nor shall Tenant claim any money damages by way of
set-off, counterclaim or defense) based upon any claim or assertion by Tenant
that Landlord had unreasonably withheld, delayed or conditioned its consent or
approval to any request by Tenant made under a provision of this Lease. Tenant’s
sole remedy shall be an action or proceeding to enforce any such provision, or
for specific performance or declaratory judgment. In the event that Tenant shall
commence any action against Landlord in order to enforce Tenant’s rights under
this Lease (provided that Tenant does not seek to remove and consolidate with
such action any summary proceeding commenced by Landlord except if and to the
extent expressly permitted herein), and should Tenant prevail and obtain a
final, non-appealable order, judgment or award on the merits, Landlord will
reimburse Tenant (by means of credit against Fixed Annual Rent or if there
should be insufficient term remaining in this Lease or any renewals and
extensions in order to exhaust such credit, then the remainder shall be
reimbursed by payment)

 

28



--------------------------------------------------------------------------------

for the reasonable legal expenses and fees thereby incurred by Tenant. Tenant
shall comply with the rules and regulations contained in this Lease, and any
reasonable modifications thereof or additions thereto. Landlord will enforce all
rules and regulations in a non-discriminatory manner. Landlord shall not be
liable to Tenant for the violation of such rules and regulations by any other
tenant. Failure of Landlord to enforce any provision of this Lease, or any rule
or regulation, shall not be construed as the waiver of any subsequent violation
of a provision of this Lease, or any rule or regulation. This Lease shall not be
affected by nor shall Landlord in any way be liable for the closing, darkening
or bricking up of windows in the Premises, for any reason, including as the
result of construction on any property of which the Premises are not a part or
by Landlord’s own acts.

ARTICLE 26

OCCUPANCY AND USE BY TENANT

26.01 If this Lease is terminated because of Tenant’s default hereunder, then,
in addition to Landlord’s rights of re-entry, restoration, preparation for and
rerental, and anything elsewhere in this Lease to the contrary notwithstanding,
at Landlord’s election, all Rent and Additional Rent reserved in this Lease from
the date of such breach to the expiration date of this Lease shall become
immediately due and payable to Landlord and Landlord shall retain its right to
judgment on and collection of Tenant’s aforesaid obligation to make a single
payment to Landlord of a sum equal to (i) the amount by which (x) the Fixed
Annual Rent and Additional Rent payable hereunder for the period to the
Expiration Date from the date of such breach, exceeds (y) the then fair and
reasonable rental value of the Premises for the same period, both discounted at
the prime rate of interest charged by JP Morgan Chase, New York, (or the
successor thereto) on the date of such breach to present worth, and (ii) all
reasonable out-of-pocket expenses of Landlord in obtaining possession of, and in
effecting the reletting of the Premises including, without limitation,
alteration costs, commissions, concessions and legal fees. In no event shall
Tenant be entitled to a credit or repayment for rerental income which exceeds
the sums payable by Tenant hereunder or which covers a period after the original
Term of this Lease.

ARTICLE 27

NOTICES

27.01 Any bill, notice or demand from Landlord to Tenant, may be delivered
personally at the Premises or sent by registered or certified mail or by any
nationally recognized overnight delivery service and addressed to Tenant at the
Premises or at the address first set forth herein. Any notice, request or demand
from Tenant to Landlord must be sent by registered or certified mail or by any
nationally recognized overnight delivery service to the last address designated
in writing by Landlord. Any bill, notice or demand shall be deemed to have been
given at the time of receipt or refusal of receipt or the inability to deliver
on account of a change of address with respect to which notice was not properly
given hereunder.

 

29



--------------------------------------------------------------------------------

ARTICLE 28

WATER

28.01 Tenant shall pay the amount of Landlord’s cost for all excessive water
(“Excessive Water”) used by Tenant for any purpose other than ordinary lavatory,
drinking, pantry and cleaning uses, and any sewer rent or tax based thereon.
Landlord may install a water meter to measure Tenant’s Excessive Water
consumption and Tenant agrees to pay for any such Excessive Water consumption as
shown on said meter at Landlord’s cost therefor plus seven (7%) percent. If
water is made available to Tenant in the Building or the Premises through a
meter which also supplies other Premises, or without a meter, then Tenant shall
pay to Landlord a reasonable charge per month for Excessive Water use. Landlord
reserves the right to discontinue water service to the Premises if either the
quantity or character of such service is changed or is no longer available or
suitable for Tenant’s requirements or for any other reason without releasing
Tenant from any liability under this Lease and without Landlord or Landlord’s
agent incurring any liability for any damage or loss sustained by Tenant by such
discontinuance of service.

ARTICLE 29

SPRINKLER SYSTEM

29.01 If there shall be a “sprinkler system” in the Premises for any period
during this Lease and such sprinkler system is damaged by any act or omission of
Tenant or its agents, employees, licensees or visitors, Tenant shall restore the
system to good working condition at its own expense in accordance with Article
8. If the New York Board of Fire Underwriters, the New York Fire Insurance
Exchange, the Insurance Services Office, or any governmental authority requires
the installation of, or any alteration to a sprinkler system by reason of
Tenant’s Alterations after Landlord’s Work is substantially complete, including
any alteration necessary to obtain the full allowance for a sprinkler system in
the fire insurance rate of Landlord, or for any other reason, Tenant shall make
such installation or alteration promptly, and at its own expense.

ARTICLE 30

HEAT, ELEVATOR, ETC.

30.01 Landlord shall provide heating service to the Premises from October 16
through May 14 (the “Heating Season”), Monday through Friday, excluding State
holidays, Federal holidays, or Building Service Employees Union Contract
holidays (“Business Days”) from 8:00 a.m. to 8:00 p.m. (“Business Hours”) and on
Saturdays from 8:00 a.m. to 1:00 p.m. in accordance with Applicable Laws. In the
event Tenant shall require heat to the Premises other than on the above
referenced days and hours, but during the Heating Season, Landlord shall furnish
such heat, provided that written notice is hand delivered to Landlord at
Landlord’s office in the Building, addressed to

 

30



--------------------------------------------------------------------------------

the attention of the Operations Manager, or such other address designated by
Landlord, not less than twenty-four (24) hours prior to the date for which such
service is requested and, if such heating service is required on a non-Business
Day, such notice shall also be required to be delivered prior to 1:00 p.m. on
the Business Day immediately preceding the date such service is required).
Landlord shall use reasonable efforts to supply such requested service if less
notice is given to Landlord, Tenant shall reimburse Landlord, as Additional
Rent, within fifteen (15) days of Landlord’s demand, for the standard charges
then assessed by Landlord for such after hours service; provided, however, there
shall be a minimum charge of four (4) hours for any time period of additional
service. The price charged for after hours heat service as of the date hereof
shall be $600.00 per hour, plus sales tax, if applicable, and is subject to
future increases in the Building standard rate reasonably promulgated by
Landlord from time to time. In the event that other tenants in the Building
requested heating service for the same after hours periods on the same days as
Tenant has requested such service, such charge shall be prorated by the number
of tenants occupying one or more floors of the Building requesting such service
for the applicable period.

30.02 Landlord shall provide a minimum of one (1) passenger elevator from the
lobby of the Building to the Premises twenty-four (24) hours per day, seven
(7) days per week, subject to all other applicable provisions of the Lease.

30.03 No bulky materials including, but not limited to furniture, office
equipment, packages, or merchandise (“Freight Items”) shall be received in the
Premises or Building by Tenant or removed from the Premises or Building by
Tenant except on Mondays through Fridays between the hours of 8:30 a.m. and 4:30
p.m. and by means of the freight elevators only, which Landlord will provide
without charge on a first come, first served basis. If the elevators in the
Building are manually operated, Landlord may convert to automatic elevators at
any time, without in any way affecting Tenant’s obligations hereunder. In the
event that Tenant requires additional freight elevator service at hours other
than those set forth above, Landlord shall make available to Tenant, upon
reasonable notice, overtime freight elevator service at Tenant’s sole cost and
expense at the Building standard rate for such service. In the event that
additional freight service is requested for a weekend or for a period of time
that does not immediately precede or follow the normal working hours of the
personnel providing such overtime freight service, the minimum charge prescribed
by Landlord shall be for four (4) hours if required by union contract. Solely in
connection with Tenant’s initial (one (1) continuous phase) move into the
Premises (“Tenant’s Move”), which move must take place after normal business
hours, Landlord shall furnish freight elevator service to Tenant without charge.
In the event that Tenant requires freight elevator service at times other than
during or in connection with Tenant’s Move, Landlord shall make available to
Tenant, upon reasonable notice, overtime freight elevator service at Tenant’s
sole cost and expense. Any damage done to the Building or Premises by Tenant,
its employees, agents, servants, representatives and/or contractors in the
course of moving any Freight Items shall be paid by Tenant upon demand by
Landlord.

30.04 Tenant shall have access to the Premises 24 hours per day, 7 days per
week, subject to Force Majeure, Landlord’s rules and regulations and the other
provisions of this Lease, For purposes of this Section 30.04, “Force Majeure”
shall mean strikes, lockouts, labor troubles, failure of power, acts of God or
forces of nature, restrictive governmental laws or regulations, riots,
insurrection, terrorism, war or other reason beyond the reasonable control of
Landlord.

 

31



--------------------------------------------------------------------------------

ARTICLE 31

SECURITY DEPOSIT

31.01 Tenant has deposited with Landlord the sum of $419,225.58 as security (the
“Security”) for the performance by Tenant of the terms of this Lease. Landlord
may use any part of the Security to satisfy any default of Tenant after the
expiration of any applicable notice and grace period provided for herein, and
any expenses arising from such default, including but not limited to reasonable
legal fees and any damages or rent deficiency before or after re-entry by
Landlord. Tenant shall, upon demand, deposit with Landlord the full amount so
used, and/or any amount not so deposited by Tenant, in order that Landlord shall
have the full Security deposit on hand at all times during the term of this
Lease. If Tenant shall comply fully with the terms of this Lease, the Security
shall be returned to Tenant after the date fixed as the end of the Lease. In the
event of a sale or lease of the Building containing the Premises, Landlord may
transfer the Security to the purchaser or tenant, and Landlord shall thereupon
be released from all liability for the return of the Security provided that such
purchaser or tenant assumes such liability in writing. This provision shall
apply to every transfer or assignment of the Security to a new Landlord. Tenant
shall have no legal power to assign or encumber the Security herein described.

31.02 Effective as of the date immediately following the last day of the sixth
(6th) calendar month following the third (3rd) anniversary of the Commencement
Date (the “Security Reduction Date”), the security required to be maintained by
Tenant under the provisions of Article 31 of the Lease shall be reduced by the
sum of $76,222.83 (the “Partial Security Refund”) to the sum of $343,002.75
provided that Tenant is not in default of the Lease on the Security Reduction
Date. In addition, from and after the Security Reduction Date, the security
required to be maintained by Tenant under the provisions of Article 31 of the
Lease shall be further reduced by the sum of $114,334.25 (the “2nd Partial
Security Refund”) to the sum of $228,668.50 provided that: (i) Tenant is not in
default of the Lease on the Security Reduction Date; (ii) the Tenant first named
herein (the “Named Tenant”) or a Related Entity is the Tenant under the Lease at
the time of the 2nd Partial Security Refund; (iii) Tenant has obtained approval
from the Federal Drug Administration for Tenant’s Percutaneous Hepatic Perfusion
technology; and (iii) Tenant (x) has a net worth and ratio of current assets to
current liabilities (exclusive of good will), as certified by a reputable
unaffiliated certified public accountant calculated in accordance with generally
accepted accounting principles, consistently applied, greater than
$20,000,000.00, as so certified, as of the date Tenant requests such refund
(which request date shall not occur prior to the Security Reduction Date), and
(y) has net operating losses in the most recent consecutive twelve (12) month
period, as certified by a reputable unaffiliated certified public accountant in
accordance with generally accepted accounting principles, consistently applied,
of no greater than $5,000,000.00, as so certified, as of the date Tenant
requests such refund (which request date shall not occur prior to the Security
Reduction Date). In the event that Tenant is entitled to a reduction of security
in accordance with the provisions of this Section 31.02, Landlord shall, within
thirty (30) days following request by Tenant, which request shall, in the case
of the 2nd Partial Security Refund, include evidence reasonably satisfactory to
Landlord that the conditions set forth in the preceding sentence entitling to
Tenant to such 2nd Partial Security Refund

 

32



--------------------------------------------------------------------------------

are satisfied, execute an appropriate amendment to any letter of credit held by
Landlord to confirm such reduction or, in the event that a cash security deposit
is held by Landlord, at Landlord’s election, refund to Tenant either of the
Partial Security Refunds by either issuing a check or credit against the next
installments of Fixed Annual Rent and Additional Rent accruing hereunder from
and after the respective Security Reduction Dates.

31.02 In lieu of a cash deposit, Tenant shall be permitted to deliver to
Landlord as and for security hereunder a clean, irrevocable and unconditional
letter of credit in an amount equal to the security required to be deposited by
Tenant pursuant hereto which shall comply and conform in all material respects
with the form annexed hereto and made a part hereof as “Exhibit E” and be issued
by a bank reasonably acceptable to Landlord.

ARTICLE 32

TAX ESCALATION

32.01 Tenant shall pay to Landlord, as Additional Rent, tax escalation in
accordance with this Article:

(a) For purposes of this Lease, Landlord and Tenant acknowledge and agree that
the rentable square foot area of the Premises shall be deemed to be 8,629 square
feet.

(b) For the purpose of this Article, the following definitions shall apply:

(i) The term “Tenant’s Share”, for purposes of computing tax escalation, shall
mean 1.341 percent (1.341%). Tenant’s Share has been computed on the basis of a
fraction, the numerator of which is the rentable square foot area of the
Premises and the denominator of which is the total rentable square foot area of
the office and commercial space in the Building Project. The parties acknowledge
and agree that the total rentable square foot area of the office and commercial
space in the Building Project shall be deemed to be 643,675 sq. ft.

(ii) The term the “Building Project” shall mean the aggregate combined parcel of
land on a portion of which are the improvements of which the Premises form a
part, with all the improvements thereon, said improvements being a part of the
block and lot for tax purposes which are applicable to the aforesaid land.

(iii) The “Base Tax Year” shall mean the New York City fiscal tax year
commencing on July 1, 2010 through June 30, 2011.

(iv) The term “Comparative Year” shall mean the twelve (12) month period
following the Base Tax Year, and each subsequent period of twelve (12) months
thereafter.

(v) The term “Real Estate Taxes” shall mean the total of all taxes and special
or other assessments levied, assessed or imposed at any time by any governmental
authority upon or against

 

33



--------------------------------------------------------------------------------

the Building Project including, without limitation, any tax or assessment
levied, assessed or imposed at any time by any governmental authority in
connection with the receipt of income or rents from said Building Project to the
extent that same shall be in lieu of all or a portion of any of the aforesaid
taxes or assessments, or additions or increases thereof, upon or against said
Building Project. If, due to a future change in the method of taxation or in the
taxing authority, or for any other reason, a franchise, income, transit, profit
or other tax or governmental imposition, however designated, shall be levied
against Landlord in substitution in whole or in part for the Real Estate Taxes,
or in lieu of additions to or increases of said Real Estate Taxes, then such
franchise, income, transit, profit or other tax or governmental imposition shall
be deemed to be included within the definition of “Real Estate Taxes” for the
purposes hereof. Provided, however, that except to the extent expressly
includable hereunder, the following shall be excluded from “Real Estate Taxes”
for purposes of this Article: any interest or penalties incurred by Landlord by
reason of a late payment of Real Estate Taxes.

(vi) Where more than one assessment is imposed by the City of New York for any
tax year, whether denominated an “actual assessment” or a “transitional
assessment” or otherwise, then the phrases herein “assessed value” and
“assessments” shall mean whichever of the actual, transitional or other
assessment is designated by the City of New York as the taxable assessment for
that tax year.

32.02 In the event that the Real Estate Taxes payable for any Comparative Year
shall exceed the amount of the Real Estate Taxes payable during the Base Tax
Year, Tenant shall pay to Landlord, as Additional Rent for such Comparative
Year, an amount equal to Tenant’s Share of the excess. Before or after the start
of each Comparative Year, Landlord shall furnish to Tenant a statement of the
Real Estate Taxes payable during the Comparative Year. If the Real Estate Taxes
payable for such Comparative Year exceed the Real Estate Taxes payable during
the Base Tax Year, Additional Rent for such Comparative Year, in an amount equal
to Tenant’s Share of the excess, shall be due from Tenant to Landlord, and such
Additional Rent shall be payable by Tenant to Landlord within thirty (30) days
after receipt of the aforesaid statement. The benefit of any discount for any
early payment or prepayment of Real Estate Taxes shall accrue solely to the
benefit of Landlord, and such discount shall not be subtracted from the Real
Estate Taxes payable for any Comparative Year (unless Landlord requires Tenant
to pay, and Tenant actually pays, the Additional Rent due under this Article
earlier than otherwise due). In addition to the foregoing, Tenant shall pay to
Landlord, on demand, as Additional Rent, a sum equal to Tenant’s Share of any
business improvement district assessment payable by the Building Project.

32.03 In the event the Real Estate Taxes payable during the Base Tax Year be
reduced by final determination of legal proceedings, settlement or otherwise,
then, the Real Estate Taxes payable during the Base Tax Year shall be
correspondingly revised, the Additional Rent theretofore paid or payable
hereunder for all Comparative Years shall be recomputed on the basis of such
reduction, and Tenant shall pay to Landlord as Additional Rent, within thirty
(30) days after being billed therefor, any deficiency between the amount of such
Additional Rent as theretofore computed and the amount thereof due as the result
of such recomputations.

 

34



--------------------------------------------------------------------------------

32.04 If, after Tenant shall have made a payment of Additional Rent under
Section 32.02, Landlord shall receive a refund of any portion of the Real Estate
Taxes payable for any Comparative Year after the Base Tax Year on which such
payment of Additional Rent shall have been based, as a result of a reduction of
such Real Estate Taxes by final determination of legal proceedings, settlement
or otherwise, Landlord shall within ten (10) days after receiving the refund pay
to Tenant Tenant’s Share of the refund less Tenant’s Share of expenses
(including reasonable attorneys’ and appraisers’ fees) incurred by Landlord in
connection with any such application or proceeding unless Tenant has already
paid its share of such expenses in accordance with this Section 32.04. Tenant
shall pay to Landlord, as Additional Rent, within fifteen (15) days after
Landlord shall have delivered to Tenant a statement therefor, Tenant’s Share of
all reasonable expenses incurred by Landlord in reviewing or contesting the
validity or amount of any Real Estate Taxes or for the purpose of obtaining
reductions in the assessed valuation of the Building Project prior to the
billing of Real Estate Taxes, including without limitation, the fees and
disbursements of attorneys, third party consultants, experts and others. Upon
Landlord’s receipt of a written request from Tenant, Landlord shall provide
Tenant with copies of the actual Real Estate Tax bills for a specified
Comparison Year and the Base Tax Year provided that they are then in the
possession of Landlord.

32.05 The statements of the Real Estate Taxes to be furnished by Landlord as
provided above shall be certified by Landlord and shall constitute a final
determination as between Landlord and Tenant of the Real Estate Taxes for the
periods represented thereby, unless Tenant within ninety (90) days after they
are furnished shall give a written notice to Landlord that it disputes their
accuracy or their appropriateness, which notice shall specify the particular
respects in which the statement is inaccurate or inappropriate. If Tenant shall
so dispute said statement then, pending the resolution of such dispute, Tenant
shall pay the Additional Rent to Landlord in accordance with the statement
furnished by Landlord. If Landlord and Tenant are unable to resolve any such
dispute within thirty (30) days after Tenant’s notice of objection, then either
party may within ten (10) days thereafter refer the dispute to an independent,
third party certified public accounting firm selected by Landlord and reasonably
acceptable to Tenant. In connection therewith, Landlord, Tenant and such firm
shall enter into a confidentiality agreement, in form and substance reasonably
satisfactory to the parties, whereby such parties shall agree not to disclose to
any third party any of the information in connection with the prosecution,
review and determination of such dispute or of any resulting reconciliation,
compromise or resolution. Such firm may request such supporting documentation as
it reasonably deems appropriate in order to promptly determine the dispute. The
determination of such firm shall be rendered within thirty (30) days after the
referral of the dispute, and shall be conclusive and binding upon Landlord and
Tenant and shall be set forth in a written determination along with the
rationale for the determination; however such firm shall not have the power to
add to, modify or delete any of the provisions of this Lease or to award any
relief whatsoever to either party, the sole function of said firm being to
determine the accuracy of any and all statements disputed by Tenant hereunder.
Landlord and Tenant shall each be responsible for any respective fees and
expenses (including, without limitation, attorneys’ fees) incurred in connection
with said dispute, unless the such firm determines that a disputed statement
overstated the Additional Rent due from Tenant hereunder by more than five
(5%) percent for the applicable Comparison Year, as finally determined, in which
event, Landlord shall reimburse Tenant for any such fees and expenses in
connection with the dispute of said statement, by way of credit against the
monthly installments of Fixed Annual Rent next accruing under this Lease until
such credit is exhausted.

 

35



--------------------------------------------------------------------------------

32.06 In no event shall the Fixed Annual Rent under this Lease be reduced by
virtue of this Article.

32.07 If the Commencement Date of the Term of this Lease is not the first day of
the first Comparative Year, then the Additional Rent due hereunder for such
first Comparative Year shall be a proportionate share of said Additional Rent
for the entire Comparative Year, said proportionate share to be based upon the
length of time that the lease Term will be in existence during such first
Comparative Year. Upon the date of any expiration or termination of this Lease
(except termination because of Tenant’s default) whether the same be the date
hereinabove set forth for the expiration of the Term or any prior or subsequent
date, a proportionate share of said Additional Rent for the Comparative Year
during which such expiration or termination occurs shall immediately become due
and payable by Tenant to Landlord, if it was not theretofore already billed and
paid. The said proportionate share shall be based upon the length of time that
this Lease shall have been in existence during such Comparative Year. Landlord
shall promptly cause statements of said Additional Rent for that Comparative
Year to be prepared and furnished to Tenant. Landlord and Tenant shall thereupon
make appropriate adjustments of amounts then owing.

32.08 Landlord’s and Tenant’s obligations to make the adjustments referred to in
Section 32.07 above shall survive any expiration or termination of this Lease.
Any delay or failure of Landlord in billing any tax escalation hereinabove
provided shall not constitute a waiver of or in any way impair the continuing
obligation of Tenant to pay such tax escalation hereunder.

ARTICLE 33

RENT CONTROL

33.01 In the event the Fixed Annual Rent or Additional Rent or any part thereof
provided to be paid by Tenant under the provisions of this Lease during the Term
shall become uncollectible or shall be reduced or required to be reduced or
refunded by virtue of any Federal, State, County or City law, order or
regulation, or by any direction of a public officer or body pursuant to law, or
the orders, rules, code or regulations of any organization or entity formed
pursuant to law, whether such organization or entity be public or private, then
Landlord, at its option, may at any time thereafter terminate this Lease, by not
less than ninety (90) days’ written notice to Tenant, on a date set forth in
said notice, in which event this Lease and the term hereof shall terminate and
come to an end on the date fixed in said notice as if the said date were the
date originally fixed herein for the termination of the demised term. Landlord
shall not have the right to so terminate this Lease if Tenant within such period
of ninety (90) days shall in writing lawfully agree that the rentals herein
reserved are a reasonable rental and agree to continue to pay said rentals, and
if such agreement by Tenant shall then be legally enforceable by Landlord.

 

36



--------------------------------------------------------------------------------

ARTICLE 34

SUPPLIES

34.01 Only Landlord or any one or more persons, firms, or corporations
authorized in writing by Landlord shall be permitted to furnish laundry, linens,
towels, drinking water, water coolers, ice and other similar supplies and
services to tenants and licensees in the Building, provided that the prices for
same are competitive, such authorization not to be unreasonably withheld.
Landlord may fix, in its own reasonable discretion, from time to time, the hours
during which and the regulations under which such supplies and services are to
be furnished.

34.02 Only Landlord or any one or more persons, firms or corporations authorized
in writing by Landlord shall be permitted to sell, deliver or furnish any food
or beverages whatsoever for consumption within the Premises or elsewhere in the
Building, provided that the prices for same are competitive, such authorization
not to be unreasonably withheld. Landlord further expressly reserves the right
to exclude from the Building any person, firm or corporation attempting to
deliver or purvey any such food or beverages, but not so authorized by Landlord.
It is understood, however, that Tenant or its regular office employees may
personally bring food or beverages into the Building for consumption within the
Premises by the said employees, but not for resale or for consumption by any
other tenant.

ARTICLE 35

AIR CONDITIONING

35.01 Subject to the provisions of this Article and all other applicable
provisions of this Lease, Landlord shall supply air-conditioning service to the
Premises through the Building’s central air-conditioning facilities (the
“Building HVAC System”) during the Building’s air conditioning season (May 15th
to October 15th) during the Building’s air conditioning operating hours (Monday
to Friday from 8:00 a.m. to 6:00 p.m.) subject to and in accordance with the
provisions of this Lease. Landlord shall perform such work as is necessary, if
any, in order to place the Building HVAC System in good working order
(“Landlord’s Initial HVAC Work”). Landlord shall perform Landlord’s Initial HVAC
Work as promptly as is reasonably practical following the commencement of the
Term hereof. All air conditioning equipment and facilities (other than the
Building HVAC System) located in or servicing the Premises, including, without
limitation, the ducts, dampers, registers, grilles and appurtenances utilized in
connection with the Building HVAC System and any Supplemental Systems
(hereinafter defined) shall be maintained, repaired and operated by Tenant in
compliance with all present and future laws and regulations relating thereto at
Tenant’s sole cost and expense. Tenant shall pay Tenant’s proportionate share of
all electricity (and also water, gas and/or steam, if applicable) consumed in
the operation of the Building HVAC System and for the production of chilled
and/or condenser water and its supply to the Premises. If supplementary
air-conditioning equipment is required to accommodate Tenant’s special usage
areas (i.e. computer rooms, conference rooms, cafeteria/lunchroom or any special
usage which subjects a portion or the entire Premises to a high density of
office personnel and/or heat generating machines

 

37



--------------------------------------------------------------------------------

or appliances), it shall be Tenant’s responsibility to furnish, install,
maintain, repair and operate such required supplementary air-conditioning
equipment for such Supplemental System at its sole cost and expense. Landlord
reserves the right to suspend operation of the Building HVAC System at any time
that Landlord, in its reasonable judgment, deems it necessary to do so for
reasons such as accidents, emergencies or any situation arising in the Premises
or within the Building which has an adverse affect, either directly or
indirectly, on the operation of Building HVAC System, including without
limitation, reasons relating to the making of repairs, alterations or
improvements in the Premises or the Building, and Tenant agrees that any such
suspension in the operation of the Building HVAC System may continue until such
time as the reason causing such suspension has been remedied and that Landlord
shall not be held responsible or be subject to any claim by Tenant due to such
suspension, provided that the foregoing shall not be deemed to preclude Tenant
from being entitled to an abatement of rent as provided in Article 21 hereof, if
applicable. Tenant further agrees that Landlord shall have no responsibility or
liability to Tenant if operation of the Building HVAC System is prevented by
strikes or accidents or any cause beyond Landlord’s reasonable control, or by
the orders or regulations of any federal, state, county or municipal authority
or by failure of the equipment or electric current, steam and/or water or other
required power source.

35.02 In the event that Tenant shall require air conditioning service other than
on the above referenced days and hours, but during the Cooling Season, Landlord
shall furnish after hours air conditioning service through the Building HVAC
System provided that written notice is given to Landlord by Tenant not less than
six (6) hours prior to the time for which such service is requested or prior to
1:00 p.m. on business days preceding weekends and the aforementioned holidays.
Tenant shall reimburse Landlord, as additional rent within ten (10) days of
Landlord’s demand, for the charges assessed by Landlord for such after hours air
conditioning service pursuant to this Article. The price charged for after hours
air-conditioning service as of the date hereof shall be $750.00 per hour, plus
sales tax, if applicable, subject to future increases.

35.03 (A) Tenant acknowledges and agrees that the Existing Supplemental HVAC
Equipment (as defined on “Exhibit C”) shall be operated, maintained and repaired
by Tenant and that Landlord has no obligation to operate, maintain or to repair
the said equipment or to supply supplemental air-conditioning service to the
Premises. The Existing Supplemental HVAC Equipment and all other air
conditioning systems, equipment and facilities hereafter located in or servicing
the Premises, other than the Building HVAC System (collectively, the
“Supplemental Systems”) including, without limitation, the ducts, dampers,
registers, grilles and appurtenances utilized in connection with both the
Existing Supplemental HVAC Equipment and the Supplemental Systems (collectively
hereinafter referred to as the “Supplemental HVAC System”), shall be maintained,
repaired and operated by Tenant in compliance with all present and future laws
and regulations relating thereto at Tenant’s sole cost and expense. Tenant shall
pay for all electricity consumed in the operation of the Supplemental HVAC
System, subject to the terms of Article 41 of this Lease. Tenant shall pay for
all parts and supplies necessary for the proper operation of the Supplemental
HVAC System (and any restoration or replacement by Tenant of all or any part
thereof shall be in quality and class at least equal to the original work or
installations), except to the extent specifically set forth on “Exhibit C”
annexed hereto; provided, however, that Tenant shall not alter, modify, remove
or replace the Supplemental HVAC System, or any part thereof, without Landlord’s
prior written consent.

 

38



--------------------------------------------------------------------------------

(B) Without limiting the generality of the foregoing, Tenant shall, at its own
cost and expense, (a) cause to be performed all maintenance of the Supplemental
HVAC System, including all repairs and replacements thereto, and (b) commencing
as of the date upon which Tenant shall first occupy the Premises for the conduct
of its business, and thereafter throughout the Term of the Lease, maintain in
force and provide a copy of the same to Landlord an air conditioning service
repair and full service maintenance contract covering the Supplemental HVAC
System in form reasonably satisfactory to Landlord with an air conditioning
contractor or servicing organization approved by Landlord. All such contracts
shall provide for the thorough overhauling of the Supplemental HVAC System at
least once each year during the Term of this Lease and shall expressly state
that (i) it shall be an automatically renewing contract terminable upon not less
than thirty (30) days prior written notice to Landlord (sent by certified mail,
return receipt requested) and (ii) the contractor providing such service shall
maintain a log at the Premises detailing the service provided during each visit
pursuant to such contract. Tenant shall keep such log at the Premises and permit
Landlord to review the same promptly after Landlord’s request during normal
business hours. The Supplemental HVAC System is and shall at all times remain
the property of Landlord, and at the expiration or sooner termination of the
Lease, Tenant shall surrender to Landlord the Supplemental HVAC System in good
working order and condition, subject to normal wear and tear and shall deliver
to Landlord a copy of the service log; provided, however, that Tenant shall not
be obligated to replace the Existing Supplemental HVAC Equipment in the event
the same has become inoperable. In the event that Tenant fails to obtain the
contract required herein or perform any of the maintenance or repairs required
hereunder, Landlord shall have the right, but not the obligation, to procure
such contract and/or perform any such work and charge Tenant as Additional Rent
hereunder the cost of same plus an administrative fee equal to five (5%) of such
cost which shall be paid for by Tenant on demand.

35.04 (A) Supplemental Condenser Water. If and so long as Tenant is not in
default of the Lease beyond the expiration of the applicable grace period
provided for therein, if any, upon Tenant’s election, Landlord shall make
available to Tenant up to two and a half (2 1⁄2) tons of condenser water
(“Supplemental Condenser Water”) for use by Tenant in the Premises in connection
with the operation by Tenant of supplemental air-conditioning equipment.

(B) Supplemental Condenser Water Charges. Tenant shall pay to Landlord as
Additional Rent under the Lease the following charges (plus sales tax, if
applicable) in consideration of Landlord’s agreement to make available to Tenant
Supplemental Condenser Water hereunder, commencing as of the date upon the
Commencement Date, an annual charge of $900.00 per ton of Supplemental Condenser
Water per annum (the “Annual Condenser Water Charge”), subject to increase as
provided for herein. Except as otherwise provided for herein, all sums payable
under this Article shall be deemed to be Additional Rent and paid by Tenant
within thirty (30) days after the issuance of a statement therefor. Commencing
as of January 1, 2011 and each January 1 thereafter during the term of this
Lease, the Annual Condenser Water Charge shall be increased to an amount equal
to the product obtained by multiplying (i) the Annual Condenser Water Charge, by
(ii) a fraction, the numerator of which is the Consumer Price Index, All Items,
New York and New Jersey, All Urban Consumers (the “CPI”) for December of the
year immediately preceding such January 1st, and the denominator of which is the
CPI for December 2009.

 

39



--------------------------------------------------------------------------------

ARTICLE 36

SHORING

36.01 Tenant shall permit any person authorized to make an excavation on land
adjacent to the Building containing the Premises to do any work within the
Premises necessary to preserve the wall of the Building from injury or damage,
and Tenant shall have no claim against Landlord for damages or abatement of rent
by reason thereof. Landlord shall endeavor to use commercially reasonable
efforts to minimize interference with Tenant’s permitted use of the Premises
during the course of said excavations and shoring.

ARTICLE 37

EFFECT OF CONVEYANCE, ETC.

37.01 If the Building containing the Premises shall be sold, transferred or
leased, or the lease thereof transferred or sold, Landlord shall be relieved of
all future obligations and liabilities hereunder and the purchaser, transferee
or tenant of the Building shall be deemed to have assumed and agreed to perform
all such obligations and liabilities of Landlord hereunder. In the event of such
sale, transfer or lease, Landlord shall also be relieved of all existing
obligations and liabilities hereunder, provided that the purchaser, transferee
or tenant of the Building assumes in writing such obligations and liabilities.

ARTICLE 38

RIGHTS OF SUCCESSORS AND ASSIGNS

38.01 This Lease shall bind and inure to the benefit of the heirs, executors,
administrators, successors, and, except as otherwise provided herein, the
assigns of the parties hereto. If any provision of any Article of this Lease or
the application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of that Article, or the application of
such provision to persons or circumstances other than those as to which it is
held invalid or unenforceable, shall not be affected thereby, and each provision
of said Article and of this Lease shall be valid and be enforced to the fullest
extent permitted by law.

ARTICLE 39

CAPTIONS

39.01 The captions herein are inserted only for convenience, and are in no way
to be construed as a part of this Lease or as a limitation of the scope of any
provision of this Lease.

 

40



--------------------------------------------------------------------------------

ARTICLE 40

BROKERS

40.01 Tenant covenants, represents and warrants that Tenant has had no dealings
or negotiations with any broker or agent in connection with the consummation of
this Lease other than SL Green Leasing LLC and Colliers ABR, Inc. (collectively,
the “Brokers”) and Tenant covenants and agrees to defend, hold harmless and
indemnify Landlord from and against any and all cost, expense (including
reasonable attorneys’ fees) or liability for any compensation, commissions or
charges claimed by any broker or agent with respect to this Lease or the
negotiation thereof.

40.02 Landlord represents and warrants to Tenant that it did not consult or
negotiate with any broker, finder, or consultant with regard to the Premises
other than the Brokers, and that no other broker, finder or consultant
participated with Landlord in procuring this Lease. Landlord hereby indemnifies
and agrees to defend and hold Tenant, its agents, servants and employees
harmless from any suit, action, proceeding, controversy, claim or demand
whatsoever at law or in equity that may be instituted against Tenant by anyone
with whom it is claimed that Landlord has dealt for recovery of compensation or
damages for procuring this Lease or by reason of a breach or purported breach of
the representations and warranties contained herein. Landlord shall pay
commissions due the Brokers in connection with this Lease, if any, pursuant to
the terms of separate agreements.

ARTICLE 41

ELECTRICITY

41.01 Tenant acknowledges and agrees that electric service shall be supplied to
the Premises on a “submetered basis” in accordance with the provisions of this
Article 41. Electricity and electric service, as used herein, shall mean any
element affecting the generation, transmission, and/or distribution or
redistribution of electricity, including but not limited to services which
facilitate the distribution of service. Landlord shall make available during the
Term of this Lease at the combined electrical closets servicing the Premises
electricity for all purposes with an average capacity of not less than six
(6) watts connected load per rentable square foot of the Premises (exclusive of
the electricity required to operate the Building HVAC System), which shall be
distributed by Tenant at its sole cost and expense, subject to all other
applicable provisions of this Lease.

41.02 If and so long as Landlord provides redistributed electricity to the
Premises on a submetered basis, Tenant agrees that the charges for such
redistributed electricity shall be computed in the manner hereinafter described,
to wit, a sum equal to Landlord’s cost for such electricity (“Landlord’s

 

41



--------------------------------------------------------------------------------

Cost”) plus five (5%) percent thereof. Landlord’s Cost for such redistributed
electricity shall be equal to (a) Landlord’s cost for the relevant billing
period as hereinafter defined (“Landlord’s Cost Rate”) multiplied by Tenant’s
electricity consumption for the relevant billing period measured and calculated
as hereinafter provided (but never less than Landlord’s actual cost for the
electricity so redistributed), (b) Landlord’s costs for measuring, calculating
and reporting Tenant’s electricity charges, including the fees of an electrical
consultant (“Consultant Costs”) and (c) all taxes paid by Landlord. Where more
than one meter measures the service of Tenant in the Building, the service
rendered through each meter may be computed and billed separately in accordance
with the rates herein specified.

41.03 Landlord’s Cost Rate shall mean the amount for energy (kilowatt hours,
i.e., “KWH”) and demand (kilowatts, i.e., “KW”) that would be charged, at the
time in question, by the public utility company supplying electric current to
the Building, or such other service providers, at the rate schedule payable by
Landlord from time to time including, without limitation, all applicable
surcharges, demand charges, time-of-day charges, energy charges, fuel adjustment
charges, rate adjustment charges, taxes and other sums payable in respect
thereof, as if Tenant’s consumption, KWH and KW, for the relevant billing period
were the total current being purchased,

41.04 Landlord shall install one (1) submeter at its cost and expense if one
does not presently exist to measure Tenant’s electricity consumption, KWH and
KW, in the Premises; any replacements thereof or additional submeters to measure
Tenant’s electric consumption, KWH and KW, in the Premises shall be installed at
Tenant’s sole cost and expense. Bills therefor shall be rendered at such times
as Landlord may elect, and the amount, as computed from a meter, shall be deemed
to be, and shall be paid as Additional Rent. If any tax is imposed upon
Landlord’s receipt from the resale of electrical energy to Tenant by any
Federal, State or Municipal authority, Tenant covenants and agrees that, where
permitted by law, Tenant’s share of such taxes based upon its usage and demand
shall be passed on to, and shall be included in the bill of, and shall be paid
by Tenant to Landlord.

41.05 In the event that all or part of the meters, or system by which Landlord
measures Tenant’s consumption of electricity (the “Submetering System”), shall
not be operable or malfunction, (a) Landlord, through an independent, electrical
consultant selected by Landlord, shall estimate the readings that would have
been yielded by said Submetering System as if such system was operable or the
malfunction had not occurred, as the case may be, on the basis of Tenant’s prior
usage and demand and the lighting and equipment installed within the Premises,
(b) Tenant shall utilize such estimated readings and the bill rendered based
thereon shall be binding and conclusive on Tenant unless, within sixty (60) days
after receipt of such a bill, Tenant challenges, in writing to Landlord, the
accuracy or method of computation thereof. If, within sixty (60) days of
Landlord’s receipt of such a challenge, the parties are unable to agree on the
amount of the contested bill, the controlling determination of the same shall be
made by an independent electrical consultant agreed upon by the parties or, upon
their inability to agree, as selected by the American Arbitration Association.
The determination of such electrical consultant shall be final and binding on
both Landlord and Tenant and the expenses of such consultant shall be divided
equally between the parties. Pending such controlling determination, Tenant
shall timely pay Additional Rent to Landlord in accordance with the contested
bill. Tenant shall be entitled to a prompt refund from Landlord, or shall make
prompt additional payment to Landlord, in the event that the electrical
consultant determines that the amount of a contested bill should have been other
than as reflected thereon.

 

42



--------------------------------------------------------------------------------

41.06 If all or part of the submetering Additional Rent payable in accordance
with this Article becomes uncollectible or reduced or refunded by virtue of any
law, order or regulations, the parties agree that, at Landlord’s option, in lieu
of submetering Additional Rent, and in consideration of Tenant’s use of the
Building’s electrical distribution system and receipt of redistributed
electricity and payment by Landlord of consultant’s fees and other
redistribution costs, the Fixed Annual Rental rate(s) to be paid under this
Lease shall be increased by an “alternative charge” which shall be a sum equal
to Landlord’s Cost, as hereinabove defined, plus five (5%) percent thereof (or
the maximum such percentage then permitted by law but not more than five
(5%) percent).

41.07 Landlord shall not be liable to Tenant for any loss or damage or expense
which Tenant may sustain or incur if either the quantity or character of
electric service is changed or is no longer available or suitable for Tenant’s
requirements unless caused by the negligence or willful misconduct of Landlord
or its employees in which event, however, Landlord shall not be liable for any
consequential or special damages. Tenant covenants and agrees that at all times
its use of electric current shall never exceed the capacity of existing feeders
to the Building or wiring installation. Any riser or risers to supply Tenant’s
electrical requirements, upon written request of Tenant, will be installed by
Landlord, at the sole cost and expense of Tenant, if, in Landlord’s sole
judgment, the same are necessary and will not cause permanent damage or injury
to the Building or the Premises or cause or create a dangerous or hazardous
condition or entail excessive or unreasonable alterations, repairs or expense or
interfere with or disturb other tenants or occupants. In addition to the
installation of such riser or risers, Landlord will also at the sole cost and
expense of Tenant, install all other equipment proper and necessary in
connection therewith subject to the aforesaid terms and conditions. The Landlord
reserves the right to terminate the furnishing of electricity at any time, upon
thirty (30) days’ written notice to the Tenant, provided such change is also
required of all other tenants in the Building, in which event the Tenant may
make application directly to the public utility and/or other providers for the
Tenant’s entire separate supply of electric current provided that Tenant has
obtained service directly from the public utility or other service provider
(unless the failure to do so results from Tenant’s failure to promptly apply for
such service and diligently prosecute such application to completion) and
Landlord shall permit its wires and conduits, to the extent available and safely
capable, to be used for such purpose, but only to the extent of Tenant’s then
authorized load. Any meters, risers, or other equipment or connections necessary
to furnish electricity on a submetering basis or to enable Tenant to obtain
electric current directly from such utility and/or other providers shall be
installed at Tenant’s sole cost and expense. Only rigid conduit or electricity
metal tubing (EMT) will be allowed. The Landlord, upon the expiration of the
aforesaid thirty (30) days’ written notice to the Tenant may discontinue
furnishing the electric current but this Lease shall otherwise remain in full
force and effect.

 

43



--------------------------------------------------------------------------------

ARTICLE 42

LEASE SUBMISSION

42.01 Landlord and Tenant agree that this Lease is submitted to Tenant on the
understanding that it shall not be considered an offer and shall not bind
Landlord in any way unless and until (i) Tenant has duly executed and delivered
duplicate originals thereof to Landlord and (ii) Landlord has executed and
delivered one of said originals to Tenant.

ARTICLE 43

INSURANCE

43.01 Tenant shall not violate, or permit the violation of, any condition
imposed by the standard fire insurance policy then issued for office buildings
in the Borough of Manhattan, City of New York, and shall not do, or permit
anything to be done, or keep or permit anything to be kept in the Premises which
would subject Landlord to any liability or responsibility for personal injury or
death or property damage, or which would increase the fire or other casualty
insurance rate on the Building or the property therein over the rate which would
otherwise then be in effect (unless Tenant pays the resulting premium as
hereinafter provided for) or which would result in insurance companies of good
standing refusing to insure the building or any of such property in amounts
reasonably satisfactory to Landlord.

43.02 Tenant covenants to provide on or before the Commencement Date, and to
keep in force, at Tenant’s own cost, during the term hereof the following
insurance coverage which coverage shall be effective from and after such first
Commencement Date:

(a) A Commercial General Liability insurance policy naming Landlord and its
designees as additional insureds protecting Landlord, its designees against any
alleged liability, occasioned by any incident involving injury or death to any
person or damage to property of any person or entity, on or about the Building,
the Premises, common areas or areas around the Building or premises. Such
insurance policy shall include Products and Completed Operations Liability and
Contractual Liability covering the liability of Tenant to Landlord by virtue of
the indemnification agreement in this Lease, covering bodily injury liability,
property damage liability, personal injury & advertising liability and fire
legal liability, all in connection with the use and occupancy of or the
condition of the Premises, the Building or the related common areas, in amounts
not less than:

$5,000,000, general aggregate per location

$5,000,000, per occurrence for bodily injury & property damage

$5,000,000, personal & advertising injury

$1,000,000, fire legal liability

Such insurance may be carried under or limitations reached through a combination
of Primary General Liability umbrella or blanket policy covering the Premises
and other locations of Tenant, if any, provided such a policy contains an
endorsement (i) naming Landlord and its designees as additional insureds,
(ii) specifically referencing the Premises; and (iii) guaranteeing a minimum
limit available for the Premises equal to the limits of liability required under
this Lease;

(b) “All-risk” insurance, including flood, earthquake and terrorism coverage in
an amount adequate to cover the cost of replacement of all personal property,
fixtures, furnishings, equipment, improvements, betterments and installations
located in the Premises, whether or not installed or paid for by Landlord.

 

44



--------------------------------------------------------------------------------

43.03 All such policies shall be issued by companies of recognized
responsibility permitted to do business within New York State and reasonably
approved by the Landlord (provided that such companies are rated by Best’s
Insurance Reports or any successor publication of comparable standing and carry
a rating of A- VIII or better or the then equivalent of such rating), and all
such policies shall contain a provision whereby the same cannot be canceled or
modified unless Landlord and any additional insured are given at least thirty
(30) days prior written notice of such cancellation or modification.

43.04 Prior to the time such insurance is first required to be carried by Tenant
and thereafter, at least fifteen (15) days prior to the expiration of any such
policies, Tenant shall deliver to Landlord either duplicate originals of the
aforesaid policies or a 2003 Accord 28 certificates evidencing such insurance
(the 2006 Accord 28 being unacceptable to Landlord), together with evidence of
payment for the policy. If Tenant delivers certificates as aforesaid Tenant,
upon reasonable prior notice from Landlord, shall make available to Landlord, at
the Premises, duplicate originals of such policies from which Landlord may make
copies thereof, at Landlord’s cost. Tenant’s failure to provide and keep in
force the aforementioned insurance shall be regarded as a material default
hereunder, entitling Landlord to exercise any or all of the remedies as provided
in this Lease in the event of Tenant’s default. In addition, in the event Tenant
fails to provide and keep in force the insurance required by this Lease, at the
times and for the durations specified in this Lease, Landlord shall have the
right, but not the obligation, at any time and from time to time, and without
notice, to procure such insurance and/or pay the premiums for such insurance in
which event Tenant shall repay Landlord within ten (10) days after demand by
Landlord, as Additional Rent, all sums so paid by Landlord and any costs or
expenses incurred by Landlord in connection therewith without prejudice to any
other rights and remedies of Landlord under this Lease.

43.05 Landlord and Tenant shall each endeavor to secure an appropriate clause
in, or an endorsement upon, each “all-risk” insurance policy obtained by it and
covering property as stated in 43.02 (b), pursuant to which the respective
insurance companies waive subrogation against each other and any other parties,
if agreed to in writing prior to any damage or destruction. The waiver of
subrogation or permission for waiver of any claim hereinbefore referred to shall
extend to the agents of each party and its employees and, in the case of Tenant,
shall also extend to all other persons and entities occupying or using the
Premises in accordance with the terms of this Lease. If and to the extent that
such waiver or permission can be obtained only upon payment of an additional
charge then, except as provided in the following two paragraphs, the party
benefiting from the waiver or permission shall pay such charge upon demand, or
shall be deemed to have agreed that the party obtaining the insurance coverage
in question shall be free of any further obligations under the provisions hereof
relating to such waiver or permission.

43.06 Subject to the foregoing provisions of this Article, and insofar as may be
permitted by the terms of the insurance policies carried by it, each party
hereby releases the other with respect to any claim (including a claim for
negligence) which it might otherwise have against the other party for loss,
damages or destruction with respect to its property by fire or other casualty
(including rental value or business interruption, as the case may be) occurring
during the Term of this Lease.

 

45



--------------------------------------------------------------------------------

43.07 If, by reason of a failure of Tenant to comply with the provisions of this
Lease, the rate of fire insurance with extended coverage on the building or
equipment or other property of Landlord shall be higher than it otherwise would
be, Tenant shall reimburse Landlord, on demand, for that part of the premiums
for fire insurance and extended coverage paid by Landlord because of such
failure on the part of Tenant.

43.08. Landlord may, from time to time, require that the amount of the insurance
to be provided and maintained by Tenant hereunder be increased so that the
amount thereof adequately protects Landlord’s interest, but in no event in
excess of the amount that would be required of other tenants in other similar
office buildings in the Borough of Manhattan.

43.09 A schedule or make up of rates for the building or the Premises, as the
case may be, issued by the New York Fire Insurance Rating Organization or other
similar body making rates for fire insurance and extended coverage for the
premises concerned, shall be conclusive evidence of the facts therein stated and
of the several items and charges in the fire insurance rate with extended
coverage then applicable to such premises.

43.10 Each policy evidencing the insurance to be carried by Tenant under this
Lease shall contain a clause that such policy and the coverage evidenced thereby
shall be primary with respect to any policies carried by Landlord, and that any
coverage carried by Landlord shall be excess insurance.

43.11 Landlord shall maintain in respect of the Building at all times during the
Term, property insurance covering the Building, general liability insurance,
Worker’s Compensation Insurance and employer’s liability insurance, in each case
in amounts of coverage comparable to the amounts carried by owners of office
buildings in the Borough of Manhattan comparable to the Building.

ARTICLE 44

SIGNAGE

44.01 Tenant shall be permitted to affix either sign or plaque on or adjacent to
the entrance door to the Premises, subject to the prior written approval of
Landlord which shall not be unreasonably withheld subject to the other
provisions of this Article, with respect to location, design, size, materials,
quality, coloring, lettering and shape thereof, and subject, also, to compliance
by Tenant, at its expense, with all applicable legal requirements or
regulations. In addition, Landlord shall install, at Tenant’s cost and expense,
signage containing Tenant’s name in accordance with Landlord’s standard signage
program on the multi-tenant directory located in the elevator lobby on the
thirty fifth (35th) floor of the Building. In addition, Tenant shall, at no cost
and expense, be entitled to its pro rata share of listings in the electronic
directory for the Building. All such signage shall be consistent and compatible
with the design, aesthetics, signage and graphics program for the Building as
established by Landlord. Landlord may remove any sign installed in violation of
this provision, and Tenant shall pay the cost of such removal and any
restoration costs.

 

46



--------------------------------------------------------------------------------

ARTICLE 45

[INTENTIONALLY DELETED]

ARTICLE 46

FUTURE CONDOMINIUM CONVERSION

46.01 Tenant acknowledges that the Building and the land of which the Premises
form a part (the “Land”) may be subjected to the condominium form of ownership
prior to the end of the Term of this Lease. Tenant agrees that if, at any time
during the Term, the Building and the Land shall be subjected to the condominium
form of ownership, then, this Lease and all rights of Tenant hereunder are and
shall be subject and subordinate in all respects to any condominium declaration
and any other documents (collectively, the “Declaration”) which shall be
recorded in order to convert the Building and the Land to a condominium form of
ownership in accordance with the provisions of Article 9-B of the Real Property
Law of the State of New York or any successor thereto. If any such Declaration
is to be recorded, Tenant, upon request of Landlord, shall enter into an
amendment of this Lease in such respects as shall be necessary to conform to
such condominiumization, including, without limitation, appropriate adjustments
to Real Estate Taxes payable during the Base Tax Year and Tenant’s Share, as
such terms are defined in Article 32 hereof and appropriate adjustments to
Expenses payable during the Base Year, Base Insurance Expenses and the
Percentage, as such terms are defined and/or referenced in Article 49 of the
Lease, provided that Tenant’s obligations under this Lease shall not be
materially increased (and there shall be no increase in Tenant’s monetary
obligations) and Tenant’s rights are not diminished as a result thereof.

ARTICLE 47

MISCELLANEOUS

47.01 This Lease represents the entire understanding between the parties with
regard to the matters addressed herein and may only be modified by written
agreement executed by all parties hereto. All prior understandings or
representations between the parties hereto, oral or written, with regard to the
matters addressed herein are hereby merged herein. Tenant acknowledges that
neither Landlord nor any representative or agent of Landlord has made any
representation or warranty, express or implied, as to the physical condition,
state of repair, layout, footage or use of the Premises or any matter or thing
affecting or relating to Premises except as specifically set forth in this
Lease. Tenant has not been induced by and has not relied upon any statement,
representation or

 

47



--------------------------------------------------------------------------------

agreement, whether express or implied, not specifically set forth in this Lease.
Landlord shall not be liable or bound in any manner by any oral or written
statement, broker’s “set-up”, representation, agreement or information
pertaining to the Premises, the Building or this Agreement furnished by any real
estate broker, agent, servant, employee or other person, unless specifically set
forth herein, and no rights are or shall be acquired by Tenant by implication or
otherwise unless expressly set forth herein. This Lease shall be construed
without regard to any presumption or other rule requiring construction against
the party causing this agreement to be drafted.

ARTICLE 48

[INTENTIONALLY DELETED]

ARTICLE 49

OPERATING EXPENSE ESCALATION

49.01 Tenant shall pay to Landlord, as Additional Rent, operating expense
escalations in accordance with this Article:

49.02 Definitions: For the purpose of this Article, the following definitions
shall apply:

(i) The term “Base Year” as hereinafter set forth for the determination of
operating expense escalation, shall mean the calendar year 2010, and the term
“Base Insurance Expenses” year shall mean the Building Insurance Expenses
(hereinafter defined) for the calendar year 2010.

(ii) The term the “Percentage”, for purposes of computing operating expense
escalations hereunder, shall mean 1.367%. The Percentage has been computed on
the basis of a fraction, the numerator of which is the rentable square foot area
of the presently demised premises and the denominator of which is the total
rentable square foot area of the office space in the Building. The parties
acknowledge and agree that, for purposes of this Article only, the total
rentable square foot area of the Premises presently demised to Tenant shall be
deemed to be 8,629 square feet, and that the rentable square foot area of the
office space in the Building shall be deemed to be 631,372 square feet.

(iii) The term the “Building Project” for purposes of this Article shall mean
the aggregate combined parcel of land on a portion of which is the Building of
which the Premises form a part, with all the improvements thereon, said
improvements being a part of the block and lot for tax purposes which are
applicable to the aforesaid land.

 

48



--------------------------------------------------------------------------------

(iv) The term “Comparative Year” for purposes of this Article shall mean the
twelve (12) months following the Base Year, and each subsequent period of twelve
(12) months, and the term “Comparative Insurance Year” for purposes of this
Article shall mean the twelve (12) month period commencing as of January 1,
2011, and each subsequent period of twelve (12) months.

(v) The term “Building Insurance Expenses” shall mean the total of all the costs
and expenses incurred or borne by Landlord with respect to procuring and
maintaining in respect of the Building Project: comprehensive all risk insurance
on the Building Project and the personal property contained therein or thereon;
commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage, occurring upon, in or about the
Building Project; extended coverage, boiler and machinery, sprinkler, apparatus,
rental, business income and plate glass insurance; owner’s contingent or
protective liability insurance; workers’ compensation and employer’s liability
insurance; insurance against acts of terrorism (including, without limitation,
bio-terrorism), and any insurance required by a mortgagee;

(vi) The term “Expenses” shall mean the total of all the costs and expenses
incurred or borne by Landlord with respect to the operation and maintenance of
the Building Project and the services provided tenants therein, including, but
not limited to, the costs and expenses incurred for and with respect to: steam
and any other fuel; water rates and sewer rents; air-conditioning; mechanical
ventilation; heating; cleaning, by contract or otherwise; window washing
(interior and exterior); elevators, escalators; porters and matron service;
Building electric current*; protection and security; lobby decoration; repairs,
replacements and improvements which are appropriate for the continued operation
of the Building as a first-class building; maintenance; management fees;
painting of non-tenant areas; supplies; wages, salaries, disability benefits,
pensions, hospitalization, retirement plans and group insurance respecting
employees of the Building up to and including the building manager; uniforms and
working clothes for such employees and the cleaning thereof and expenses imposed
pursuant to law or to any collective bargaining agreement with respect to such
employees; workmen’s compensation insurance, payroll, social security,
unemployment and other similar taxes with respect to such employees; and
association fees or dues.

Provided, however, that the foregoing Expenses shall exclude or have deducted
from them, as the case may be and as shall be appropriate:

(a) leasing commissions;

(b) managing agents’ fees or commissions in excess of the rates then customarily
charged by owner/operators for building management for buildings of like class
and character;

 

* i.e. Building electric current shall be deemed to mean all electricity
purchased for the Building except that which is redistributed to tenants in the
Building; the parties acknowledge and agree that forty-five percent (45%) of the
Building’s payment to the public utility for the purchase of electricity shall
be deemed to be payment for Building electric current.

 

49



--------------------------------------------------------------------------------

(c) executive’s salaries above the grade of building manager;

(d) expenditures for capital improvements except those which under generally
applied real estate practice are expensed or regarded as deferred expenses and
except for capital expenditures required by law, in either of which cases the
cost thereof shall be included in Expenses for the Comparative Year in which the
costs are incurred and subsequent Comparative Years, amortized on a straight
line basis over an appropriate period, but not more then ten years, with an
interest factor equal to the prime rate of JPMorgan Chase, New York, (or the
successor thereto) at the time of Landlord’s having incurred said expenditure;

(e) amounts received by Landlord through proceeds of insurance to the extent the
proceeds are compensation for expenses which were previously included in
Expenses hereunder;

(f) cost of repairs or replacements incurred by reason of fire or other casualty
to the extent to which Landlord is compensated therefor through proceeds of
insurance, or caused by the exercise of the right of eminent domain;

(g) advertising and promotional expenditures;

(h) legal fees for disputes with tenants and legal and auditing fees, other than
legal and auditing fees reasonably incurred in connection with the maintenance
and operation of the Building Project or in connection with the preparation of
statements required pursuant to Additional Rent or lease escalation provisions;
and

(i) the incremental cost of furnishing services such as overtime HVAC to any
tenant at such tenant’s expense; costs incurred in performing work or furnishing
services for individual tenants (including this Tenant) at such tenant’s
expense; and costs of performing work or furnishing services for tenants other
than this Tenant at Landlord’s expense to the extent that such work or service
is in excess of any work or service Landlord is obligated to furnish to this
Tenant at Landlord’s expense;

(j) Building Insurance Expenses;

(k) any cost at any time of any installation, alteration and decoration within a
tenant space incurred in connection with preparing space for any tenant
(including Tenant) of the Building; and

(l) the cost of any separate electrical meter Landlord may provide to any of the
tenants in the Building.

49.03 If Landlord shall purchase any item of capital equipment or make any
capital expenditure designed to result in savings or reductions in Expenses,
then the costs for same shall be included in Expenses. The costs of capital
equipment or capital expenditures are so to be included in Expenses for the
Comparative Year in which the costs are incurred and subsequent Comparative
Years, on a straight line basis, to the extent that such items are amortized
over such period of time as reasonably can be estimated as the time in which
such savings or reductions in Expenses are expected to equal Landlord’s costs
for such capital equipment or capital expenditure, with an interest factor equal

 

50



--------------------------------------------------------------------------------

to the prime rate of JP Morgan Chase, New York, (or the successor thereto) at
the time of Landlord’s having incurred said costs. If Landlord shall lease any
such item of capital equipment designed to result in savings or reductions in
Expenses, then the rentals and other costs paid pursuant to such leasing shall
be included in Expenses for the comparative year in which they were incurred.

49.04 If during all or part of any Base Year or Comparative Year, Landlord shall
not furnish any particular item(s) of work or service (which would constitute an
Expense hereunder) to portions of the Building Project due to the fact that such
portions are not occupied or leased, or because such item of work or service is
not required or desired by the tenant of such portion, or such tenant is itself
obtaining and providing such item of work or service, or for other reasons,
then, for the purposes of computing the Additional Rent payable hereunder, the
amount of the Expenses for such item for such period shall be increased by an
amount equal to the additional operating and maintenance expenses which would
reasonably have been incurred during such period by Landlord if it had at its
own expense furnished such item of work or services to such portion of the
Building Project.

49.05 If the Expenses for any Comparative Year shall be greater than the
Expenses for the Base Year, Tenant shall pay to Landlord, as Additional Rent for
such Comparative Year, in the manner hereinafter provided, an amount equal to
the Percentage of the excess of the Expenses for such Comparative Year over the
Expenses for the Base Year (such amount being hereinafter called the “Expense
Payment”). If the Building Insurance Expenses for any Comparative Insurance Year
shall be greater than the Base Insurance Expenses, Tenant shall pay to Landlord,
as Additional Rent for such Comparative Insurance Year, in the manner
hereinafter provided, an amount equal to the Percentage of the excess of the
Building Insurance Expenses for such Comparative Insurance Year over the Base
Insurance Expenses (such amount being hereinafter called the “Insurance Expense
Payment”).

49.06 Following the expiration of each Comparative Year and Comparative
Insurance Year and after receipt of necessary information and computations from
Landlord’s certified public accountant, Landlord shall submit to Tenant a
statement or statements, as hereinafter described, setting forth the Expenses
for the preceding Comparative Year (and for the first Comparative Year, such
statement shall set forth Expenses for the Base Year), and the Expense Payment,
if any, due to Landlord from Tenant for such Comparative Year, and a statement
setting forth the Base Insurance Expenses and the Insurance Expense Payment, if
any, due to Landlord from Tenant for such Insurance Comparative Year. The
rendition of any such statement to Tenant shall constitute prima facie proof of
the accuracy thereof, subject to the provisions of Section 49.07 hereof, and, if
such statement shows an Expense Payment and/or Insurance Expense Payment due
from Tenant to Landlord with respect to the preceding Comparative Year and/or
Comparative Insurance Year, then (i) Tenant shall make payment of any unpaid
portion thereof within thirty (30) days after receipt of such statement; and
(ii) Tenant shall also pay Landlord, as Additional Rent within thirty (30) days
after receipt of such statement, an amount equal to the product obtained by
multiplying the Expense Payment and/or Insurance Expense Payment for the
Comparative Year or the Comparative Insurance Year, as the case may be, by a
fraction, the denominator of which shall be 12 and the numerator of which shall
be the number of months of the current Comparative Year or Comparative Insurance
Year, as the case may be, which shall have elapsed prior to the first day of the
month immediately following the rendition of such statement; and (iii) Tenant
shall also pay to Landlord, as Additional Rent, commencing as of the first day
of the month

 

51



--------------------------------------------------------------------------------

immediately following the rendition of such statement and on the first day of
each month thereafter until a new statement is rendered an amount equal to
1/12th of the total Expense Payment for the preceding Comparative Year and/or
1/12th of the total Insurance Expense Payment for the preceding Comparative
Insurance Year. The aforesaid monthly payments based on the total Expense
Payment for the preceding Comparative Year or the total Insurance Expense
Payment for the preceding Comparative Insurance Year, as the case may be, shall
from time to time be adjusted to reflect, if Landlord can reasonably so
estimate, known increases in rates or cost, for the current Comparative Year or
the current Comparative Insurance Year, as the case may be, applicable to the
categories involved in computing Expenses or Building Insurance Expenses,
whenever such increases become known prior to or during such current Comparative
Year or the current Comparative Insurance Year, as the case may be. The payments
required to be made under (ii) and (iii) above shall be credited toward the
Expense Payment or the Insurance Expense payment due from Tenant for the then
current Comparative Year or the current Comparative Insurance Year, as the case
may be, subject to adjustment as and when the statement for such current
Comparative Year or the current Comparative Insurance Year is rendered by
Landlord.

49.07 The statements of the Expenses and the Building Insurance Expenses to be
furnished by Landlord as provided above shall be certified by Landlord, and
shall be prepared in reasonable detail and based on information and computations
made for the Landlord by a Certified Public Accountant (who may be the CPA now
or then employed by Landlord for the audit of its accounts): said Certified
Public Accountant may rely on Landlord’s allocations and estimates wherever
operating cost allocations or estimates are needed for this Article. The
statements thus furnished to Tenant shall constitute a final determination as
between Landlord and Tenant of the Expenses for the periods represented thereby,
unless Tenant within ninety (90) days after they are furnished shall give notice
to Landlord that it disputes their accuracy or their appropriateness, which
notice shall specify the particular respects in which the statement is
inaccurate or inappropriate. Pending the resolution of any such dispute, Tenant
shall pay the Additional Rent to Landlord in accordance with the statements
furnished by Landlord.

49.08 In no event shall the Fixed Annual Rent under this Lease be reduced by
virtue of this Article.

49.09 Landlord’s and Tenants obligation to make the adjustments referred to in
Section 49.06 above shall survive any expiration or termination of this Lease.

49.10. Any delay or failure of Landlord in billing any escalation hereinabove
provided shall not constitute a waiver of or in way impair the continuing
obligation of Tenant to pay such escalation hereunder.

 

52



--------------------------------------------------------------------------------

ARTICLE 50

EXTENSION OPTION

50.01 (i) Provided that Tenant is not in default under this Lease beyond the
grace period applicable to such default, if any, at the time of exercise of its
option under this Section 50 or on the Expiration Date, the tenant first named
herein (the “Named Tenant”) shall occupy not less than ninety (90%) percent of
the entire Premises for the conduct of its business on the Expiration Date, the
Named Tenant shall have the right (the “Extension Right”) to extend the term of
the Lease with respect to the entire Premises for a single five (5) year period
(the “Extension Term”). The Extension Term shall commence on the day after the
Expiration Date (the “Extension Term Comm. Date”) and shall expire on the fifth
(5th) anniversary of the Expiration Date, unless the Extension Term shall sooner
end pursuant to any of the terms, covenants or conditions of the Lease or
pursuant to Law. Tenant must give Landlord written notice of Tenant’s intention
to exercise such option no later than three hundred sixty-five (365) days prior
to the Expiration Date, as to which date time is of the essence, and upon the
giving of such notice, subject to the provisions of the first sentence of this
Section 50.01 and Subsection (vii), the term of the Lease shall be extended
without execution or delivery of any other or further document, with the same
force and effect as if the Extension Term had originally been included in the
original term of the Lease. All of the terms, covenants and conditions of the
Lease shall continue in full force and effect during the Extension Term,
including items of additional rent and escalation which shall remain payable on
the terms herein set forth (provided, however that the provisions of
Section 3.02 and Article 22 hereof shall not be applicable during the Extension
Term) and Tenant shall have no further right to extend the term of the Lease for
any reason; provided, however, that in the event that the fixed annual rent
payable by Tenant for the Premises during the Extension Term is equal to the
Escalated Rent (as more particularly defined below) (1) the phrase “Base Tax
Year” as such term is defined in Article 32.0(iii) of the Lease, shall mean the
average of the Real Estate Taxes payable for (x) New York City real estate tax
year commencing on July 1, 2017 and ending on June 30, 2018, and (y) the New
York City real estate tax year commencing on July 1, 2018 and ending on June 30,
2019, and (2) the phrase “Base Year” and “Base Insurance Year” as such terms are
defined in Article 49.02 shall mean the average of the Expenses or Building
Insurance Expenses, as applicable, incurred in calendar year 2017 and calendar
year 2018.

(ii) The Fixed Annual Rent payable by Tenant for the Premises during the
Extension Term shall be the greater of (i) the Fixed Annual Rent in effect
during the last twelve (12) months of the term without giving effect to any
abatement of rent or other credit, plus an amount equal to all Additional Rent
payable under Article 32 and Article 49 of the Lease for the last twelve (12)
months thereof (such sum being called the “Escalated Rent”), or (ii) the fair
market rental value of the Premises based upon the criteria set forth in
subsection (v) of this Article (the “FMRV”), determined as of the Expiration
Date. The FMRV shall be determined as follows:

(1) Nine (9) months before the Expiration Date as initially herein set forth,
Landlord and Tenant shall commence negotiations in good faith to attempt to
agree upon the FMRV. If Landlord and Tenant cannot reach agreement by seven (7)
months before the Expiration Date, Landlord and Tenant shall, no later than six
(6) months before the Expiration Date, each select a reputable, qualified,
independent, licensed real estate broker with at least ten (10) years experience
in office leasing in midtown Manhattan, having an office in New York County and
familiar with the rentals then being charged in the Building and in buildings of
comparable quality and character in midtown Manhattan (“Midtown”) (such brokers
are referred to, respectively, as “Landlord’s Broker” and “Tenant’s Broker”),
who shall confer promptly after their selection by Landlord and Tenant and

 

53



--------------------------------------------------------------------------------

shall exercise good faith efforts to attempt to agree upon the FMRV. If
Landlord’s Broker and Tenant’s Broker cannot reach agreement by four (4) months
prior to the Expiration Date, then, within twenty (20) days thereafter, they
shall designate a third reputable, qualified, independent, licensed real estate
broker with at least ten (10) years experience in office leasing in midtown
Manhattan, having an office in New York County and familiar with the rentals
then being charged in the Building and in comparable buildings in Midtown (the
“Independent Broker”). Upon failure of Landlord’s Broker and Tenant’s Broker
timely to agree upon the designation of the Independent Broker, then the
Independent Broker shall be appointed by the President of the Real Estate Board
of New York, Inc., or the successor thereto, upon ten (10) days notice. Within
ten (10) days after such appointment, Landlord’s Broker and Tenant’s Broker
shall each submit a letter to the Independent Broker, with a copy to Landlord
and Tenant, setting forth such broker’s estimate of the FMRV and the rationale
used in determining it (respectively, “Landlord’s Broker’s Letter” and “Tenant’s
Broker’s Letter”).

(2) If the estimates set forth in Landlord’s Broker’s Letter and Tenant’s
Broker’s Letter differ by five (5%) percent per annum or less, then the FMRV
shall not be determined by the Independent Broker, and the FMRV shall be the
average of the estimates set forth in Landlord’s Broker’s Letter and Tenant’s
Broker’s Letter. If the estimates set forth in Landlord’s Broker’s Letter and
Tenant’s Broker’s Letter differ by more than five (5%) percent per annum, the
Independent Broker shall conduct such investigations and hearings as he or she
may deem appropriate and shall, within sixty (60) days after the date of his or
her appointment, choose either the estimate set forth in Landlord’s Broker’s
Letter or the estimate set forth in Tenant’s Broker’s Letter to be the FMRV and
such choice shall be binding upon Landlord and Tenant. Landlord and Tenant shall
each pay the fees and expenses of its respective broker. The fees and expenses
of the Independent Broker shall be shared equally by Landlord and Tenant.

(iii) If the Extension Term commences prior to a determination of the Fixed
Annual Rent for the Extension Term as herein provided, then the amount to be
paid by Tenant on account of Fixed Annual Rent until such determination has been
made shall be the greater of the Escalated Rent or the estimate set forth in
Landlord’s Broker’s Letter. After the Fixed Annual Rent during the Extension
Term has been determined as aforesaid, any amounts theretofore paid by Tenant to
Landlord on account of fixed rent in excess of the amount of Fixed Annual Rent
as finally determined shall be credited by Landlord against the next ensuing
monthly Fixed Annual Rent payable by Tenant to Landlord.

(iv) Promptly after the Fixed Annual Rent has been determined, Landlord and
Tenant shall execute, acknowledge and deliver an agreement setting forth the
Fixed Annual Rent for the Extension Term, as finally determined, provided that
the failure of the parties to do so shall not affect their respective rights and
obligations hereunder.

(v) The FMRV shall be the fair market rental value, as of the Expiration Date,
of space comparable to the Premises in Midtown, taking into account all then
relevant factors (including escalations thereon, as applicable) applicable to a
party renting such space on a renewal basis.

 

54



--------------------------------------------------------------------------------

(vi) Notwithstanding anything to the contrary contained in this Article,
Landlord shall have the right, in its sole discretion, to waive the conditions
to the effectiveness of Tenant’s exercise of its Extension Right set forth in
Section 50.01 of this Article 50 without thereby waiving any default by Tenant,
in which event (i) the term of the Lease shall be extended without execution or
delivery of any other or further document in accordance with the provisions of
this Article with the same force and effect as if the Extension Term had
originally been included in the term of the Lease, and (ii) Landlord shall be
entitled to all of the remedies provided by the Lease and at law with respect to
any such default by Tenant.

ARTICLE 51

EXPANSION OPTION

51.01 Annexed hereto as “Exhibit F” is the floor plan of certain space in the
Building designated by Landlord as Room 3500, which is under lease to a third
party as of the date hereof, and attached hereto as “Exhibit G” is a schedule
which sets forth the currently scheduled expiration date of the term of such
lease, the deemed rentable square foot area of such space and Tenant’s Share
applicable thereto for purposes of calculating Additional Rent payable under the
provisions of Article 32 and Article 49 of the Lease (the “Option Space”). The
Tenant first named herein (“Named Tenant”) shall have the right (“Named Tenant’s
Expansion Right”) to add to the Option Space to the Premises subject to and in
strict compliance with the terms and conditions hereinafter set forth and
provided that: (i) Tenant is not in default under the Lease beyond the grace
period applicable to such default, if any, at the time of exercise of its option
under this Section 51.01 or on the Option Space Commencement Date (as such term
is hereinafter defined), (ii) Named Tenant shall occupy not less than ninety
(90%) percent of the Premises for the conduct of its business as of the Option
Space Commencement Date; and (iii) the Tenant has exercised Tenant’s Extension
Right in accordance with Article 50 prior to, or contemporaneously with, the
giving of the Option Space Election Notice. The term with respect to the Option
Space added to the Premises hereunder shall (i) commence as of the date (the
“Option Space Commencement Date”) that possession of the Option Space is made
available to Tenant by Landlord and (ii) expire on the Expiration Date. As soon
as the Option Space Commencement Date is known, Landlord and Tenant shall
execute a memorandum prepared by Landlord confirming the same within fifteen
(15) days of written demand therefor, but any failure to execute such a
memorandum shall not affect such dates as determined by Landlord.

51.02 Subject to the other provisions of this Article, the Option Space may be
added to the Premises as follows: Tenant shall give Landlord notice of its
election (the “Option Space Election Notice”) to add the Option Space to the
Premises not later than three hundred sixty five (365) days prior to the
expiration date of the term of the lease with respect to the Option Space (as
such expiration dates are set forth in “Exhibit G” hereto); provided, however,
that notwithstanding anything contained herein to the contrary, if the Option
Space becomes available for leasing by Landlord prior to the scheduled
expiration date with respect thereto, Landlord may so inform Tenant by notice
(the “Accelerated Option Space Notice”) and, in such event, in order to exercise
its option

 

55



--------------------------------------------------------------------------------

hereunder, Tenant shall give Landlord notice of its election to add the Option
Space to the Premises by notice given to Landlord on or before the date
occurring ten (10) business days following the date upon which the Accelerated
Option Space Notice is given by Landlord to Tenant hereunder. Time shall be of
the essence in connection with the exercise by Tenant of any or its rights
hereunder.

51.03 In the event Tenant shall fail to notify Landlord of its election within
the applicable time periods as provided herein, Tenant shall be conclusively
deemed to have failed to have exercised its said option with respect to the
Option Space, and Tenant agrees upon request of Landlord to confirm such
non-exercise in writing, but failure to do so by Tenant shall not operate to
revive any rights of Tenant under this Article.

51.04 In the event that Tenant properly and timely exercises its option under
this Article with respect to the Option Space, the Option Space shall be added
to the Premises as of the Option Space Commencement Date under the same terms,
covenants and conditions of this Lease, as modified by this Agreement, except:

(i) The Fixed Annual Rent for the Option Space shall commence as of the Option
Space Commencement Date and shall be at a rate which is one-hundred percent
(100%) of the fair market rental value of the Option Space based upon the
criteria set forth in this Article (the “Option Space FMRV”), determined as of
the day immediately preceding the Option Space Commencement Date.

(ii) Tenant’s Share shall be amended and increased commencing as of the Option
Space Commencement Date to reflect the addition to the Premises of the Option
Space; and

(iii) The Option Space shall be delivered and accepted by Tenant in its then
existing condition, “as-is”, and Landlord shall not be obligated to perform any
work or provide any contribution to Tenant in order to prepare the Option Space
for Tenant’s occupancy.

51.05 In the event that Tenant properly and timely exercises its option
hereunder, within thirty (30) days following the date upon which Tenant gives to
Landlord an Option Space Election Notice, Landlord and Tenant shall commence
negotiations in good faith to attempt to agree upon the Option Space FMRV. If
Landlord and Tenant cannot reach agreement on or before the date occurring nine
(9) months prior to the Option Space Commencement Date with respect to such
Option Space (or ninety (90) days following the date upon which an Accelerated
Option Space Notice Date is given by Landlord to Tenant, as the case may be),
each shall select a reputable, qualified, independent, licensed real estate
broker with at least ten (10) years experience in office leasing in midtown
Manhattan, having an office in New York County and familiar with the rentals
then being charged in the Building and in comparable office buildings (such
brokers are referred to, respectively, as “Landlord’s Broker” and “Tenant’s
Broker”), who shall confer promptly after their selection by Landlord and Tenant
and shall exercise good faith efforts to attempt to agree upon the Option Space
FMRV. If Landlord’s Broker and Tenant’s Broker cannot reach agreement by four
(4) months prior to the Option Space Commencement Date, then, within twenty (20)
days thereafter, they shall designate a third reputable, qualified, independent,
licensed real estate broker with at least ten (10) years experience in office
leasing in midtown Manhattan, having an office in New York

 

56



--------------------------------------------------------------------------------

County and familiar with the rentals then being charged in the Building and in
comparable office buildings (the “Independent Broker”). Upon failure of
Landlord’s Broker and Tenant’s Broker timely to agree upon the designation of
the Independent Broker, then the Independent Broker shall be appointed by the
President of the Real Estate Board of New York, Inc., or the successor thereto,
upon ten (10) days notice. Within ten (10) days after such appointment,
Landlord’s Broker and Tenant’s Broker shall each submit a letter to the
Independent Broker, with a copy to Landlord and Tenant, setting forth such
broker’s estimate of the Option Space FMRV and the rationale used in determining
the same (respectively, “Landlord’s Broker’s Letter” and “Tenant’s Broker’s
Letter”).

51.06 If the estimates set forth in Landlord’s Broker’s Letter and Tenant’s
Broker’s Letter differ by three (3%) percent per annum or less, then the Option
Space FMRV shall not be determined by the Independent Broker, and the Option
Space FMRV shall be the average of the estimates set forth in Landlord’s
Broker’s Letter and Tenant’s Broker’s Letter. If the estimates set forth in
Landlord’s Broker’s Letter and Tenant’s Broker’s Letter differ by more than
three (3%) percent per annum, the Independent Broker shall conduct such
investigations and hearings as he or she may deem appropriate and shall, within
sixty (60) days after the date of his or her appointment, choose either the
estimate set forth in Landlord’s Broker’s Letter or the estimate set forth in
Tenant’s Broker’s Letter to be the Option Space FMRV and such choice shall be
binding upon Landlord and Tenant, Landlord and Tenant shall each pay the fees
and expenses of its respective broker. The fees and expenses of the Independent
Broker shall be shared equally by Landlord and Tenant,

51.07 If the Option Space Commencement Date commences prior to a determination
of the Option Space FMRV as herein provided, then the amount to be paid by
Tenant on account of Fixed Annual Rent until such determination has been made
shall be the Option Space FMRV set forth in Landlord’s Broker’s Letter. After
the Option Space FMRV has been determined as aforesaid, any amounts theretofore
paid by Tenant to Landlord on account of FMRV in excess of the amount of the
FMRV as finally determined shall be credited by Landlord against the next
ensuing monthly Fixed Annual Rent payable by Tenant to Landlord with respect to
the Option Space.

51.08 In the event Tenant duly and properly exercises its right under this
Article, the parties shall immediately be bound thereby without the execution of
an amendment to this Lease; however, at the request of Landlord, the parties
shall promptly execute and deliver a written amendment to this Lease reflecting
the addition of the Option Space to the Premises, the increase of the Fixed
Annual Rent and the increase in Tenant’s Share, provided that the failure of the
parties to do so shall not affect their respective rights and obligations
hereunder. Except for such changes, the provisions of this Lease shall apply
with respect to the Option Space added to the Premises; provided, further,
however, that in the event that the current occupant of the Option Space extends
the term of its lease (or enters into a new lease for the Option Space),
Landlord shall so notify Tenant and Tenant shall not have any right to add the
Option Space to the Premises hereunder, and any previous exercise by Tenant of
its rights under this Article with respect to the Option Space shall be void and
of no force and effect.

51.09 The Option Space FMRV shall be the fair market rental value, as of the
Option Space Commencement Date, of space comparable to the Option Space in
Midtown Manhattan, leased by an existing tenant on an expansion basis taking
into account all then relevant

 

57



--------------------------------------------------------------------------------

factors assuming that (i) the Option Space is free and clear of all leases and
tenancies (including this Lease) and (ii) the Option Space is available in the
then rental market for comparable office buildings in Midtown Manhattan.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

58



--------------------------------------------------------------------------------

51.10 Notwithstanding anything to the contrary contained in this Article,
Landlord shall have the right, in its sole discretion, to waive the conditions
which limit or restrict the effectiveness of Named Tenant’s Expansion Right set
forth in Section 51.01, above, without thereby waiving a default, if any, by
Tenant, in which event (i) the Option Space shall be added to the Premises
without execution or delivery of any other or further document in accordance
with the provisions of this Article with the same force and effect as if such
default did not occur or such conditions had been complied with, and
(ii) Landlord shall be entitled to all of the remedies provided by this Lease
and at law with respect to any such default.

IN WITNESS WHEREOF, the said Landlord, and Tenant have duly executed this Lease
as of the day and year first above written.

 

      SLG 810 Seventh Lessee LLC, as Landlord       By:   LOGO
[g795852ex10_1pg082c.jpg]        

 

        Name:   Steven M. Durels         Title:  

Executive Vice President,

Director of Leasing and Real Property

Witness:         LOGO [g795852ex10_1pg82new1.jpg]         Name:           Title:
      Delcath Systems, Inc., as Tenant       By:   LOGO
[g795852ex10_1pg082d.jpg]        

 

        Name:   DAVID MCDONALD         Title:   Chief Financial Officer Witness:
        LOGO [g795852ex10_1pg082b.jpg]         Name:   MEI M. GONG        
Title:   Executive Assistant        

 

59



--------------------------------------------------------------------------------

ARTICLE 52

RULES AND REGULATIONS

MADE A PART OF THIS LEASE

1. No animals, birds, bicycles or vehicles shall be brought into or kept in the
Premises. The Premises shall not be used for manufacturing or commercial
repairing or for sale or display of merchandise or as a lodging place, or for
any immoral or illegal purpose, nor shall the Premises be used for a public
stenographer or typist; barber or beauty shop; telephone, secretarial or
messenger service; employment, travel or tourist agency; school or classroom;
commercial document reproduction; or for any business other than specifically
provided for in Tenant’s lease. Tenant shall not cause or permit in the Premises
any disturbing noises which may interfere with occupants of this or neighboring
Buildings, any cooking or objectionable odors, or any nuisance of any kind, or
any inflammable or explosive fluid, chemical or substance. Canvassing,
soliciting and peddling in the Building are prohibited, and each tenant shall
cooperate so as to prevent the same.

2. The toilet rooms and other water apparatus shall not be used for any purposes
other than those for which they were constructed, and no sweepings, rags, ink,
chemicals or other unsuitable substances shall be thrown therein. Tenant shall
not place anything out of doors, windows or skylights, or into hallways,
stairways or elevators, nor place food or objects on outside window sills.
Tenant shall not obstruct or cover the halls, stairways and elevators, or use
them for any purpose other than ingress and egress to or from Tenant’s Premises,
nor shall skylights, windows, doors and transoms that reflect or admit light
into the Building be covered or obstructed in any way. All drapes and blinds
installed by Tenant on any exterior window of the Premises shall conform in
style and color to the Building standard.

3. Tenant shall not place a load upon any floor of the Premises in excess of the
load per square foot which such floor was designed to carry and which is allowed
by law. Landlord reserves the right to prescribe the weight and position of all
safes, file cabinets and filing equipment in the Premises. Business machines and
mechanical equipment shall be placed and maintained by Tenant, at Tenant’s
expense, only with Landlord’s consent and in settings approved by Landlord to
control weight, vibration, noise and annoyance. Smoking or carrying lighted
cigars, pipes or cigarettes in the elevators of the Building is prohibited.

4. Tenant shall not move any heavy or bulky materials into or out of the
Building or make or receive large deliveries of goods, furnishings, equipment or
other items without Landlord’s prior written consent, and then only during such
hours and in such manner as Landlord shall approve and in accordance with
Landlord’s rules and regulations pertaining thereto. If any material or
equipment requires special handling, Tenant shall employ only persons holding a
Master Rigger’s License to do such work, and all such work shall comply with all
legal requirements. Landlord reserves the right to inspect all freight to be
brought into the Building, and to exclude any freight which violates any rule,
regulation or other provision of this Lease.

 

60



--------------------------------------------------------------------------------

5. No sign, advertisement, notice or thing shall be inscribed, painted or
affixed on any part of the Building, without the prior written consent of
Landlord. Landlord may remove anything installed in violation of this provision,
and Tenant shall pay the cost of such removal and any restoration costs.
Interior signs on doors and directories shall be inscribed or affixed by
Landlord at Tenant’s expense. Landlord shall control the color, size, style and
location of all signs, advertisements and notices. No advertising of any kind by
Tenant shall refer to the Building, unless first approved in writing by
Landlord.

6. No article shall be fastened to, or holes drilled or nails or screws driven
into, the ceilings, walls, doors or other portions of the Premises, nor shall
any part of the Premises be painted, papered or otherwise covered, or in any way
marked or broken, without the prior written consent of Landlord.

7. No existing locks shall be changed, nor shall any additional locks or bolts
of any kind be placed upon any door or window by Tenant, without the prior
written consent of Landlord, Two (2) sets of keys to all exterior and interior
locks shall be furnished to Landlord. At the termination of this Lease, Tenant
shall deliver to Landlord all keys for any portion of the Premises or Building.
Before leaving the Premises at any time, Tenant shall close all windows and
close and lock all doors.

8. No Tenant shall purchase or obtain for use in the Premises any spring water,
ice, towels, food, bootblacking, barbering or other such service furnished by
any company or person not approved by Landlord such approval not to be
unreasonably withheld. Any necessary exterminating work in the Premises shall be
done at Tenant’s expense, at such times, in such manner and by such company as
Landlord shall reasonably require upon notice given reasonably in advance (which
notice may be oral) to Tenant. Landlord reserves the right to exclude from the
Building, from 6:00 p.m. to 8:00 a.m., and at all hours on Sunday and legal
holidays, all persons who do not present a pass to the Building signed by
Landlord. Landlord will furnish passes to all persons reasonably designated by
Tenant. Tenant shall be responsible for the acts of all persons to whom passes
are issued at Tenant’s request.

9. Whenever Tenant shall submit to Landlord any plan, agreement or other
document for Landlord’s consent or approval, Tenant agrees to pay Landlord as
Additional Rent, on demand, an administrative fee equal to the sum of the
reasonable fees of any architect, engineer or attorney employed by Landlord to
review said plan, agreement or document and Landlord’s administrative costs for
same.

10. The use in the Premises of auxiliary heating devices, such as portable
electric heaters, heat lamps or other devices whose principal function at the
time of operation is to produce space heating, is prohibited.

11. Tenant shall keep all doors from the hallway to the Premises closed at all
times except for use during ingress to and egress from the Premises. Tenant
acknowledges that a violation of the terms of this paragraph may also constitute
a violation of codes, rules or regulations of governmental authorities having or
asserting jurisdiction over the Premises, and Tenant agrees to indemnify
Landlord from any fines, penalties, claims, action or increase in fire insurance
rates which might result from Tenant’s violation of the terms of this paragraph.

 

61



--------------------------------------------------------------------------------

12. Tenant shall be permitted to maintain an “in-house” messenger or delivery
service within the Premises, provided that Tenant shall require that any
messengers in its employ affix identification to the breast pocket of their
outer garment, which shall bear the following information: name of Tenant, name
of employee and photograph of the employee. Messengers in Tenant’s employ shall
display such identification at all time. In the event that Tenant or any agent,
servant or employee of Tenant, violates the terms of this paragraph, Landlord
shall be entitled to terminate Tenant’s permission to maintain within the
Premises in-house messenger or delivery service upon written notice to Tenant.

13. Tenant will be entitled to three (3) listings on the Building lobby
directory board, without charge. Any additional directory listing (if space is
available), or any change in a prior listing, with the exception of a deletion,
will be subject to a fourteen ($14.00) dollar service charge, payable as
Additional Rent.

14. In case of any conflict or inconsistency between any provisions of this
Lease and any of the rules and regulations as originally or as hereafter
adopted, the provisions of this Lease shall control.

 

62



--------------------------------------------------------------------------------

 

LOGO [g795852ex10_1pg086.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

FIXED ANNUAL RENT

For purposes of this Exhibit, the term “Lease Year 1” shall mean the period from
the Commencement Date through (i) the last day of the month during which the
first (1st) year anniversary of the Commencement Date occurs, or (ii) in the
event that the Commencement Date occurs on the first (1st) day of the month, the
day immediately preceding the first (1st) year anniversary of the Commencement
Date, and each succeeding “Lease Year” shall mean each successive twelve
(12) month period following Lease Year 1 through and including the Expiration
Date.

 

  (i) For Lease Years 1, 2, 3 and the first half of Lease Year 4, the sum of
Four Hundred Fifty Seven Thousand Three Hundred Thirty Seven and 00/100
($457,337.00) Dollars per annum ($38,111.42 per month); and

 

  (ii) For the second half of Lease Year 4 through the Expiration Date, the sum
of Four Hundred Ninety One Thousand Eight Hundred Fifty Three and 00/100
($491,853.00) Dollars per annum ($40,987.75 per month).



--------------------------------------------------------------------------------

EXHIBIT C

LANDLORD’S WORK

Landlord shall:

 

  (i) perform the work set forth on the floor, office front elevation, finish,
power/telephone and reflected ceiling plans prepared by Loffredo Brooks
Architects P.C. dated January 28, 2009 and annexed hereto as Schedule I
(collectively, “Plans”) in the Premises in a building standard manner using
building standard materials as indicated on the Plans;

 

  (ii) paint Premises as indicated on the Plans;

 

  (iii) furnish and install new building carpet throughout the Premises as
indicated on the Plans; and

 

  (iv) the existing supplemental HVAC system (together with the ducts, dampers,
registers, grilles and appurtenances, if any, which are located in the Premises
and are utilized by Tenant in connection with such existing supplement system,
being, collectively, the “Existing Supplemental HVAC Equipment”) currently in
the Premises to remain in the Premises. The Existing Supplemental HVAC Equipment
is being delivered to Tenant “as is”, with no warranty or representation
whatsoever by Landlord, except that such system will be in good working order on
the Commencement Date. Landlord shall have no liability in the event the
Existing Supplemental HVAC Equipment malfunctions or does not operate after the
Commencement Date, and Landlord shall have no obligation to maintain, repair or
replace the Existing Supplemental HVAC Equipment, such maintenance, repair and
replacement to be the responsibility of Tenant, and at Tenant’s sole cost and
expense.



--------------------------------------------------------------------------------

 

LOGO [g795852ex10_1pg089.jpg]



--------------------------------------------------------------------------------

 

LOGO [g795852ex10_1pg090.jpg]



--------------------------------------------------------------------------------

LOGO [g795852ex10_1pg091.jpg]



--------------------------------------------------------------------------------

 

LOGO [g795852ex10_1pg092.jpg]



--------------------------------------------------------------------------------

 

LOGO [g795852ex10_1pg093.jpg]



--------------------------------------------------------------------------------

EXHIBIT D

CLEANING SPECIFICATIONS

 

A) GENERAL CLEANING – NIGHTLY

 

•   Dust sweep all stone, ceramic tile, marble terrazzo, asphalt tile, linoleum,
rubber, vinyl and other types of flooring

 

•   Carpet sweep all carpets and rugs four (4) times per week

 

•   Vacuum clean all carpets and rugs, once (1) per week

 

•   Police all private stairways and keep in clean condition

 

•   Empty and clean all wastepaper baskets, ash trays and receptacles; damp dust
as necessary

 

•   Clean all cigarette urns and replace sand or water as necessary

 

•   Remove all normal wastepaper and tenant rubbish to a designated area in the
premises. (Excluding cafeteria waste, bulk materials, and all special materials
such as old desks, furniture, etc.)

 

•   Dust all furniture, and window sills as necessary

 

•   Dust clean all glass furniture tops

 

•   Dust all chair rails, trim and similar objects as necessary

 

•   Dust all baseboards as necessary

 

•   Wash clean all water fountains

 

•   Keep locker and service closets in clean and orderly condition

 

B) LAVATORIES – NIGHTLY (EXCLUDING PRIVATE & EXECUTIVE LAVATORIES)

 

•   Sweep and mop all flooring

 

•   Wipe clean all mirrors, powder shelves and brightwork, including
flushometers, piping toilet seat hinges

 

•   Wash and disinfect all basin, bowls and urinals

 

•   Wash both sides of all toilet seats

 

•   Dust all partitions, tile walls, dispensers and receptacles



--------------------------------------------------------------------------------

•   Empty and clean paper towel and sanitary disposal receptacles

 

•   Fill toilet tissue holders, soap dispensers and towel dispensers; materials
to be furnished by Landlord

 

•   Remove all wastepaper and refuse to designated area in the premises

 

C) LAVATORIES – PERIODIC CLEANING (EXCLUDES PRIVATE & EXECUTIVE LAVATORIES

 

•   Machine scrub flooring as necessary

 

•   Wash all partitions, tile walls, and enamel surfaces periodically, using
proper disinfectant when necessary

 

D) DAY SERVICES – DUTIES OF THE DAY PORTERS

 

•   Police ladies’ restrooms and lavatories, keeping them in clean condition

 

•   Fill toilet dispensers; materials to be furnished by Landlord

 

•   Fill sanitary napkin dispensers; materials to be furnished by Landlord

 

E) SCHEDULE OF CLEANING

 

•   Upon completion of the nightly chores, all lights shall be turned off,
windows closed, doors locked and offices left in a neat and orderly condition

 

•   All day, nightly and periodic cleaning services as listed herein, to be done
five nights each week, Monday through Friday, except Union and Legal Holidays

 

•   All windows from the 2nd floor to the roof will be cleaned inside out
quarterly, weather permitting



--------------------------------------------------------------------------------

EXHIBIT E

FORM STANDBY LETTER OF CREDIT

Date:

Beneficiary:

[Landlord]

c/o SL Green Realty Corporation

420 Lexington Avenue

New York, NY 10170

Letter of Credit No.

Gentlemen:

By order of our client, [Tenant Name and Address], we hereby establish our
irrevocable, unconditional Standby Letter of Credit No.          in your favor
for an amount not to exceed in aggregate USD $         effective immediately and
expiring at our office located at                                          , New
York, New York                      with at the close of business on
                    .

Funds hereunder are available to you or your transferee against presentation of
your sight draft(s), drawn on us, mentioning thereon this Letter of Credit
Number                     , which may be executed on your behalf by your agent
or on behalf of your transferee(s) by its agent(s), without presentation of any
other documents, statements or authorizations.

This Letter of Credit shall be deemed automatically extended, without amendment,
for additional period(s) of one (1) year from the current expiration date hereof
and each successive expiration date, the last renewal of which shall be for a
term set to expire not earlier than [the date occurring ninety (90) days
following the Expiration Date of the term of the Lease], unless we notify you
not less than sixty (60) days prior to then applicable expiration date hereof
that we elect not to consider this Letter of Credit renewed for such additional
period(s). In order to be effective, any such notice of non-renewal must be sent
by registered mail (return receipt requested) (i) to you at the above address
and (ii) simultaneously to the “Leasing Counsel”, SL Green Realty Corporation,
420 Lexington Avenue, New York, NY 10170, (or to such other addresses as you or
your transferee(s) shall designate in writing).

This Letter of Credit is transferable and may be transferred in its entirety,
but not in part, and may be successively transferred by you or any transferee
hereunder to a successor transferee(s) upon execution and delivery to us of the
transfer form annexed hereto. All transfer fees shall be payable by our client.



--------------------------------------------------------------------------------

We hereby agree with drawers, endorsers, and all bona fide holders that drafts
drawn under and in compliance with the terms hereof will be duly honored upon
presentation to us at our office located at [New York, New York].

Except as otherwise expressly stated herein, this Letter of Credit is subject to
the Uniform Customs and Practice (“UCP”) for Documentary Credits, (1993
Revision), International Chamber of Commerce, Publication No. 500.

 

Very truly yours,

[NAME OF BANK]

BY:  

 

AUTHORIZED SIGNATURE

New York, NY

Date:  

 



--------------------------------------------------------------------------------

 

LOGO [g795852ex10_1pg098.jpg]



--------------------------------------------------------------------------------

EXHIBIT G

Option Space

 

Suite

  

Area

  

Tenant’s Proportionate Share

  

Lease Expiration Date

3500    8,629 rsf    1.341% for purposes of computing tax escalation; 1.367% for
purposes of computing operating expense escalation    November 30, 2016



--------------------------------------------------------------------------------

LEASE MODIFICATION, EXTENSION AND ADDITIONAL SPACE AGREEMENT

LEASE MODIFICATION, EXTENSION AND ADDITIONAL SPACE AGREEMENT (this “Agreement”)
dated as of the 27 day of September, 2010 between SLG 810 Seventh Lessee LLC,
having an office c/o SL Green Realty Corp., 420 Lexington Avenue, New York, New
York (hereinafter referred to as “Landlord”) and Delcath Systems, Inc., having
an office at 810 Seventh Avenue, New York, New York (hereinafter referred to as
“Tenant”).

WITNESSETH:

WHEREAS, Landlord, as landlord, and Tenant, as tenant, entered into that certain
agreement of lease (the “Original Lease”) dated as of February 5, 2010 covering
a certain rentable portion of the thirty fifth (35th) floor, designated as Suite
3505 (the “Original Premises”), in that building known as and located at 810
Seventh Avenue, New York, New York (the “Building”), as more particularly
described in said Original Lease, under the terms and conditions contained
therein, for a term scheduled to expire on September 30, 2017 (the “Expiration
Date”); and

WHEREAS, Tenant wishes to, (i) extend the term of the Lease, as modified by this
Agreement, for an additional term of approximately three (3) years and one
(1) month (the “Extended Term”) to commence as of October 1, 2017 (the “Extended
Term Commencement Date”) and to expire on Extended Term Expiration Date (as
hereinafter defined) and (ii) in lieu of exercising its rights under Article 51
of the Lease, add to the Original Premises the balance of the rentable portion
of the thirty fifth (35th) floor of the Building, designated as Suite 3500,
approximately as indicated on the floor plan annexed hereto and made a part
hereof as “Exhibit A”, the deemed rentable square foot area of which Tenant
acknowledges and agrees solely for purposes of this Agreement shall be 8,691
rentable square feet (the “Additional Space”) for the Additional Space Term (as
hereinafter defined); and

WHEREAS, subject to and in accordance with the terms, covenants and conditions
of this Agreement, Landlord has agreed to permit Tenant to (i) extend the term
of the Lease for the period of the Extended Term and (ii) add the Additional
Space to the Original Premises for the period of the Additional Space Term; and

WHEREAS, Tenant and Landlord wish to modify the Original Lease as set forth
below, and the Original Lease, as so modified by this Agreement, is hereinafter
referred to as the “Lease”. Terms used in this Agreement and not otherwise
defined herein shall have the respective meanings ascribed thereto in the
Original Lease.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:



--------------------------------------------------------------------------------

LEASE MODIFICATION, EXTENSION AND ADDITIONAL SPACE AGREEMENT

LEASE MODIFICATION, EXTENSION AND ADDITIONAL SPACE AGREEMENT (this “Agreement”)
dated as of the 22 day of September, 2010 between SLG 810 Seventh Lessee LLC,
having an office c/o SL Green Realty Corp., 420 Lexington Avenue, New York, New
York (hereinafter referred to as “Landlord”) and Delcath Systems, Inc., having
an office at 810 Seventh Avenue, New York, New York (hereinafter referred to as
“Tenant”).

WITNESSETH:

WHEREAS, Landlord, as landlord, and Tenant, as tenant, entered into that certain
agreement of lease (the “Original Lease”) dated as of February 5, 2010 covering
a certain rentable portion of the thirty fifth (35th) floor, designated as Suite
3505 (the “Original Premises”), in that building known as and located at 810
Seventh Avenue, New York, New York (the “Building”), as more particularly
described in said Original Lease, under the terms and conditions contained
therein, for a term scheduled to expire on September 30, 2017 (the “Expiration
Date”); and

WHEREAS, Tenant wishes to, (i) extend the term of the Lease, as modified by this
Agreement, for an additional term of approximately three (3) years and one
(1) month (the “Extended Term”) to commence as of October 1, 2017 (the “Extended
Term Commencement Date”) and to expire on Extended Term Expiration Date (as
hereinafter defined) and (ii) in lieu of exercising its rights under Article 51
of the Lease, add to the Original Premises the balance of the rentable portion
of the thirty fifth (35th) floor of the Building, designated as Suite 3500,
approximately as indicated on the floor plan annexed hereto and made a part
hereof as “Exhibit A”, the deemed rentable square foot area of which Tenant
acknowledges and agrees solely for purposes of this Agreement shall be 8,691
rentable square feet (the “Additional Space”) for the Additional Space Term (as
hereinafter defined); and

WHEREAS, subject to and in accordance with the terms, covenants and conditions
of this Agreement, Landlord has agreed to permit Tenant to (i) extend the term
of the Lease for the period of the Extended Term and (ii) add the Additional
Space to the Original Premises for the period of the Additional Space Term; and

WHEREAS, Tenant and Landlord wish to modify the Original Lease as set forth
below, and the Original Lease, as so modified by this Agreement, is hereinafter
referred to as the “Lease”. Terms used in this Agreement and not otherwise
defined herein shall have the respective meanings ascribed thereto in the
Original Lease.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:



--------------------------------------------------------------------------------

  1. Term.

The term of the Lease for the Original Premises shall be extended under the same
terms, covenants and conditions contained in the Original Lease, except to the
extent specifically modified by this Agreement, so that the term of the Lease
shall expire on the Extended Term Expiration Date or on such earlier date upon
which the term of the Lease shall expire, be canceled or terminated pursuant to
any of the conditions or covenants of the Lease or pursuant to law.

 

  2. Additional Space.

The Additional Space shall be added to the Original Premises under all the
applicable terms and conditions of the Original Lease, except as modified
herein, for a term (the “Additional Space Term”) which shall commence on the
date (the “A.S. Commencement Date”) which shall be the earlier of:

 

  (a) the date upon which Landlord’s Work (as hereinafter defined) is deemed to
be substantially completed, or

 

  (b) the date Tenant or anyone claiming by, under or through Tenant first shall
occupy any part of the Additional Space (excluding the existing conference room
located therein (the “Conference Room”)) for the conduct of Tenant’s business,

and shall end on the last day of the second (2nd) calendar month following the
month in which the tenth (10th) anniversary of the A. S. Commencement Date
occurs or in the event that the A.S. Commencement Date occurs on the first
(1st) day of the month, the day immediately preceding the second (2nd) calendar
month following which the tenth (10th) anniversary of the A.S. Commencement Date
(the “Extended Term Expiration Date”), or on such earlier date upon which the
term of the Lease shall expire, be canceled or terminated pursuant to any of the
conditions or covenants of the Lease or pursuant to law. As soon as the A.S.
Commencement Date and Extended Term Expiration Date are known, Landlord and
Tenant shall execute a memorandum prepared by Landlord confirming the same
within ten (10) days of written demand therefor, but any failure to execute such
a memorandum shall not affect such dates as determined by Landlord. (The
“Premises,” as such term is defined in the Original Lease, shall consist of the
Additional Space and the Original Premises from and after the A.S. Commencement
Date).

 

  3. Condition of the Premises.

3.01 (a) The parties acknowledge that Tenant is currently in occupancy of the
Original Premises, has inspected the same and the Building and is fully familiar
with the physical condition thereof and Tenant agrees to accept the Original
Premises at the Extended Term Commencement Date in its then “as is” condition.
Tenant acknowledges and agrees that Landlord shall have no obligation to do any
work in or to the Original Premises in order to make it suitable and ready for
continued occupancy and use by Tenant.

 

2



--------------------------------------------------------------------------------

(b) Tenant acknowledges and agrees that: (i) it has inspected the Additional
Space, is fully familiar with the physical condition thereof and agrees to
accept possession of the Additional Space in its then “as-is” condition as of
the A.S. Commencement Date and (ii) Landlord shall have no obligation to do any
work in or to the Additional Space in order to make it suitable and ready for
occupancy and use by Tenant, except to the extent expressly provided for in this
Article 3.

3.02 Landlord shall perform Landlord’s Work (as hereinafter defined) at its sole
cost and expense provided, however, that Tenant shall pay to Landlord the sum of
$10,000.00 towards the cost of such work upon execution of this Agreement.
Landlord shall perform the work set forth on the plans annexed hereto and made a
part hereof as Exhibit B (“Landlord’s Work”) in a building standard manner using
building standard materials in compliance with all Applicable Laws with
reasonable dispatch, subject to delay by causes beyond Landlord’s control or by
the action or inaction of Tenant; provided, however, that Tenant acknowledges
and agrees that (a) Landlord’s Work will be performed during normal business
hours (unless Landlord, in its sole discretion, elects otherwise) while Tenant
remains in occupancy of the Original Premises and such work shall not constitute
an eviction of Tenant in whole or in part, constructive or actual, and shall not
be a ground for any abatement of rent and shall not impose liability on Landlord
by reason of any inconvenience, injury to Tenant’s business or otherwise, (b) in
order to facilitate the performance by Landlord of Landlord’s Work without delay
and/or additional expense to Landlord, Tenant shall promptly upon Landlord
request and at Tenant’s sole cost and expense relocate to other areas of the
Original Premises all materials, personalty, furnishings, personal property,
fixtures, trade fixtures and equipment presently located in the Conference Room
as reasonably designated by Landlord, (c) until the completion of Landlord’s
Work, Landlord, and/or its designated agents, shall be permitted to access the
Original Premises and take all materials and equipment into the Original
Premises that may be required for the performance of any portion of Landlord’s
Work, and (d) Landlord, and/or its designated agents, shall perform Landlord’s
Work in reasonable coordination with any work being performed in the Original
Premises by or on behalf of Tenant; provided, however, that Tenant and/or
Tenant’s designees shall not interfere with or delay the performance of
Landlord’s Work or increase the cost for Landlord, and/or its designated agents,
to perform the same. Tenant acknowledges and agrees that the performance of
Landlord’s Work is expressly conditioned upon compliance by Tenant with all the
terms and conditions of the Lease, including payment of Rent.

3.03 Any changes in or additions to Landlord’s Work, which shall be (a)
requested by Tenant or Tenant’s designated agents, (b) consented to by Landlord,
and (c) made by Landlord, or its agents, shall be paid for by Tenant promptly
when billed at the net additional out of pocket cost to Landlord plus 5% for
overhead. Any further changes in or additions to the Additional Space after
Landlord’s Work has been completed, which shall be (a) requested by Tenant or
Tenant’s designated agents,

 

3



--------------------------------------------------------------------------------

(b) consented to by Landlord and (c) made by Landlord, shall be paid for by
Tenant promptly when billed at cost plus 1 1⁄4% for insurance, 5% for overhead
and 5% for general conditions. In the event of the failure of Tenant so to pay
for said changes or additions, Landlord at its option may consider the cost
thereof, plus the above percentages, as Additional Rent payable by Tenant and
collectible as such hereunder, as part of the rent for the next ensuing months.

3.04 If Landlord shall be unable to give possession of the Additional Space on
or before the A.S. Commencement Date because of the retention of possession of
any occupant thereof, alteration or construction work, or for any other reason,
Landlord shall not be subject to any liability for such failure. In such event,
this Agreement shall stay in full force and effect, without extension of the
Additional Space Term. However, the Rent payable hereunder with respect to the
Additional Space shall not commence until the Additional Space is available for
occupancy by Tenant. The provisions of this Article are intended to constitute
an “express provision to the contrary” within the meaning of Section 223(a), New
York Real Property Law.

3.05 Landlord’s Work shall be deemed to be substantially completed
notwithstanding that (i) minor or non-material details of construction,
mechanical adjustment or decoration remain to be performed which do not
materially interfere with Tenant’s use of the Additional Space for the conduct
of Tenant’s business (collectively, the “Punch List Items”) or (ii) a portion of
Landlord’s Work is incomplete because construction scheduling requires that such
work be done after incomplete finishing or after other work to be done by or on
behalf of Tenant is completed, provided that Tenant may use the Additional Space
for its intended purpose hereunder without material interference as a result of
such incomplete work. Landlord hereby agrees that within thirty (30) days after
Landlord’s receipt of a written notice from Tenant identifying any purported
Punch List Items that require Landlord’s completion, Landlord shall complete
said Punch List Items.

3.06 Prior to the A.S. Commencement Date, Tenant shall be permitted access to
and use of the Conference Room solely for the purpose of conducting meetings,
provided that such access and use by Tenant shall not interfere with or delay
the performance by Landlord of Landlord’s Work (or increase the cost to Landlord
to perform the same). Such access and use shall be subject to, and in accordance
with, all the terms, covenants and conditions of the Lease including, without
limitation, the provisions of Articles 8 and 43 thereof. In addition Tenant
acknowledges and agrees that (a) Landlord’s Work will be performed during
Tenant’s use of the Conference Room during normal business hours (unless
Landlord, in its sole discretion, elects otherwise) and that such work shall not
constitute an eviction of Tenant in whole or in part, constructive or actual,
and shall not be a ground for any abatement of rent and shall not impose
liability on Landlord by reason of any inconvenience, injury to Tenant’s
business or otherwise, (b) in order to facilitate the performance by Landlord of
Landlord’s Work without delay and/or additional expense to Landlord, Tenant
shall promptly upon request and at its sole cost and expense relocate to other
areas of Conference Room all materials, personalty, furnishings, personal
property, fixtures, trade fixtures and equipment

 

4



--------------------------------------------------------------------------------

presently located therein as reasonably designated by Landlord, and (c) until
the completion of Landlord’s Work, Landlord, and/or its designated agents, shall
be permitted to access the Conference Room and take all materials and equipment
into the Conference Room that may be required for the performance of any portion
of Landlord’s Work.

 

  4. Fixed Annual Rent, Escalations, and Additional Security for the Additional
Space.

4.01 For purposes of this Section, the term “Lease Year 1” shall mean the period
from the A.S. Commencement Date through (i) the last day of the month during
which the first (1st) annual anniversary of the A.S. Commencement Date occurs,
or (ii) in the event that the A.S. Commencement Date occurs on the first
(1st) day of the month, the day immediately preceding the first (1st) annual
anniversary of the A.S. Commencement Date, and each succeeding “Lease Year”
shall mean each successive twelve (12) month period following Lease Year 1
through and including the Extended Term Expiration Date. Tenant shall pay Fixed
Annual Rent (excluding electric) for the Additional Space (exclusive of
electricity charges) from the A.S. Commencement Date through the Extended Term
Expiration Date at the following rates:

 

  (a) For Lease Years 1 though 5, the sum of Five Hundred Four Thousand Seventy
Eight and 00/100 Dollars ($504,078.00) per annum payable in equal monthly
installments of Forty Two Thousand Six and 50/100 Dollars ($42,006.50); and

 

  (b) For Lease Years 6 through 11, the sum of Five Hundred Forty Seven Thousand
Five Hundred Thirty Three and 00/100 Dollars ($547,533.00) per annum payable in
equal monthly installments of Forty Five Thousand Six Hundred Twenty Seven and
75/100 Dollars ($45,627.75).

4.02 Subject to the provisions hereof, if and so long as Tenant is not in
default under the Lease, the first two (2) monthly installment(s) of Fixed
Annual Rent (without electricity) accruing under this Agreement in respect of
the Additional Space shall be abated by the sum of $42,006.50 per month (for a
total abatement of $84,013.00).

4.03 In addition to the payment of Fixed Annual Rent as hereinabove provided,
Tenant shall pay Additional Rent for the Additional Space effective as of the
A.S. Commencement Date in accordance with all applicable provisions of the
Original Lease as the same applies to the Original Premises; provided however,
that as of the A.S. Commencement Date: (i) for purposes of Article 32.01(a) of
the Lease, the phrase “8,629 square feet” shall be increased by “8,691 square
feet” (so that the total square footage of the Premises shall be deemed to be
17,320 square feet), (ii) the term “Tenant’s Share,” as such term is defined in
Article 32.01(b)(i), of the Lease, shall be increased by 1.350%, solely with
respect to the Additional Space (so that the total Tenant’s Share for the
Premises shall be 2.691%), (iii) for purposes of Article 49.02 of the Lease, the
phrase “8,629 square feet” shall be increased by “8,691 square feet” (so that
the total square

 

5



--------------------------------------------------------------------------------

footage of the Premises shall be deemed to be 17,320 square feet) and (iv) the
term “Percentage,” as such term is defined in Article 49.02(ii) of the Lease,
shall be increased by 1.377%, solely with respect to the Additional Space (so
that the total Percentage for the Premises shall be 2.744%).

4.04 (a) Upon execution of this Agreement, Tenant shall deposit with Landlord
the sum of $462,071.50 as additional security for the performance of Tenant’s
obligations accruing under the Lease, as modified by this Agreement (the
“Additional Space Security”). The Additional Space Security shall be held and
applied by Landlord in accordance with the provision of Article 31 of the Lease.
Landlord and Tenant acknowledge and agree that Landlord is currently holding a
letter of credit in the amount of $419,225.58 (the “Existing L/C”). In lieu of a
cash deposit, on or before execution of this Agreement, Tenant shall be
permitted to deliver to Landlord as and for the Additional Security a clean,
irrevocable and unconditional amendment to the Existing L/C, which shall comply
and conform in all material respects to the Existing L/C, increasing the amount
of the Existing L/C by the amount of the Additional Space Security, such that
the total amount of security held by Landlord under the Lease shall be
$881,297.08.

(b) Notwithstanding anything contained herein or in the Lease to the contrary,
Landlord shall reduce the amount of Additional Space Security required to be
maintained by Tenant under Section 4.04(a) of this Agreement (held and applied
by Landlord in accordance with the provision of Article 31 of the Lease) by the
sum of $210,032.50 (the “Partial Additional Space Security Refund”) to the sum
of $252,039.00 provided that: (i) Tenant is not in default of the Lease on the
Additional Space Security Reduction Date; (ii) the Tenant first named herein
(the “Named Tenant”) or a Related Entity is the Tenant under the Lease at the
time of the Additional Premises Security Reduction Date (as hereinafter
defined); (iii) Tenant has obtained approval from the US Food and Drug
Administration for Tenant’s Percutaneous Hepatic Perfusion technology; and (iv)
Tenant (x) has a net worth and ratio of current assets to current liabilities
(exclusive of good will), as certified by a reputable unaffiliated certified
public accountant calculated in accordance with generally accepted accounting
principles, consistently applied, greater than $20,000,000.00, as so certified,
and (y) has net operating losses in the most recent consecutive twelve (12)
month period, as certified by a reputable unaffiliated certified public
accountant in accordance with generally accepted accounting principles,
consistently applied, of no greater than $0.00, as so certified, for the fiscal
year prior to the date Tenant requests such refund and as of the date Tenant
requests such refund. (The date on which all conditions set forth in subsections
(i), (ii), (iii) and (iv) above shall be satisfied, shall be referred to as the
“Additional Space Security Reduction Date”; provided, however, that the
Additional Space Security Reduction Date shall not occur prior the second (2nd)
calendar month following the third (3rd) anniversary of the A.S. Commencement
Date.) In the event that Tenant is entitled to a reduction of security in
accordance with the provisions of this Section 4.04(b), Landlord shall, within
thirty (30) days following request by Tenant, which request shall, include
evidence reasonably satisfactory to Landlord that all conditions set forth in
subsections (i), (ii), (iii) and (iv) above shall be satisfied, execute an
appropriate amendment to any letter of credit held by Landlord to confirm such
reduction or, in the event that a cash security deposit is held by

 

6



--------------------------------------------------------------------------------

Landlord, at Landlord’s election, refund to Tenant the Partial Additional Space
Security Refund by either issuing a check or credit against the next
installments of Fixed Annual Rent and Additional Rent accruing hereunder from
and after the Additional Space Security Reduction Date.

(c) Notwithstanding anything contained herein or in Section 31.02 of the Lease
to the contrary, Landlord and Tenant hereby acknowledge and agree that: (i) the
Partial Additional Space Security Refund set forth in Section 4.04(b) of this
Agreement, shall be in addition to (and not in lieu of) the Partial Security
Refunds set forth in Section 31.02 of the Lease, (ii) references to the sum of
the Security remaining after the Partial Security Refunds set forth in
Section 31.02 of the Lease shall mean and exclude the amount of the Additional
Space Security, and (iii) references to the sum of the Additional Space Security
remaining after the Partial Additional Space Security Refund shall mean and
exclude the amount of the Security set forth in Article 31 of the Lease, it
being the intent of the parties hereto that the amount of the Security set forth
in Article 31 of the Lease and the Additional Space Security shall constitute
total amount of security held by Landlord under the Lease but the amount of the
Security set forth in Article 31 of the Lease and the Additional Space Security
shall be subject to separate security reduction provisions.

 

  5. Fixed Annual Rent and Escalations for the Original Premises.

5.01 Tenant shall pay Fixed Annual Rent (excluding electric) for the Original
Premises from the Extended Term Commencement Date through the Extended Term
Expiration Date at the following rates:

 

  (a) Five Hundred Forty Three Thousand Six Hundred Twenty Seven and 00/100
Dollars ($543,627.00) per annum payable in equal monthly installments of Forty
Five Thousand Three Hundred Two and 25/100 Dollars ($45,302.25) for the period
from the Extended Term Commencement Date through the Extended Term Expiration
Date.

5.02 In addition to the payment of Fixed Annual Rent for the Original Premises
as hereinabove provided, Tenant shall continue to pay additional rent,
escalations and other charges for the Original Premises from the Extended Term
Commencement Date through the Extended Term Expiration Date at the rates and
under the conditions set forth in the Lease.

 

  6. Electric Service.

Tenant acknowledges and agrees that electric service shall be supplied to the
Additional Space as of the A.S. Commencement Date, and to the Premises as of the
Extended Term Commencement Date, on a “submetered basis” in accordance with the
provisions of Article 41 of the Lease. Tenant acknowledges and agrees that all
repairs to and maintenance of the submeters located in the Premises shall be
performed by Tenant at its sole cost and expense.

 

7



--------------------------------------------------------------------------------

  7. Air Conditioning.

Tenant acknowledges and agrees that air-conditioning service shall be supplied
to the Additional Space as of the A.S. Commencement Date, and to the Premises,
as of the Extended Term Commencement Date, in accordance with the provisions of
Article 35 of the Original Lease.

 

  8. Extension Option.

Article 50 of the Lease (“Extension Option”) shall be deemed not to apply to the
Additional Space and Tenant shall not have the right to extend the term of the
Lease in respect of only the Additional Space or only the Original Premises
pursuant to the provisions of Article 50 of the Lease. Notwithstanding the
foregoing, Named Tenant’s Extension Right set forth in Article 50 of the Lease
shall be deemed to be and is hereby modified: (i) to apply to the Additional
Space and the Original Premises as a single unit only (i.e., Tenant may exercise
the extension of term option contained therein only as to both the Original
Premises and the Additional Space together, and not merely as to the Original
Premises or the Additional Space alone), subject to and in accordance with all
other terms and conditions contained in said Article 50, and (ii) the phrase
“Expiration Date” in each instance where it appears in said Article shall be
deemed to be and is hereby deleted and the phrase “Extended Term Expiration
Date” shall be substituted in its place and stead.

 

  9. Miscellaneous Lease Modifications.

Article 51 of the Lease (“Expansion Option”) shall be deemed to be and is hereby
deleted in its entirety.

 

  10. Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns.

 

  11. Entire Agreement.

The Lease, as modified by this Agreement, represents the entire understanding
between the parties with regard to the matters addressed herein and may only be
modified by written agreement executed by all parties hereto. All prior
understandings or representations between the parties hereto, oral or written,
with regard to the matters addressed herein, other than the Lease, are hereby
merged herein. Tenant acknowledges that neither Landlord nor any representative
or agent of Landlord has made any representation or warranty, express or
implied, as to the physical condition, state of repair, layout, footage or use
of the Additional Space or any matter or thing affecting or relating to the
Additional Space except as specifically set forth in this Agreement. Tenant has
not been induced by and has not relied upon any statement, representation or
agreement, whether express or implied, not specifically set forth in this
Agreement. Landlord shall not be liable or bound in any manner by any oral or
written statement,

 

8



--------------------------------------------------------------------------------

broker’s “set-up,” representation, agreement or information pertaining to the
Additional Space or this Agreement furnished by any real estate broker, agent,
servant, employee or other person, unless specifically set forth herein, and no
rights are or shall be acquired by Tenant by implication or otherwise unless
expressly set forth herein.

 

  12. Effectiveness.

This Agreement shall not be binding upon Landlord and Tenant until executed and
delivered by both Landlord and Tenant.

 

  13. Ratification.

Tenant acknowledges and agrees that the Original Lease has not been modified and
remains in full force and effect, Landlord has not waived any requirement of the
Original Lease, Landlord is not in breach of the Original Lease and Tenant has
no claim for any failure of Landlord to perform its obligations under the
Original Lease.

 

  14. No Brokers/Indemnification.

Each party represents to the other that such party has had no dealings or
negotiations with any broker or agent in connection with the consummation of
this Agreement other than SL Green Leasing LLC and Cassidy Turley (collectively,
the “Brokers”) and each party covenants and agrees to defend, hold harmless and
indemnify the other from and against any and all cost, expense (including
reasonable attorneys’ fees) or liability resulting from the inaccuracy of the
foregoing representation by the applicable party. Landlord shall pay commissions
due the Brokers in connection with this Agreement, if any, pursuant to the terms
of separate agreements between Landlord and each Broker.

 

  15. Miscellaneous.

(a) The captions in this Agreement are for convenience only and are not to be
considered in construing this Agreement.

(b) This Agreement shall be construed without regard to any presumption or other
rule requiring construction against the party causing this Agreement to be
drafted.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9



--------------------------------------------------------------------------------

(c) If any provision of this Agreement or its application to any person or
circumstances is invalid or unenforceable to any extent, the remainder of this
Agreement, or the applicability of such provision to other persons or
circumstances, shall be valid and enforceable to the fullest extent permitted by
law and shall be deemed to be separate from such invalid or unenforceable
provisions and shall continue in full force and effect.

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Agreement as of
the day and year first above written.

 

      SLG 810 Seventh Lessee LLC, as Landlord       By:   LOGO
[g795852ex10_1pg110c.jpg]        

 

        Name:   Steven M. Durels Witness:       Title:   Executive Vice
President,
Director of Leasing and Real Property LOGO [g795852ex10_1pg110a.jpg]        

 

        Name:   LISA MANNING         Title:   Executive Leasing Assistant      
        Delcath Systems, Inc., as Tenant       By:   LOGO
[g795852ex10_1pg110d.jpg]        

 

        Name:   David McDonald Witness:       Title:   EVP, Chief Financial
Officer LOGO [g795852ex10_1pg110b.jpg]        

 

        Name:   Mei Gong         Title:   Executive Assistant        

 

10



--------------------------------------------------------------------------------

 

LOGO [g795852ex10_1pg111.jpg]



--------------------------------------------------------------------------------

 

LOGO [g795852ex10_1pg112.jpg]



--------------------------------------------------------------------------------

 

LOGO [g795852ex10_1pg113.jpg]



--------------------------------------------------------------------------------

 

LOGO [g795852ex10_1pg114.jpg]



--------------------------------------------------------------------------------

 

LOGO [g795852ex10_1pg115.jpg]



--------------------------------------------------------------------------------

 

LOGO [g795852ex10_1pg116.jpg]



--------------------------------------------------------------------------------

LOGO [g795852ex10_1stamp125.jpg]

Form W-9
(Rev. October 2007)
Department of the Treasury Internal Revenue Service Request for Taxpayer
Identification Number and Certification
Give form to the requester. Do not send to the IRS.
Print or type See Specific Instructions on page 2.
Name (as shown on your income tax return)
DELCATH SYSTEMS, INC
Business name, if different from above
Check appropriate box: Individual/Sole proprietor Corporation Partnership Exempt
payee
Limited liability company. Enter the tax classification (D=disregarded entity,
C=corporation, P=partnership)
Other (see instructions)
Address (number, street, and apt. or suite no.)
810 SEVENTH AVE 35FL
Requester’s name and address (optional)
City, state, and ZIP code
NEW YORK, NY 10019
List account number(s) here (optional)
Part I Taxpayer Identification Number (TIN)
Enter your TIN in the appropriate box. The TIN provided must match the name
given on Line 1 to avoid backup withholding. For individuals, this is your
social security number (SSN). However, for a resident alien, sole proprietor, or
disregarded entity, see the Part I instructions on page 3. For other entities,
it is your employer identification number (EIN). If you do not have a number,
see How to get a TIN on page 3.
Social security number
Note. If the account is in more than one name, see the chart on page 4 for
guidelines on whose number to enter.
or
Employer identification number 06 1245881
Part II Certification
Under penalties of perjury, I certify that:
1. The number shown on this form is my correct taxpayer identification number
(or I am waiting for a number to be issued to me), and
2. I am not subject to backup withholding because: (a) I am exempt from backup
withholding, or (b) I have not been notified by the Internal Revenue Service
(IRS) that I am subject to backup withholding as a result of a failure to report
all interest or dividends, or (c) the IRS has notified me that I am no longer
subject to backup withholding, and
3. I am a U.S. citizen or other U.S. person (defined below).
Certification instructions. You must cross out item 2 above if you have been
notified by the IRS that you are currently subject to backup withholding because
you have failed to report all interest and dividends on your tax return. For
real estate transactions, item 2 does not apply. For mortgage interest paid,
acquisition or abandonment of secured property, cancellation of debt,
contributions to an individual retirement arrangement (IRA), and generally,
payments other than interest and dividends, you are not required to sign the
Certification, but you must provide your correct TIN. See the instructions on
page 4.
Sign Here Signature of U.S. person Date 9/17/10
General Instructions
Section references are to the Internal Revenue Code unless otherwise noted.
Purpose of Form
A person who is required to file an information return with the IRS must obtain
your correct taxpayer identification number (TIN) to report, for example, income
paid to you, real estate transactions, mortgage interest you paid, acquisition
or abandonment of secured property, cancellation of debt, or contributions you
made to an IRA.
Use Form W-9 only if you are a U.S. person (including a resident alien), to
provide your correct TIN to the person requesting it (the requester) and, when
applicable, to:
1. Certify that the TIN you are giving is correct (or you are waiting for a
number to be issued),
2. Certify that you are not subject to backup withholding, or
3. Claim exemption from backup withholding if you are a U.S. exempt payee. If
applicable, you are also certifying that as a U.S. person, your allocable share
of any partnership income from a U.S. trade or business is not subject to the
withholding tax on foreign partners’ share of effectively connected income.
Note. If a requester gives you a form other than Form W-9 to request your TIN,
you must use the requester’s form if it is substantially similar to this Form
W-9
Definition of a U.S. person. For federal tax purposes, you are considered a U.S.
person if you are:
An individual who is a U.S. citizen or U.S. resident alien,
A partnership, corporation, company, or association created or organized in the
United States or under the laws of the United States,
An estate (other than a foreign estate), or
A domestic trust (as defined in Regulations section 301.7701-7).
Special rules for partnerships. Partnerships that conduct a trade or business in
the United States are generally required to pay a withholding tax on any foreign
partners’ share of income from such business. Further, in certain cases where a
Form W-9 has not been received, a partnership is required to presume that a
partner is a foreign person, and pay the withholding tax. Therefore, if you are
a U.S. person that is a partner in a partnership conducting a trade or business
in the United States, provide Form W-9 to the partnership to establish your U.S.
status and avoid withholding on your share of partnership income.
The person who gives Form W-9 to the partnership for purposes of establishing
its U.S. status and avoiding withholding on its allocable share of net income
from the partnership conducting a trade or business in the United States is in
the following cases:
The U.S. owner of a disregarded entity and not the entity,
Cat. No. 10231X
Form W-9 (Rev. 10-2007)



--------------------------------------------------------------------------------

SLG 810 SEVENTH LESSEE LLC

c/o SL Green Realty Corp.

420 Lexington Avenue

New York, New York 10170

January 10, 2011

VIA FEDERAL EXPRESS

Delcath Systems, Inc.

810 7th Avenue, 35th floor

New York, New York 10020

 

Re: Lease Modification, Extension and Additional Space Agreement dated as of
September 22, 2010 between SLG 810 Seventh Lessee LLC, as landlord (“Landlord”),
and Delcath Systems, Inc., as tenant (“Tenant”), covering certain space located
on the 35th floor, designed as Suite 3500 (the “Original Premises”), in the
building located at 810 Seventh Avenue, New York, New York (the “Building”),
herein referred to as the “Lease”.

To Whom It May Concern:

Reference is hereby made to the Lease. Terms not otherwise defined herein shall
have the same meanings ascribed to them in the Lease.

This letter shall constitute formal notice to Tenant that Landlord’s Work was
substantially completed on January 10, 2011. Accordingly, notwithstanding
anything to the contrary in the Lease, the parties hereby acknowledge and agree
that: (i) the Additional Space Commencement Date is January 10, 2011, and
(ii) the Extended Term Expiration Date is March 31, 2021.

Kindly confirm your acknowledgement of the foregoing and that an executed
counterpart of this letter sent by portable document (pdf) or by facsimile shall
be binding upon the parties, by executing a counterpart of this letter where
indicated below and returning an executed copy to the attention of Christopher
Gulden via electronic mail at christopher.gulden@slgreen.com or via facsimile at
(212) 216-1787, with the original document to follow by overnight mail to the
above address. Please note that Tenant’s failure to timely execute and return an
executed counterpart of this agreement shall not affect the Commencement Date or
the Expiration Date set forth herein. Thank you for your courtesy.

 

SLG 810 SEVENTH LESSEE LLC, as Landlord By:   LOGO [g795852ex10_1pg118a.jpg]  

 

  Name:   Christopher Gulden   Title:   Vice President

 

ACKNOWLEDGED AND AGREED:
DELCATH SYSTEMS, INC., as Tenant By:   LOGO [g795852ex10_1pg118b.jpg]  

 

  Name:   DAVID MCDONALD   Title:   EVP & CFO

 

cc: Ms. Lisa Manning, SL Green Realty Corp.

Mr. Anthony Citro, SL Green Realty Corp.



--------------------------------------------------------------------------------

EXHIBIT B

Plan of Subleased Premises

See Attached

 

B-1



--------------------------------------------------------------------------------

 

LOGO [g795852ex10_1pg120.jpg]



--------------------------------------------------------------------------------

EXHIBIT C

List of Purchased Items

 

C-1



--------------------------------------------------------------------------------

2 Metal file cabinets (3 drawers)

2 Extra Desk chairs

Medium Conference Room

Medium Conference Table

7 Grey desk chair

2 glass side tables

Office #1

U-shaped desk with attached file cabinet/shelves (& attached tack board)

2 wooden cabinets

Standing closet

Medium Conference table

2 Bookcases

2 Credenzas

8 Chairs

1 desk chair

Office #2

U-shaped desk with attached file cabinet/shelves (& attached tack board)

2 chairs

1 desk chair

Office #3

1 L-shaped desk with attached file cabinet/shelves (& attached tack board)

2 chairs

1 desk chair

1 Bookcase

1 small cabinet on wheels

Office #4

Free standing desk

Desk with attached file cabinet/shelves (& attached tack board)

1 Desk chair

1 Conference table (circular)

4 chairs



--------------------------------------------------------------------------------

Large Conference Room

1 Large conference table

15 chairs

1 Large credenza

2 Glass side tables

Office #5

1 L-shaped desk with attached file cabinet/shelves (& attached tack board)

1 Desk Chair

1 Large Bookcase

2 File cabinets

1 Round table

2 chairs

1 small cabinet on wheels

Office #6

1 L-shaped desk with attached file cabinet/shelves (& attached tack board)

1 Desk Chair

1 Round table

4 Chairs

1 Large Bookshelf

1 File Cabinet

1 small cabinet on wheels

Office #7

1 L-Shaped Desk

1 Desk Chair

1 File Cabinet

1 Small Bookcase

1 Small cabinet on wheels

2 Chairs

Office #8

Desk with attached file cabinet/shelves (& attached tack board)

1 Desk Chair

1 Small Bookcase

1 Chair



--------------------------------------------------------------------------------

Office #9

1 L-shaped desk with attached file cabinet/shelves (& attached tack board)

1 Desk Chair

1 Metal File cabinet

1 Small cabinet on wheels

Office #10

1 L-shaped desk with attached file cabinet/shelves (& attached tack board)

1 Desk Chairs

1 Chair

1 Metal File Cabinet

Reception

3 Lounge Chairs

5 Small Glass tables

1 Wooden Side table

Small Conference Room

Round table

5 Desk Chairs

Glass Side table

Office #11

1 L-shaped desk with attached file cabinet/shelves (& attached tack board)

1 Desk Chair

1 Chairs

Metal File cabinet

Kitchen

1 Large Refrigerator

1 Dishwasher

1 Keurig Coffee machine

Workstation #1

1 L-shaped desk with attached file cabinet/shelves (& attached tack board)

1 Desk Chair

1 Large File Cabinet

1 File Cabinet

Workstation #2 with Grey Desk Chair

Workstation #3 with Grey Desk Chair

Workstation #4 with Grey Desk Chair



--------------------------------------------------------------------------------

Workstation #5 with Grey Desk Chair

Workstation #6 with Grey Desk Chair

Workstation #7 with Grey Desk Chair



--------------------------------------------------------------------------------

EXHIBIT D

Subtenant’s Work

 

D-1



--------------------------------------------------------------------------------

LOGO [g795852ex10_1pg127.jpg]



--------------------------------------------------------------------------------

EXHIBIT E

Form Letter of Credit

 

E-1



--------------------------------------------------------------------------------

DRAFT

THIS DRAFT LC IS PROVIDED TO YOU AT YOUR REQUEST AND THERE IS NO OBLIGATION ON
OUR PART DESPITE OUR ASSISTANCE IN THE PREPARATION OF THIS DRAFT LC. THE DRAFT
LC IS NOT TO BE CONSTRUED AS EVIDENCE OF COMMITMENT ON OUR PART TO ISSUE OR
CONFIRM SUCH LC’S IN THE FUTURE.

**********************************************

FORM STANDBY LETTER OF CREDIT

DATE:

BENEFICIARY:

[SUBLANDLORD]

DELCATH SYSTEMS, INC.

566 QUEENSBURY AVENUE

QUEENSBURY, NEW YORK 12804

LETTER OF CREDIT NO.

GENTLEMEN:

BY ORDER OF OUR CLIENT, [TENANT NAME AND ADDRESS], WE HEREBY ESTABLISH OUR
IRREVOCABLE, UNCONDITIONAL STANDBY LETTER OF CREDIT NO.         IN YOUR FAVOR
FOR AN AMOUNT NOT TO EXCEED IN AGGREGATE USD $132,311.36   EFFECTIVE IMMEDIATELY
AND EXPIRING AT OUR OFFICE LOCATED AT                                         
WITH AT THE CLOSE OF BUSINESS ON                     .

FUNDS HEREUNDER ARE AVAILABLE TO YOU OR YOUR TRANSFEREE AGAINST PRESENTATION OF
YOUR SIGHT DRAFT(S), DRAWN ON US, MENTIONING THEREON THIS LETTER OF CREDIT
NUMBER         , WHICH SIGHT DRAFT SHALL STATE THAT THERE WAS A DEFAULT UNDER A
CERTAIN SUBLEASE BETWEEN BENEFICIARY AND OUR CLIENT (THE SUBTENANT), THAT
BENEFICIARY HAS GIVEN THE REQUISITE NOTICE OF DEFAULT AND THAT THE CURE PERIOD
FOR SUCH DEFAULT HAS EXPIRED PRIOR TO DELIVERY OF THIS SIGHT DRAFT TO ISSUING
BANK AND SUCH DEFAULT REMAINS UNCURED ENTITLING THE BENEFICIARY TO DRAW UPON
THIS LETTER OF CREDIT AS REQUESTED IN THE SIGHT DRAFT, AND SUCH SIGHT DRAFT
SHALL BE EXECUTED ON YOUR BEHALF BY ONE OF YOUR OR TRANSFEREE’S AUTHORIZED
OFFICERS (SIGNING AS SUCH), WITHOUT PRESENTATION OF ANY OTHER DOCUMENTS,
STATEMENTS OR AUTHORIZATIONS.

THIS LETTER OF CREDIT SHALL BE DEEMED AUTOMATICALLY EXTENDED, WITHOUT AMENDMENT,
FOR ADDITIONAL PERIOD(S) OF ONE (1) YEAR FROM THE CURRENT EXPIRATION DATE HEREOF
AND EACH SUCCESSIVE EXPIRATION DATE, UNLESS WE SEND YOU NOTICE NOT LESS THAN
SIXTY (60) DAYS PRIOR TO THEN APPLICABLE EXPIRATION DATE HEREOF THAT WE ELECT
NOT TO CONSIDER THIS LETTER OF CREDIT EXTENDED FOR SUCH ADDITIONAL PERIOD(S). IN
ORDER TO BE EFFECTIVE, ANY SUCH NOTICE OF NON-EXTENSION MUST BE SENT BY
REGISTERED MAIL (RETURN RECEIPT REQUESTED) (I) TO YOU AT THE ABOVE ADDRESS AND
(II) SIMULTANEOUSLY A COPY TO THE “LEASING COUNSEL”, SL GREEN REALTY CORP., 420
LEXINGTON AVENUE, NEW YORK, NY 10170, (OR TO SUCH OTHER ADDRESSES AS YOU OR YOUR
TRANSFEREE(S) SHALL DESIGNATE IN WRITING). IN NO EVENT SHALL THIS LETTER OF
CREDIT BE EXTENDED BEYOND [                    ], WHICH WILL BE CONSIDERED THE
FINAL EXPIRATION DATE.

 

Page 1 of 3



--------------------------------------------------------------------------------

DRAFT

THIS DRAFT LC IS PROVIDED TO YOU AT YOUR REQUEST AND THERE IS NO OBLIGATION ON
OUR PART DESPITE OUR ASSISTANCE IN THE PREPARATION OF THIS DRAFT LC. THE DRAFT
LC IS NOT TO BE CONSTRUED AS EVIDENCE OF COMMITMENT ON OUR PART TO ISSUE OR
CONFIRM SUCH LC’S IN THE FUTURE.

**********************************************

 

THIS LETTER OF CREDIT IS TRANSFERABLE, BUT ONLY IN ITS ENTIRETY, AND MAY BE
SUCCESSIVELY TRANSFERRED. TRANSFER OF THIS LETTER OF CREDIT SHALL BE EFFECTED BY
US UPON YOUR SUBMISSION OF THIS ORIGINAL LETTER OF CREDIT, INCLUDING ALL
AMENDMENTS, IF ANY, ACCOMPANIED BY OUR TRANSFER REQUEST FORM ATTACHED HERETO
DULY COMPLETED AND SIGNED, WITH THE SIGNATURE THEREON AUTHENTICATED BY YOUR
BANK. IN ANY EVENT, THIS LETTER OF CREDIT MAY NOT BE TRANSFERRED TO ANY PERSON
OR ENTITY LISTED IN OR OTHERWISE SUBJECT TO, ANY SANCTION OR EMBARGO UNDER ANY
APPLICABLE RESTRICTIONS.

ALL TRANSFER FEES SHALL BE PAYABLE BY APPLICANT.

WE HEREBY AGREE WITH YOU THAT DRAFTS DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS HEREOF WILL BE DULY HONORED UPON PRESENTATION TO US AT OUR OFFICE LOCATED
AT 10420 HIGHLAND MANOR DR., 4TH FL., TAMPA, FL 33610 : STANDBY LC UNIT, OR IF
PRESENTED BY FAX, TO THE NUMBER AS HEREINAFTER SPECIFIED.

DRAWINGS PRESENTED BY TELEFACSIMILE (“FAX”) TO FAX NUMBER             , OR
ALTERNATELY TO FAX NUMBER              ARE ACCEPTABLE, UNDER TELEPHONE
PRE-ADVICE TO             , OR ALTERNATELY TO 1-800-634-1969, OPTION 1; PROVIDED
THAT SUCH FAX PRESENTATION IS RECEIVED ON OR BEFORE THE EXPIRY DATE OR ANY
AUTOMATICALLY EXTENDED EXPIRATION, BUT NOT BEYOND THE FINAL EXPIRATION AS
HEREINABOVE SPECIFIED, ON THIS INSTRUMENT IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF THIS LETTER OF CREDIT, IT BEING UNDERSTOOD THAT ANY SUCH FAX
PRESENTATION SHALL BE CONSIDERED THE SOLE OPERATIVE INSTRUMENT OF DRAWING, NOT
CONTINGENT UPON PRESENTATION OF THE ORIGINAL DOCUMENTS WITH RESPECT THERETO.

THIS LETTER OF CREDIT IS GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, AND, EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, TO
THE INTERNATIONAL STANDBY PRACTICES, ICC PUBLICATION NO. 590 (THE “ISP98”), AND
IN THE EVENT OF ANY CONFLICT, THE LAWS OF THE STATE OF NEW YORK WILL CONTROL,
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

 

VERY TRULY YOURS, [NAME OF BANK] BY:  

 

AUTHORIZED SIGNATURE DATE:  

 

 

Page 2 of 3



--------------------------------------------------------------------------------

DRAFT

THIS DRAFT LC IS PROVIDED TO YOU AT YOUR REQUEST AND THERE IS NO OBLIGATION ON
OUR PART DESPITE OUR ASSISTANCE IN THE PREPARATION OF THIS DRAFT LC. THE DRAFT
LC IS NOT TO BE CONSTRUED AS EVIDENCE OF COMMITMENT ON OUR PART TO ISSUE OR
CONFIRM SUCH LC’S IN THE FUTURE.

**********************************************

 

 

WE HEREBY AGREE WITH THE FORMAT/LANGUAGE OF THE ABOVE DRAFTED LETTER OF CREDIT,
AND WE REQUEST JPMORGAN CHASE BANK, N.A. TO ISSUE THE LETTER OF CREDIT AS ABOVE
DRAFTED.

 

 

[APPLICANT NAME] BY:  

 

NAME AND TITLE:  

 

DATE:  

 

 

Page 3 of 3



--------------------------------------------------------------------------------

EXHIBIT F

Bill of Sale

THIS BILL OF SALE (“Bill of Sale”), dated as of the      day of             ,
2014 is made by DELCATH SYSTEMS , INC. a Delaware corporation, having its
principal office located at 810 Seventh Avenue, New York, New York 10019
(“Seller”), to ICV PARTNERS, LLC, a Delaware limited liability company, having
an office address as of this date at 299 Park Avenue, New York, New York 10171
(“Purchaser”).

W I T N E S E T H :

WHEREAS, Purchaser and Seller have entered into a Sublease dated the      day of
July, 2014 (the “Sublease”) whereby Seller has agreed to sublet to Purchaser a
portion of the space it occupies on the 35th floor (“Subleased Premises”) of the
building known as and located at 810 Seventh Avenue, New York, New York 10019
(“Building”);

WHEREAS, Seller desires to convey and Purchaser desires to acquire the
furnishings identified on Exhibit A annexed hereto and as presently existing at
the Subleased Premises (“Purchased Items”).

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller hereby conveys, transfers, assigns, and
delivers to Purchaser, and its successors and assigns, all of Seller’s right,
title and interest in and to the Purchased Items, free and clear of all liens,
encumbrances and security interests of any kind whatsoever, to have and to hold
forever.

Seller hereby warrants good title to the Purchased Items and that it has the
authority to convey the same. From and after the date hereof, Seller shall
perform all such other action(s) and shall execute, acknowledge and deliver all
such other document(s) as Purchaser or Purchaser’s attorney may reasonably
request to vest in Purchaser, and protect Purchaser’s right, title and interest
in, and enjoyment of, the Purchased Items conveyed hereunder. Purchaser accepts
the Purchased Items on an “as is, where is” basis.

This Bill of Sale shall be binding upon the respective successors and assigns of
the Seller and shall inure to the benefit of the successors and assigns of
Purchaser.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be duly executed as
of the date first above written.

 

  SELLER:   DELCATH SYSTEMS INC. By:  

 

  Name:   Title:

 

STATE OF NEW YORK    ) COUNTY OF    ) ss.:

On this      day of             , in the year 2014, before me, the undersigned,
a Notary Public in and for said State, personally appeared
                                        , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 

 

Notary Public

 

F-2